Exhibit 10.1

PURCHASE AGREEMENT

Between

1220 HOWELL LLC, a Delaware limited liability company,

KING & DEARBORN LLC, a Delaware limited liability company, and

NORTHVIEW CORPORATE CENTER LLC, a Delaware limited liability company,

as Sellers,

and

HUDSON PACIFIC PROPERTIES, L.P.,

a Maryland limited partnership,

as Buyer

June 11, 2013

Metropolitan Park – North Tower, Seattle, Washington,

83 South King Street and 505 First Street, Seattle, Washington,

Northview Corporate Center, 20700 44th Avenue West, Lynnwood, Washington



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1 Purchase and Sale      1                1.1   The
Property      1                1.2   Property Approval Period      2    ARTICLE
2 Purchase Price      7                2.1   Amount and Payment      7   
            2.2   Deposit      7                2.3   Liquidated Damages      8
   ARTICLE 3 Completion of Sale      10                3.1   Place and Date     
10    ARTICLE 4 Title and Condition      10                4.1   Title to the
Property      10                4.2   Leases      10                4.3  
Personal Property      10                4.4   Contracts      10   
            4.5   Permits      11                4.6   Conveyance      11   
            4.7   “AS IS” Sale.      11                4.8   Buyer’s Release   
  15    ARTICLE 5 Representations and Warranties      16                5.1  
Seller      16                5.2   Buyer      19    ARTICLE 6 Covenants      21
               6.1   Seller      21                6.2   Buyer      25   
            6.3   Casualty Damage      26                6.4   Eminent Domain   
  27    ARTICLE 7 Conditions Precedent      28                7.1   Seller     
28                7.2   Buyer      28    ARTICLE 8 Closing      31   
            8.1   Procedure      31                8.2   Possession      32   
            8.3   Closing Costs      32                8.4   Prorations      32
               8.5   Tenant Reconciliations and Post-Closing Adjustments      34
               8.6   Post-Closing Access      34                8.7  
Cooperation with Buyer’s Auditors and SEC Filing Requirements      34    ARTICLE
9 General      36                9.1   Notices      36                9.2  
Attorneys’ Fees      37   

 

i



--------------------------------------------------------------------------------

            9.3   Governing Law      37                9.4   Seller Default     
37                9.5   Construction      37                9.6   Terms
Generally      37                9.7   Further Assurances      38   
            9.8   Partial Invalidity      38                9.9   Waivers     
38                9.10   Miscellaneous      38                9.11  
Confidentiality      38                9.12   Escrow Agent; Deposit      40   
            9.13   1031 Exchange      42   

 

Exhibit A    List of Real Property by Owner Exhibit B    Lease Lists Exhibit C
   Excluded Personal Property Lists Exhibit D    List of Contracts Exhibit E   
Form of Deed Exhibit F    Assignment of Leases Exhibit G    Bill of Sale Exhibit
H    Assignment of Contracts Exhibit I    Assignment of Permits Exhibit J   
List of Security Deposits Exhibit K    Seller’s Closing Certificate Exhibit L   
Estoppel Certificate Exhibit L-1    Association Estoppel Certificate Exhibit L-2
   Parking Estoppel Certificate Exhibit M    Buyer’s Closing Certificate Exhibit
N    Certificate of Nonforeign Status Exhibit O    Form of Tenant Notice Exhibit
P    Environmental Disclosure Statement

Schedules 1.1(a)-(c)    Preliminary Reports Schedule 1.2(a)    List of Documents
Produced as Part of the Seller Diligence Documents Schedule 2.1    Allocated
Value for Each Property (including Personal Property Value) Schedule 5.1   
Litigation Schedule 5.1(b)    List of any Tenant Audits of Operating Expenses
Schedule 5.1(f)    List of Tax Appeals Schedule 5.1(g)(1)    Description of
Current Ongoing Tenant Improvement Work and Improvement Allowance for Such Work,
Free Rent, Current and Future Brokerage Commissions, and Other Unexpired or
Outstanding Tenant Inducements of Monetary Concessions Schedule 6.1(d)   
Estoppel Certificates - List of Tenants Schedule 7.2(e)    List of Required
Tenant Estoppels Schedule 7.2(f)    Lobby Work Budget Schedule 8.7    Buyer
Audit Information

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”), is made as of June 11, 2013, by and
between 1220 HOWELL LLC, a Delaware limited liability company, KING & DEARBORN
LLC, a Delaware limited liability company, and NORTHVIEW CORPORATE CENTER LLC, a
Delaware limited liability company, (each a “Seller” and collectively
“Sellers”), and HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership.

WITNESSETH:

In consideration of the covenants in this Agreement, Seller and Buyer agree as
follows:

ARTICLE 1

Purchase and Sale

1.1 The Property. Each Seller agrees to sell to Buyer, and Buyer agrees to
purchase from each Seller, in accordance with this Agreement, all of such
Seller’s right, title and interest in and to the following property (for each
Seller, such Seller’s “Property”, and collectively, the “Property”):

(a) Each Seller’s interest in the real property owned by such Seller as
identified in Exhibit A (the “Land”) and as more particularly described in the
Preliminary Reports attached as Schedules 1.1 (a) – (c) (each a “Preliminary
Report” and collectively the “Preliminary Reports”), prepared by the Title
Company (as defined in section 2.2 below) together with all buildings,
structures, improvements, machinery, fixtures and equipment affixed or attached
to such real property and all easements and rights appurtenant to such real
property (all such real property, buildings, structures, improvements,
machinery, fixtures, equipment, easements and rights are collectively the “Real
Property”);

(b) Each Seller’s interest in all leases, lease amendments, lease guaranties,
work letter agreements, improvement agreements, other occupancy agreements,
subleases, assignments, licenses, concessions and other agreements (the
“Leases”) with all persons leasing, using or occupying such Seller’s Real
Property or any part thereof (“Tenants”) described in the list of leases (the
“Lease List”) attached hereto as Exhibit B, together with all security deposits
held, and all guarantees, letters of credit and other similar credit
enhancements, in connection with the Leases (the “Security Deposits”), as
described on Exhibit J hereto;

(c) All tangible and intangible personal property located at or directly
associated with such Seller’s Real Property (including, without limitation, any
and all plans, specifications, drawings, books and building records, together
with all domain names and other intellectual property) (the “Personal
Property”), except for such Seller’s or other party’s personal property
described in Exhibit C attached hereto;

(d) Each Seller’s interest in all contracts, agreements, warranties and
guaranties (the “Contracts”) described in Exhibit D attached hereto; and

 

1



--------------------------------------------------------------------------------

(e) Each Seller’s interest in all building permits, certificates of occupancy,
development rights, entitlements and other certificates, permits, licenses and
approvals (the “Permits”) relating to such Real Property.

1.2 Property Approval Period. If the parties to this Agreement have previously
executed an access agreement or other similar agreement in connection with the
transaction contemplated by this Agreement, then the terms and provisions of
such other access agreement shall apply to the parties’ actions prior to the
date of this Agreement and, effective upon the date of this Agreement, the terms
and provisions of this Agreement regarding access and due diligence
investigations shall control with respect to the parties’ actions from and after
the date of this Agreement.

(a) During the period commencing on the date of this Agreement to 5:00 p.m.
Pacific time on June 17, 2013 (the “Property Approval Period”), Buyer shall, at
Buyer’s expense, have the right to review and investigate the physical and
environmental condition of the Property, the character, quality and general
utility of the Property, the zoning, land use, environmental and building
requirements and restrictions applicable to the Property, the state of title to
the Property, the Personal Property, the Contracts, the Permits, and the Leases.
As a result of such review and investigation, Buyer shall determine, in its sole
and absolute discretion, whether the Property is acceptable to Buyer. If Buyer
fails, prior to 5:00 P.M. Pacific time on the last day of the Property Approval
Period, to (i) deliver written notice (“Buyer’s Approval Notice”) to Seller and
Title Company (as defined in Section 2.2 below) of Buyer’s unconditional
approval of the Property, and (ii) the Second Deposit (as that term is defined
in Section 2.2 below) to Title Company, then Buyer shall be deemed to have
disapproved the Property and this Agreement shall automatically terminate, the
Deposit (as defined in section 2.2 below) shall be returned to Buyer, and
thereafter neither Sellers nor Buyer shall have any further obligations
hereunder. If Buyer delivers Buyer’s Approval Notice prior to the expiration of
the Property Approval Period, Buyer shall no longer have any right to terminate
this Agreement under this section 1.2(a), and (subject to the provisions of
section 1.2(h) hereof) Buyer shall be obligated to proceed to Closing (as
hereinafter defined) and consummate the transaction contemplated hereby pursuant
to this Agreement. Despite the rights provided to Buyer below in this section
1.2 to continue to conduct due diligence, nothing in this section 1.2 gives
Buyer the right to terminate this Agreement, except as expressly set forth in
this section 1.2(a) and in section 1.2(h) below (with respect to new title
matters appearing on any title updates).

During the Property Approval Period and thereafter through Closing or the
earlier termination of this Agreement, each Seller shall permit Buyer and
Buyer’s representatives to inspect and copy the documents listed on Schedule
1.2(a) to this Agreement and each Seller’s Lease files (collectively, and
together with the Preliminary Report (defined below) and the underlying
exception documents, the “Seller Diligence Documents”), and each Seller shall
provide Buyer and Buyer’s representatives with reasonable access to such
Seller’s Property at reasonable times, with at least twenty-four (24) hours
prior notice to such Seller, during normal business hours on business days for
the purposes of exercising the rights of Buyer pursuant to this section 1.2. As
used in this Agreement, the term “business day” shall mean any day, except
Saturdays, Sundays, New Year’s Day, Martin Luther King, Jr. Day, Presidents’
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas
Day or any

 

2



--------------------------------------------------------------------------------

other day that banks in the State of Washington are authorized or required to
close for the normal conduct of business. Buyer’s notice shall identify Buyer
and/or Buyer’s representatives entering the Property, as applicable, and shall
provide the general scope of the due diligence such party intends to conduct
during its access to the Property. Sellers have previously provided Buyer with a
current rent roll for the Property. Buyer acknowledges that the materials
relating to the Property that Sellers have furnished or will furnish to Buyer
contain confidential and proprietary information. Buyer agrees to keep
confidential, and not disseminate to any third party other than Buyer’s Agents
(as defined below), or Buyer’s prospective lenders or investors, any non-public
information, studies or reports that Buyer and/or Buyer’s employees, agents,
consultants, attorneys, accountants, directors, advisors, lenders, contractors
and representatives (collectively, “Buyer’s Agents”) obtain, from Sellers or
otherwise, or develop during or as a result of Buyer’s due diligence inspections
(the “Due Diligence Information”). Buyer shall not use the Due Diligence
Information in a way that is detrimental to Sellers or for any purpose other
than Buyer’s evaluating the proposed acquisition of the Property and enforcing
Buyer’s rights and remedies hereunder. If Buyer does not purchase the Property
for any reason other than a default by Seller hereunder, the Seller Diligence
Documents and any third-party inspection reports, studies, surveys, and other
third-party reports and/or test results relating to the physical condition of
the Property which were prepared by consultants retained by Buyer in
contemplation of this Agreement and which are not subject to the attorney-client
privilege shall be delivered or returned to Sellers within five (5) business
days following Seller’s written request therefor (and Buyer’s obligation to
deliver or return the foregoing shall survive the expiration or termination of
this Agreement for a period of nine (9) months), and, except as required by law
or regulatory requirements, to demonstrate compliance with fiduciary duties or
for purposes of defending or maintaining any legal action related to this
Agreement (provided that any such retained copies continue to be held
confidential pursuant to the terms of this Agreement so long as such copies are
retained), neither Buyer nor Buyer’s Agents shall retain any copies, extracts or
other reproductions of the Seller Diligence Documents, except that neither
Recipient nor Buyer’s Agents will be obligated to erase Seller Diligence
Documents that is automatically saved in an archived computer backup system in
accordance with existing security and/or disaster recovery procedures. If Buyer
or Buyer’s Agents are requested or required by subpoena or similar court order
to disclose any Due Diligence Information (to the extent the same remains
confidential pursuant to the express terms of this Agreement), Buyer (unless
prohibited by law) shall promptly notify Sellers of such request or requirement
so that Sellers may, at their cost and expense, seek to avoid or minimize the
required disclosure and/or to obtain an appropriate protective order.

(b) Buyer agrees that each Seller shall have the right to have a representative
present to observe all due diligence inspections conducted at such Seller’s
Property. Buyer acknowledges and agrees that any and all due diligence
inspections shall be conducted in a manner not unreasonably disruptive to
tenants or to the operation of the Property. In addition, Buyer shall have the
right to obtain from the local zoning or planning department such department’s
standard zoning letter or report in which the department confirms the zoning
applicable to the Real Property, but Buyer shall not otherwise discuss or
inquire about matters related to the Property with governmental entities and
utilities or other similar third parties.

 

3



--------------------------------------------------------------------------------

(c) In conducting its due diligence, Buyer agrees to carry, or to require its
agents, consultants and contractors who conduct the due diligence inspections at
or on the Property to carry, not less than one million dollars ($1,000,000)
comprehensive general liability insurance with a contractual liability
endorsement that insures Buyer’s indemnity obligations under section 1.2(g)
hereof, and Buyer shall provide Sellers with written evidence of same. Buyer
agrees to keep the Property free and clear of any liens that may arise as a
result of Buyer’s activities and those of its agents, consultants and
contractors at or on the Property. All activities undertaken in connection with
Buyer’s due diligence activities shall fully comply with applicable laws and
regulations, including laws and regulations relating to worker safety.

(d) Buyer shall not allow or conduct any intrusive physical or environmental
testing, inspection or investigation of the Property, and nothing contained in
this Agreement shall be deemed to grant Buyer any right of access to conduct
intrusive physical or environmental testing, inspection or investigation of the
Property, without first obtaining the applicable Seller’s prior written consent
(which may be withheld in such Seller’s reasonable discretion) and, upon request
of such Seller, entering into an additional agreement with respect thereto in a
form reasonably acceptable to such Seller. Prior to performing any environmental
tests or studies on the Property beyond the scope of work generally performed in
a “Phase I” environmental property assessment study, Buyer shall notify each
Seller of the scope of work intended to be performed at such Seller’s Property
and shall provide such Seller an opportunity to confer, either directly or
through such Seller’s consultants, with Buyer’s environmental consultants in
order to determine whether to consent to any sampling or testing of surface or
subsurface soils, surface water or ground water. Each Seller may elect to deny
Buyer permission to conduct intrusive testing or other inspections of the soils,
surface water or ground water based at such Seller’s Property on such Seller’s
determination, in its reasonable discretion, that such inspections are
inadvisable.

(e) Buyer, at its sole cost, shall restore promptly any and all physical damage
or injury caused by its due diligence inspections and shall return the Property
to substantially the condition existing prior to such entry; it being
understood, however, that Buyer shall not be responsible for damage due to the
mere discovery of a pre-existing condition, but Buyer shall be responsible for
any exacerbation of a pre-existing condition resulting from Buyer’s activities,
and Buyer shall not be responsible to the extent of any damage caused by a
Seller or any of its tenants’ or occupants’ (or any of their respective
employees’, agents’ or invitees’) negligence or intentional misconduct.

(f) Buyer hereby indemnifies and agrees to protect, defend and hold harmless
Sellers and each Seller’s members, employees, licensees, contractors, agents and
invitees from and against any and all obligations, losses, injuries, damages,
claims, liens, costs, expenses, demands, liabilities, penalties and
investigation costs, including reasonable attorneys’ fees and costs (“Claims”),
incurred in connection with or arising directly or indirectly out of Buyer’s and
Buyer’s Agents activities at or with respect to the Property in connection with
such due diligence inspections; provided, however, that Buyer shall not be
liable to Sellers under the foregoing indemnity for any Claims arising as a
result of the mere discovery by Buyer of a pre-existing condition in or on the
Property (but Buyer shall be responsible for any exacerbation of a pre-existing
condition resulting from Buyer’s activities) or for Claims to the extent
resulting from the negligence or intentional misconduct of a Seller. This
indemnity shall survive the termination or expiration of this Agreement for a
period of one (1) year.

 

4



--------------------------------------------------------------------------------

(g) [Omitted].

(h)(1) Each Seller has obtained and delivered to Buyer (i) a Preliminary Report,
(ii) copies of the underlying recorded documents shown as exceptions in the
Preliminary Report and (iii) a copy of the existing survey of each Property as
follows: (x) in the case of Metropolitan Park — North Tower, the survey prepared
by Bush, Roed & Hitchings, Inc., dated March 14, 2012, as Job No. 2005160.05,
consisting of one sheet, (y) in the case of 83 South King and 505 First Street,
the survey prepared by Bush, Roed & Hitchings, Inc., dated May 29, 2013, as Job
No. 2000027.10, consisting of two sheets, and (z) in the case of Northview
Corporate Center, the survey prepared by Bush, Roed & Hitchings, Inc., dated
March 14, 2013, as Job No. 2004073.05, consisting of one sheet (each an
“Existing Survey” and collectively, the “Existing Surveys”).

(2) Buyer shall have until June 7, 2013 (such date, the “Title Exam Deadline”)
to notify Sellers, in writing, of such objections as Buyer may have to anything
affecting the Land and the Real Property contained in the applicable Preliminary
Report or Existing Survey. Other than any Monetary Obligations (as defined in
section 1.2 (h)(3) below), any item contained in a Preliminary Report or any
matter shown on an Existing Survey to which Buyer does not object prior to the
Title Exam Deadline shall be deemed a permitted exception (collectively, the
“Permitted Exceptions”). In the event Buyer shall notify Sellers of objections
to title or to matters shown on the Existing Survey prior to the Title Exam
Deadline, the applicable Seller shall have the right, but not the obligation, to
cure such objections. Within three (3) business days after receipt of Buyer’s
notice of objections, Sellers shall notify Buyer in writing whether such Seller
elects to attempt to cure such objections. If such Seller elects to attempt to
cure, and provided that Buyer shall not have terminated this Agreement in
accordance with section 1.2 hereof, such Seller shall have until the date of
Closing to attempt to remove, satisfy or cure the same, and for this purpose
such Seller shall be entitled to a reasonable adjournment of the Closing if
additional time is reasonably required, but in no event shall the adjournment
exceed twenty (20) days after the date for Closing set forth in section 3.1
hereof. If such Seller elects not to cure any objections specified in Buyer’s
notice, or if such Seller is unable to effect a cure prior to the Closing (or
any date to which the Closing has been adjourned), Buyer shall have the
following options (which must be exercised within the time set forth in the next
sentence): (a) to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any matter objected to by Buyer but which
such Seller is unwilling or unable to cure, and without reduction of the
Purchase Price; or (b) to terminate this Agreement by giving written notice
thereof to Sellers, and upon delivery of such notice of termination, this
Agreement shall terminate, the Deposit shall be returned to Buyer, and
thereafter neither Sellers nor Buyer shall have any further obligations
hereunder. Buyer’s delivery of the Buyer’s Approval Notice described in section
1.2(a) above shall mean that, with respect to title and survey matters described
in this section 1.2(h)(2), Buyer has elected the option described in clause
(a) of the immediately preceding sentence. If Sellers notify Buyer that the
applicable Seller does not intend to attempt to cure any title objection or if,
having commenced attempts to cure any objection, Sellers later notify Buyer that
such Seller will be unable to effect a cure thereof,

 

5



--------------------------------------------------------------------------------

then Buyer shall, within five (5) days after such notice has been given, notify
Sellers in writing whether Buyer shall elect to accept the conveyance under
clause (a) of this section 1.2(h) or to terminate this Agreement under
clause (b) of this section 1.2(h).

(3) Buyer may, at or prior to Closing, notify Sellers in writing of any
objections to title first raised by the Title Company or revealed after the date
of this Agreement, or of any other Monetary Obligations (as defined below). If
Buyer makes any such objection, Sellers may, by giving notice to Buyer within
five (5) days after Sellers’ receipt of Buyer’s objection notice, elect either
to cure such objection or not to cure such objection (provided, however, that
Sellers shall be obligated to cure, at their sole cost and expense, either by
removing such item from record or, subject to Buyer’s reasonable approval,
otherwise causing the Title Company to remove such item from the list of
so-called Schedule B exceptions (pursuant to escrow or other arrangements
reasonably satisfactory to Buyer), all (x) deeds of trusts, mortgages, financing
statements, other security instrument or interests, tax (including with respect
to any assessments and governmental charges) liens with respect to delinquent
tax payments (or payments that will be delinquent on the Closing Date if not
paid on or prior to the Closing Date), mechanics’ liens, materialmen’s liens or
similar liens, or other similar encumbrances on the Property for work performed
on the applicable Seller’s behalf, or (y) all encumbrances or restrictions that
have been voluntarily placed against the Property by the applicable Seller after
the date of this Agreement (collectively, “Monetary Obligations”)). Sellers
shall be deemed to have elected not to remove or cure any such objection unless
Sellers elect or are obligated to cure any such objection in accordance with
this section 1.2(h)(3). If Sellers elect or are obligated to cure any such
objection, Sellers shall remove the title exception in question on or before the
Closing Date in a manner reasonably acceptable to Buyer; provided, however, that
if Sellers elect to cure any such objection, such objection is capable of cure
and Sellers need time beyond the Closing Date to do so, then Sellers shall have
the right to adjourn the Closing, upon written notice to Buyer, for such amount
of time as Sellers reasonably require to effect such cure (provided, further,
however, such adjournment shall not exceed 20 days). If Sellers elect (or are
deemed to have elected) not to remove any such objection (excluding any
objection which Sellers are obligated to remove in accordance with this section
1.2(h)(3)), Buyer shall have the right, by giving notice to Sellers within three
(3) business days after Buyer’s receipt of Sellers’ election notice (or the
expiration of Sellers’ five-day response period if Sellers do not respond),
either to terminate this Agreement, and have the Deposit returned, or to
withdraw such objection and accept title to the Property subject to the title or
survey matter in question. If Buyer does not exercise the right to terminate
this Agreement in accordance with this section 1.2(h)(3), Buyer shall be deemed
to have approved title to the Property subject to the title matter in question
and withdrawn such objection.

(i) Buyer and Sellers acknowledge that each Real Property constitutes
“Commercial Real Estate” as defined in RCW 64.06.005. Buyer waives receipt of
the seller disclosure statement required under RCW 64.06 for transactions
involving the sale of commercial real estate, except for the section entitled
“Environmental.” A completed Environmental section of the seller disclosure
statement is attached to this Agreement as Exhibit P (the “Disclosure
Statement”). Buyer waives its right to rescind this Agreement under
Section 64.06.030. Buyer further acknowledges and agrees that the Disclosure
Statement (a) is for the purpose of disclosure only, (b) will not be considered
part of this Agreement, and (c) will not be construed as a representation or
warranty of any kind by Sellers.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

Purchase Price

2.1 Amount and Payment.

(a) The aggregate purchase price for the Property (the “Purchase Price”) shall
be Three Hundred Eighty Million and No/100 Dollars ($380,000,000.00).

(b) Intentionally Omitted.

(c) At the Closing on the Closing Date, Buyer shall pay the aggregate Purchase
Price for the Property to Sellers in cash in immediately available funds,
subject to adjustments as provided in sections 6.3, 8.3 through 8.5. Buyer shall
deposit the Purchase Price, less the Deposit and subject to adjustments as
provided in sections 8.3 through 8.5, into escrow with the Title Company on or
before 11 A.M. Pacific time on the Closing Date. The Sellers and the Buyer
hereby agree that the aggregate Purchase Price shall be allocated among the
Property (the “Allocated Asset Value”) for all purposes under this Agreement,
including for federal, state, local and foreign tax purposes in accordance with
applicable U.S. federal Tax Law and analogous provisions of foreign, state or
local laws, and for the purposes of title insurance. The Sellers and the Buyer
shall file all tax returns and related tax documents consistent with such agreed
upon Allocated Asset Values. Specifically, Sellers and Buyer shall agree on the
allocated value for the each Property hereunder no later than the expiration of
the Property Approval Period and upon such agreement, Sellers shall update
Schedule 2.1 hereto to reflect such agreed-upon allocated value.

2.2 Deposit. Buyer has previously deposited Two Million and No/100 Dollars
($2,000,000.00) with Chicago Title Insurance Company (the “Title Company”). Not
later than 5:00 p.m. (Pacific time) on the second (2nd) business day following
the expiration of the Property Approval Period (or on the second (2nd) business
day following such earlier date as Buyer may deliver Buyer’s Approval Notice, if
applicable), Buyer shall deposit with the Title Company the sum of Eighteen
Million and No/100 Dollars ($18,000,000.00) (the “Second Deposit”) in cash in
immediately available funds as a deposit under this Agreement. The (i) First
Deposit, (ii) when made, the Second Deposit and (iii) if and when made, the
Extension Deposit are referred to in this Agreement as the “Deposit.” The
Deposit shall be held by the Title Company (in such capacity, the “Escrow
Agent”) in accordance with the terms and conditions of section 9.12 and in an
interest-bearing account designated in writing by Buyer and approved in writing
by Sellers. If Sellers and Buyer complete the purchase and sale of the Property
in accordance with this Agreement, the Deposit shall be applied to payment of
the total purchase price for the Property in accordance with section 2.1 hereof.
If the purchase and sale of the Property is not completed and this Agreement
terminates for any reason other than a default by Buyer under or a breach by
Buyer of this Agreement, then the Deposit shall be returned to Buyer upon such
termination of this Agreement. If Buyer fails to deliver the Second Deposit to
the Escrow Agent within the

 

7



--------------------------------------------------------------------------------

time periods specified above, then this Agreement shall terminate automatically
effective as of the date of such failure, the First Deposit shall be deemed
earned by Seller and shall be retained by Seller, and thereafter neither Seller
nor Buyer shall have any further obligations hereunder, except for those
provisions that expressly survive the termination or expiration of this
Agreement.

2.3 Liquidated Damages. SELLERS AND BUYER AGREE THAT, IF THE PURCHASE AND SALE
OF THE PROPERTY IS NOT COMPLETED IN ACCORDANCE WITH THIS AGREEMENT AND THIS
AGREEMENT TERMINATES BECAUSE BUYER DEFAULTS UNDER OR BREACHES THIS AGREEMENT,
THEN THE DEPOSIT SHALL BE PAID TO SELLERS UPON TERMINATION OF THIS AGREEMENT,
AND SUCH DEPOSIT SHALL BE RETAINED BY SELLERS AS LIQUIDATED DAMAGES AND AS
SELLERS’ SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY, OTHER THAN SELLERS’
RIGHTS UNDER SECTION 9.2 HEREOF AND UNDER ANY INDEMNIFICATION PROVISIONS THAT
SURVIVE TERMINATION OF THIS AGREEMENT BY REASON OF BUYER’S DEFAULT. SELLERS AND
BUYER AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED BY SELLERS IF BUYER
DEFAULTS UNDER OR BREACHES THIS AGREEMENT AND FAILS TO PURCHASE THE PROPERTY IN
ACCORDANCE WITH THIS AGREEMENT. THE PAYMENT OF THE DEPOSIT TO SELLERS AS
LIQUIDATED DAMAGES UNDER THE CIRCUMSTANCES PROVIDED FOR HEREIN IS NOT INTENDED
AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLERS.

 

 

 

[Remainder of page intentionally blank.]

 

8



--------------------------------------------------------------------------------

BY SIGNING BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE
STATEMENTS MADE ABOVE, THE REASONABLENESS OF THE AMOUNT OF LIQUIDATED DAMAGES
AGREED UPON, AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS
LIQUIDATED DAMAGES PROVISION.

 

SELLERS INITIALS:   LOGO [g556892sel002.jpg]   BUYER’S INITIALS:   LOGO
[g556892by001.jpg]  

 

 

 

 

[Remainder of page intentionally blank.]

 

9



--------------------------------------------------------------------------------

ARTICLE 3

Completion of Sale

3.1 Place and Date. The purchase and sale of the Property shall be completed in
accordance with Article 8 hereof (the “Closing”). The Closing shall occur
through escrow No. NCS-160330432 with the Title Company at 455 Market Street,
Suite 2100, San Francisco, California 94105, Attn: Terina J. Kung, Tel:
415-3-291- 5128, Fax: 415.896.9423, Email: kungt@ctt.com (or at such other place
as Seller and Buyer agree) on July 12, 2013 (the “Closing Date”).
Notwithstanding the foregoing, Buyer shall have the one-time right to extend the
Closing Date to July 26, 2013 by giving irrevocable, written notice of such
extension to Sellers not later than 5:00 p.m. San Francisco time on July 8,
2013, and simultaneously delivering to Escrow Agent the sum of Five Million and
No/100 Dollars ($5,000,000.00) as an additional deposit (the “Extension
Deposit”). If Buyer fails to deliver the Extension Deposit to the Escrow Agent
within the time period specified above, then, Buyer’s exercise of the foregoing
extension right shall be ineffective, and the Closing Date shall not be extended
and shall remain July 12, 2013 subject to any other rights the parties may have
to extend the Closing Date under this Agreement. Prior to the Closing Date,
Seller and Buyer each shall give appropriate written escrow instructions,
consistent with this Agreement, to the Title Company for the Closing in
accordance with this Agreement.

ARTICLE 4

Title and Condition

4.1 Title to the Property. Each Seller shall convey to Buyer fee title to such
Seller’s Real Property, by a duly executed and acknowledged Bargain and Sale
Deed (the “Deed”) in the form of Exhibit E attached hereto.

4.2 Leases. Each Seller shall assign good title to such Seller’s interest in the
Leases and the Security Deposits to Buyer, and Buyer shall assume said Leases
and Security Deposits, by a duly executed Assignment of Leases (the “Assignment
of Leases”) in the form of Exhibit F attached hereto.

4.3 Personal Property. Each Seller shall transfer all of such Seller’s interests
in the Personal Property to Buyer, by a duly executed Bill of Sale (the “Bill of
Sale”) in the form of Exhibit G attached hereto, without any warranty or
covenant except as herein or therein stated.

4.4 Contracts. Subject to Buyer’s right to direct each Seller to deliver notice
of cancellation of any Contract in accordance with section 6.1(f), each Seller
shall assign all of such Seller’s interests in the Contracts to Buyer, and Buyer
shall assume said Contracts, by a duly executed Assignment of Contracts (the
“Assignment of Contracts”) in the form of Exhibit H attached hereto.

 

10



--------------------------------------------------------------------------------

4.5 Permits. Each Seller shall assign all of such Seller’s interests in the
Permits to Buyer, by a duly executed Assignment of Permits (the “Assignment of
Permits”) in the form of Exhibit I attached hereto without any warranty or
covenant.

4.6 Conveyance. Buyer’s acceptance of the Deed from each Seller for such
Seller’s Real Property at the Closing on the Closing Date and the issuance of
the Title Policy (defined below) to Buyer by the Title Company on the Closing
Date shall conclusively establish that each Seller conveyed such Seller’s
Property to Buyer as required by this Agreement and shall discharge in full such
Seller’s obligations under section 4.1 hereof with respect to title to the Real
Property.

4.7 “AS IS” Sale.

(a) Prior to the date hereof or during the Property Approval Period:

(i) Buyer has or will have conducted all such inspections, investigations,
tests, analyses, appraisals and evaluations of the Property (including for
Hazardous Materials, as defined below) as Buyer considers necessary or
appropriate (all of such inspections, investigations and reports being herein
collectively called the “Investigations”); and

(ii) Sellers have or will have made available to Buyer, and otherwise allowed
Buyer access to, copies of the Seller Diligence Documents.

(b) Prior to the date hereof or during the Property Approval Period, Buyer has
or will have reviewed, examined, evaluated and verified all Seller Diligence
Documents and the results of the Investigations to the extent it deems necessary
or appropriate with the assistance of such experts as Buyer deemed appropriate.
Prior to the date hereof or during the Property Approval Period, Buyer:

(i) is or will be familiar with the physical condition of the Property;

(ii) has or will have completed its due diligence with respect to the Property
and the Seller Diligence Documents to its satisfaction;

(iii) is or will be acquiring the Property based exclusively upon its own
investigations and inspections of the Property and the Seller Diligence
Documents except for the representations and warranties of Sellers expressly
provided herein;

(iv) is experienced in the acquisition of real property similar to the Real
Property;

(v) has been and will continue to be represented by advisors and consultants
(including counsel) of its choice in the transaction contemplated by this
Agreement; and

(vi) recognizes the risks of acquiring and owning the Property and that an
allocation of risk is intended by this Agreement.

(c) THE PROPERTY IS BEING SOLD, AND BUYER IS ACCEPTING POSSESSION OF THE
PROPERTY ON THE CLOSING DATE, “AS IS, WHERE IS, WITH ALL FAULTS,” WITH NO RIGHT
OF SETOFF OR REDUCTION IN THE

 

11



--------------------------------------------------------------------------------

PURCHASE PRICE EXCEPT FOR SELLERS’ EXPRESS REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT AND OTHER OBLIGATIONS OF SELLERS IN THIS AGREEMENT OR
ANY OF THE CLOSING DOCUMENTS THAT SURVIVE THE CLOSING (HEREIN COLLECTIVELY
CALLED THE “SELLERS’ WARRANTIES”). NONE OF THE SELLERS, THEIR COUNSEL OR
BROKERS, NOR ANY PARTNER, MEMBER, OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY
OF ANY SELLER, ITS COUNSEL OR BROKER NOR ANY OTHER PARTY RELATED IN ANY WAY TO
ANY OF THE FOREGOING (ALL OF WHICH PARTIES ARE HEREIN COLLECTIVELY CALLED THE
“SELLER PARTIES”) HAVE OR SHALL BE DEEMED TO HAVE MADE ANY VERBAL OR WRITTEN
REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTEES (WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE) TO BUYER WITH RESPECT TO THE PROPERTY, ANY MATTER SET
FORTH, CONTAINED OR ADDRESSED IN THE DOCUMENTS RELATING TO THE PROPERTY
(INCLUDING, BUT NOT LIMITED TO, THE ACCURACY AND COMPLETENESS THEREOF) OR THE
RESULTS OF BUYER’S INVESTIGATIONS OF THE PROPERTY, EXCEPT FOR THE SELLERS’
WARRANTIES.

(d) BUYER HAS OR WILL HAVE HAD THE OPPORTUNITY TO CONDUCT TESTS AND INSPECTIONS
TO CONFIRM INDEPENDENTLY ALL INFORMATION THAT BUYER CONSIDERS MATERIAL TO ITS
PURCHASE OF THE PROPERTY OR THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
EXCEPT FOR SELLERS’ WARRANTIES, BUYER IS NOT RELYING ON (AND SELLERS AND EACH OF
THE OTHER SELLER PARTIES DOES HEREBY DISCLAIM AND RENOUNCE) ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND OR NATURE WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, FROM SELLERS OR ANY OTHER SELLER
PARTY, AS TO: (i) THE OPERATION OF THE PROPERTY OR THE INCOME POTENTIAL, USES,
OR MERCHANTABILITY OR FITNESS OR ANY PORTION OF THE PROPERTY FOR A PARTICULAR
PURPOSE; (ii) THE PHYSICAL CONDITION WHETHER VISIBLE OR NOT, OF THE PROPERTY OR
THE CONDITION OR SAFETY OF THE PROPERTY OR ANY IMPROVEMENTS THEREON, INCLUDING,
BUT NOT LIMITED TO, PLUMBING, SEWER, HEATING, VENTILATING AND AIR CONDITIONING,
LIFE SAFETY, BUILDING MANAGEMENT, VERTICAL TRANSPORTATION, AND ELECTRICAL
SYSTEMS, ROOFING, AIR CONDITIONING, FOUNDATIONS, SOILS AND GEOLOGY, INCLUDING
HAZARDOUS MATERIALS, LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ANY
IMPROVEMENTS THEREON FOR A PARTICULAR PURPOSE; (iii) THE PRESENCE OR ABSENCE,
LOCATION OR SCOPE OF ANY HAZARDOUS MATERIALS IN, AT, OR UNDER THE PROPERTY;
(iv) WHETHER THE APPLIANCES, IF ANY, PLUMBING OR UTILITIES ARE IN WORKING ORDER;
(v) THE HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE
QUALITY OF ITS CONSTRUCTION; (vi) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY
SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH APPLICABLE MUNICIPAL, COUNTY,
STATE OR FEDERAL STATUTES, CODES OR ORDINANCES, INCLUDING ZONING LAWS; (vii) THE
ACCURACY OF ANY STATEMENTS, CALCULATIONS OR CONDITIONS STATED OR SET FORTH IN
THE SELLERS’ BOOKS AND RECORDS CONCERNING THE

 

12



--------------------------------------------------------------------------------

PROPERTY OR SET FORTH IN ANY OF SELLERS’ OFFERING MATERIALS WITH RESPECT TO THE
PROPERTY; (viii) THE DIMENSIONS OF THE PROPERTY OR THE ACCURACY OF ANY FLOOR
PLANS, SQUARE FOOTAGE, LEASE ABSTRACTS, SKETCHES, REVENUE OR EXPENSE PROJECTIONS
RELATED TO THE PROPERTY; (ix) THE OPERATING PERFORMANCE, THE INCOME AND EXPENSES
OF THE PROPERTY OR THE ECONOMIC STATUS OF THE PROPERTY; (x) THE ABILITY OF BUYER
TO OBTAIN ANY AND ALL NECESSARY GOVERNMENTAL APPROVALS OR PERMITS FOR BUYER’S
INTENDED USE AND DEVELOPMENT OF THE PROPERTY; (xi) THE LEASING STATUS OF THE
PROPERTY OR THE INTENTIONS OF ANY PARTIES WITH RESPECT TO THE NEGOTIATION AND/OR
EXECUTION OF ANY LEASE FOR ANY PORTION OF THE PROPERTY; AND (xii) SELLERS’
OWNERSHIP OF ANY PORTION OF THE PROPERTY.

(e) EXCEPT FOR THE SELLERS’ WARRANTIES, BUYER, FOR BUYER AND BUYER’S SUCCESSORS
AND ASSIGNS, HEREBY RELEASES SELLERS AND SELLER PARTIES, AND THEIR SUCCESSORS
AND ASSIGNS FROM, AND WAIVES ALL CLAIMS AND LIABILITY, INCLUDING ENVIRONMENTAL
LIABILITY (DEFINED BELOW), AGAINST SELLERS AND SELLER PARTIES, AND THEIR
SUCCESSORS AND ASSIGNS FOR OR ATTRIBUTABLE TO THE FOLLOWING:

(i) ANY AND ALL STATEMENTS OR OPINIONS HERETOFORE OR HEREAFTER MADE, OR
INFORMATION FURNISHED, BY THEM TO BUYER OR ITS AGENTS OR REPRESENTATIVES, AND

(ii) ANY STRUCTURAL, PHYSICAL OR ENVIRONMENTAL CONDITION AT THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, CLAIMS OR LIABILITIES RELATING TO THE PRESENCE,
DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN, AT, ABOUT OR UNDER THE
PROPERTY, OR FOR, CONNECTED WITH OR ARISING OUT OF ANY AND ALL CLAIMS OR CAUSES
OF ACTION BASED UPON ENVIRONMENTAL LAW.

(f) EXCEPT FOR THE SELLERS’ WARRANTIES, AFTER CLOSING, AS BETWEEN BUYER AND
SELLERS, THE RISK OF LIABILITY OR EXPENSE FOR ENVIRONMENTAL LIABILITIES, EVEN IF
ARISING FROM EVENTS BEFORE CLOSING, WILL BE THE SOLE RESPONSIBILITY OF BUYER (AS
BETWEEN BUYER AND SELLER, PROVIDED BUYER DOES NOT INDEMNIFY SELLER AGAINST THE
SAME AS SET FORTH BELOW), REGARDLESS OF WHETHER THE ENVIRONMENTAL LIABILITIES
WERE KNOWN OR UNKNOWN AT CLOSING. ONCE CLOSING HAS OCCURRED, EXCEPT FOR THE
SELLERS’ WARRANTIES, BUYER RELEASES (BUT DOES NOT INDEMNIFY) SELLERS FROM
LIABILITY FOR ANY LATENT DEFECTS AND FROM ANY LIABILITY FOR ENVIRONMENTAL
LIABILITIES AFFECTING THE PROPERTY, INCLUDING LIABILITY UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AND ANY OTHER ENVIRONMENTAL LAWS. EXCEPT FOR THE
SELLERS’ WARRANTIES, BUYER RELEASES (BUT DOES NOT INDEMNIFY) SELLERS FROM ANY
LIABILITY FOR ENVIRONMENTAL LIABILITIES AFFECTING THE PROPERTY ARISING AS THE
RESULT OF ANY SELLER’S OWN NEGLIGENCE OR THE

 

13



--------------------------------------------------------------------------------

NEGLIGENCE OF ANY SELLER’S REPRESENTATIVES. EXCEPT FOR THE SELLERS’ WARRANTIES,
BUYER RELEASES SELLERS FROM ANY LIABILITY FOR ENVIRONMENTAL LIABILITIES
AFFECTING THE PROPERTY ARISING AS THE RESULT OF THEORIES OF PRODUCTS LIABILITY
AND STRICT LIABILITY, OR UNDER NEW LAWS OR CHANGES TO EXISTING LAWS ENACTED
AFTER THE DATE OF THIS AGREEMENT THAT WOULD OTHERWISE IMPOSE ON SELLERS IN THIS
TYPE OF TRANSACTION NEW LIABILITIES FOR ENVIRONMENTAL LIABILITIES AFFECTING THE
PROPERTY.

(g) As used herein “Environmental Law” means any international, federal, state,
local or foreign statute, law, ordinance, regulation, rule, code, order, consent
decree or judgment, and any permits, approvals, licenses, registrations, filings
and authorizations, in each case in existence as of the Closing Date, relating
to pollution or protection of the environment, the impact of Hazardous Materials
on property, health or safety or the use or release of Hazardous Materials,
including, in each case, those listed in section 4.7(f) above. As used herein
“Environmental Liability” means any claim, demand, order, suit, obligation,
liability, cost (including, without limitation, the cost of any investigation,
testing, compliance or remedial action), consequential damages, loss or expense
(including attorneys’ and consultants’ fees and expenses) arising out of,
relating to or resulting from any Environmental Law, the presence, use or
release of any Hazardous Materials or environmental, health or safety matter or
condition, including natural resources, and related in any way to the Property
or to this Agreement or its subject matter, in each case, whether arising or
incurred before, on or after the Closing Date. As used herein “Hazardous
Materials” means (i) any petroleum, petroleum products, by-products or breakdown
products, radioactive materials, urea formaldehyde foam insulation, lead-based
paint, asbestos-containing materials or polychlorinated biphenyls or (ii) any
chemical, material or substance defined or regulated as toxic or hazardous or as
a pollutant, contaminant or waste, or words of similar import, under any
Environmental Law.

(h) This section 4.7 shall survive the Closing.

[Remainder of page intentionally blank.]

 

14



--------------------------------------------------------------------------------

4.8 Buyer’s Release. Except as otherwise expressly set forth in this Agreement,
Buyer hereby releases Sellers and their employees, officers, directors,
representatives, contractors and agents from all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including, but not
limited to, reasonable attorneys’ fees and disbursements, whether suit is
instituted or not) which Buyer has or may have arising from or related to any
matter or thing in connection with the Property, including, without limitation,
any documents provided by Sellers, any construction defects, errors or omissions
in the design or construction of the Property and any environmental conditions
affecting the Property (including the presence or suspected presence of
Hazardous Materials on, in, under or about the Property), and Buyer shall not
look to Sellers in connection with the foregoing for any redress or relief.
Buyer further acknowledges and agrees that this release will be given full force
and effect according to each of its expressed terms and provisions, including,
but not limited to, those relating to unknown and suspected claims, damages and
causes of action.

 

LOGO [g556892by001.jpg]

 

Buyer’s Initials

[Remainder of page intentionally blank.]

 

15



--------------------------------------------------------------------------------

ARTICLE 5

Representations and Warranties

5.1 Seller. The representations and warranties of Sellers in this section 5.1,
in the closing documents to be delivered by it hereunder and in each Seller’s
Closing Certificate (as hereinafter defined) are a material inducement for Buyer
to enter into this Agreement. Buyer would not purchase the Property from any
Seller such Seller’s Property without such representations and warranties of
such Seller. The representations and warranties in this section 5.1 and in each
Seller’s Closing Certificate shall survive the Closing for only nine (9) months
after the Closing Date (as applicable, the “Survival Period”), at which time
such representations and warranties shall terminate, except as to claims of
breach of such representations and warranties delivered to such Seller prior
thereto. Each Seller represents and warrants to Buyer as of the date of this
Agreement with respect only to itself and its Property as follows:

(a) Seller is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to do
business and is in good standing in the State of Washington. Seller has full
power and authority to enter into this Agreement and to perform this Agreement
and each closing document to be delivered by it hereunder. The execution,
delivery and performance of this Agreement and each closing document by Seller
have been duly and validly authorized by all necessary action on the part of
Seller, and all required consents or approvals have been duly obtained. Each of
this Agreement and the closing documents is a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally. The execution, delivery and performance by Seller of this Agreement
and each closing document will not conflict with or result in any violation of
Seller’s organizational documents, conflict with or result in any violation of
any provision of any contract to which Seller is a party, or by which Seller’s
Property is bound, or violate any existing term or provision of any order, writ,
judgment, injunction, decree, statute, law, rule, or regulation applicable to
Seller or its assets.

(b) The Leases applicable to Seller’s Real Property are accurately described in
the Lease List for Seller’s Property. The Leases applicable to Seller’s Real
Property are in full force and effect and have not been amended, modified or
waived except as shown in the Lease List. Other than the Leases, Seller is not
currently a party to any other leases, licenses or other similar occupancy
agreements with respect to the leasing or occupancy of the Property. The
security deposits held by (or other security or credit enhancements benefitting)
Seller under the Leases applicable to Seller’s Real Property are correctly set
forth in Exhibit J attached hereto (including the designation of the type of
enhancement of each, e.g., cash security deposit, letter of credit) and Seller
is holding the amount required to be held by it under the applicable Lease, and
except as set forth in Exhibit J, has not withdrawn or taken any amount of the
security deposit or drawn against any other security or credit enhancements.
Seller has not received written notice that it is in default in the performance
of any material covenant to be performed by the landlord under the Leases
applicable to Seller’s Real Property or that any tenant has any material claims
or offsets against Seller pursuant to the Leases applicable to Seller’s Real
Property. Seller has not given written notice of a default on the part of any

 

16



--------------------------------------------------------------------------------

tenant under its Lease applicable to Seller’s Real Property that has not been
cured. To Seller’s knowledge, there are no events that have occurred which, with
the passage of time or the giving of notice or both, would cause an event of
default by landlord or any tenant under the Leases. Seller has provided Buyer
with true, accurate and complete copies of the Leases in Seller’s possession
applicable to Seller’s Real Property as the same are currently in effect. Except
as set forth on Schedule 5.1(b), Seller has not received written notice from a
tenant (i) exercising its audit right under its Lease, which audit has not been
completed, or (ii) making a claim pursuant to any such audit that has not been
fully resolved and settled with the applicable tenant.

(c) The Contracts applicable to Seller’s Real Property are accurately described
on Exhibit D attached hereto. The list of Contracts applicable to Seller’s Real
Property on Exhibit D is a complete and accurate list of all the contracts,
agreements, warranties and guaranties affecting the Seller’s Real Property or
any portion thereof. Other than the Contracts, there are no contracts or
agreements to which Seller is a party or by which it is bound relating to
construction, architectural services, parking, maintenance or other supplies or
services, management, leasing or brokerage services, or any equipment leases,
that are currently in effect and will be in effect after Closing. The Contracts
applicable to Seller’s Real Property have not been amended, modified or waived
except as shown on Exhibit D. To Seller’s knowledge, Seller has not received
written notice that it is in default in the performance of any material covenant
to be performed by Seller under the Contracts applicable to Seller’s Real
Property. To Seller’s knowledge, there is no material default on the part of any
counterparty under its Contract applicable to Seller’s Real Property. To
Seller’s knowledge, Seller has provided Buyer with true, accurate and complete
copies of the Contracts in Seller’s possession applicable to Seller’s Real
Property as the same are currently in effect.

(d) To Seller’s knowledge, no underground storage tanks of any kind are located
in, on or under Seller’s Real Property. Except as set forth in any other
environmental reports provided to Buyer or as otherwise disclosed in the Seller
Diligence Documents, to Seller’s knowledge, Seller has not received written
notice that Seller or Seller’s Property currently is in violation of any
Environmental Laws.

(e) Except as set forth on Schedule 5.1, Seller has received no written notice,
and has no knowledge, that there is any litigation, arbitration or other legal
or administrative suit, action or proceeding pending or threatened against
Seller or relating to Seller’s Real Property or any part thereof. Seller has
received no written notice, and otherwise has no knowledge, that there is any
general plan, land use or zoning action or proceeding, or general or special
assessment action or proceeding, or condemnation or eminent domain action or
proceeding pending or threatened with respect to Seller’s Real Property or any
part thereof. Seller has not filed or been the subject of any filing of a
petition under any federal or state bankruptcy or insolvency laws or for the
reorganization of debtors.

(f) Seller has received no written notice that Seller’s Property or the current
use and operation thereof violate any applicable federal, state or municipal
law, statute, code, ordinance, rule or regulation, except with respect to such
violations as have been fully cured,

 

17



--------------------------------------------------------------------------------

prior to the date hereof, and otherwise Seller has no knowledge, that Seller’s
Property or the current use and operation thereof violate any applicable
federal, state or municipal law, statute, code, ordinance, rule or regulation in
any material respect, except with respect to such violations as have been fully
cured, prior to the date hereof. Except as set forth on Schedule 5.1(f), there
are no tax appeals currently pending with respect to any of the Seller’s Real
Property

(g) Other than as set forth on Exhibit 5.1(g)(1) hereto, there are no tenant
improvement, free rent or other unexpired and/or outstanding obligations in the
nature of tenant inducements or monetary concessions under any of the Leases
applicable to Seller’s Real Property. Other than as set forth on
Exhibit 5.1(g)(1), all brokerage and similar fees which are currently due with
respect to any Lease applicable to Seller’s Real Property, or which otherwise
are to be paid in connection with respect to the current terms of the Leases,
have been paid in full.

(h) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.

(i) Except for Eastdil Secured (“Broker”), no Seller or any of its officers,
directors or employees, to the extent applicable, has employed or made any
agreement with any broker, finder or similar agent or any person or firm which
will result in the obligation of Buyer or any of its affiliates to pay any
finder’s fee, brokerage fees or commissions or similar payment in connection
with transactions contemplated by this Agreement. Notwithstanding anything to
the contrary contained herein, the foregoing representation shall survive the
Closing for a period of twelve (12) months.

(j) Seller and, to Seller’s actual knowledge, each person or entity owning an
interest in Seller is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, and (iii) not an “Embargoed
Person.” To Seller’s actual knowledge, none of the funds or other assets of
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), and no Embargoed
Person has any interest of any nature whatsoever in Seller (whether directly or
indirectly). The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder.

(k) Seller has no knowledge of, and neither Seller nor its affiliates has
granted to any party, any purchase rights with respect to the Property (except
for Buyer as set forth in this Agreement).

 

18



--------------------------------------------------------------------------------

(l) The Seller Diligence Documents are the documents that Seller uses in the
day-to-day operation and management of the Property.

(m) Seller has not received written notice that it is in default in the
performance of any material covenant to be performed by the Seller under that
certain Declaration of Protective Covenants, Conditions, Easements and
restrictions for Quadrant I-5 Center dated February 22, 1991, recorded on
February 25, 1991 in the official records of Snohomish County, Washington as
document number 9102250309, as amended by that certain Clarification of Recorded
Document dated April 20, 1992, recorded on April 24, 1992 in the official
records of Snohomish County, Washington as document number 9204230640 and that
certain Agreement of Merger and Surrender of Declarant Authority dated June 18,
1992, recorded on June 25, 1992 in the official records of Snohomish County,
Washington as document number 9206250231 (collectively, the “Declaration”)
applicable to Seller’s Real Property. The applicable Seller has not given
written notice of a default on the part of the Association under the Declaration
that has not been cured. To Seller’s knowledge, there are no events that have
occurred which, with the passage of time or the giving of notice or both, would
cause an event of default by Seller or the Association under the Declaration.
Seller has not received written notice that it is in default in the performance
of any material covenant to be performed by the Seller under the “Parking
Agreements,” as that term is defined in Section 6.1(d) below, applicable to
Seller’s Real Property. The applicable Seller has not given written notice of a
default on the part of the “Met East” and “Met West,” as each of those terms is
defined in Section 6.1(d) below, under the Parking Agreements that has not been
cured. To Seller’s knowledge, there are no events that have occurred which, with
the passage of time or the giving of notice or both, would cause an event of
default by Seller, Met East or Met West under the Parking Agreements. The
representations and warranties in this sub-clause (n) shall be of no further
force or effect to the extent statements in the “Association Estoppel
Certificate” and/or the “Parking Estoppel Certificate,” as each of those terms
is defined in Section 6.1(d) below, as applicable, independently confirms or
otherwise verifies without qualification any factual component of the
representations and warranties set forth in this sub-clause (n).

As used in this Agreement, “to Seller’s knowledge,” “to the knowledge of Seller”
and similar phrases shall mean to the current actual knowledge of Peter Kahn
only, without investigation.

5.2 Buyer. The representations and warranties of Buyer in this section 5.2, in
the closing documents to be delivered by it hereunder and in Buyer’s Closing
Certificate (as hereinafter defined) are a material inducement for Seller to
enter into this Agreement. Seller would not sell the Property to Buyer without
such representations and warranties of Buyer. Buyer represents and warrants to
Seller as of the date of this Agreement (except where another date is specified
below) as follows:

(a) Buyer is a limited partnership duly formed and validly existing under the
laws of the State of Maryland. Buyer as of the date of Closing will be duly
qualified to do business and be in good standing in the State of Washington.
Buyer has full power and authority to

 

19



--------------------------------------------------------------------------------

enter into this Agreement and each closing document to be delivered by it
hereunder and to perform this Agreement and each closing document. The
execution, delivery and performance of this Agreement and each closing document
by Buyer have been duly and validly authorized by all necessary action on the
part of Buyer and all required consents or approvals have been duly obtained.
Each of this Agreement and the closing documents is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally. The execution, delivery and performance of this Agreement and each
closing document will not conflict with or result in any violation of Buyer’s
organizational documents, conflict with or result in any violation of any
provision of any material contract to which Buyer is a party or violate any
existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to Buyer or its assets.

(b) Except for Broker, neither Buyer nor any of its officers, directors or
employees, to the extent applicable, has employed or made any agreement with any
broker, finder or similar agent or any person or firm which will result in the
obligation of any Seller or any of its respective affiliates to pay any finder’s
fee, brokerage fees or commissions or similar payment in connection with
transactions contemplated by this Agreement.

(c) Buyer and, to Buyer’s actual knowledge, each person or entity owning an
interest in Buyer is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, and (ii) not a person or entity with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States, and (iii) not an
Embargoed Person. To Buyer’s actual knowledge, none of the funds or other assets
of Buyer constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person, and no Embargoed Person has any interest of
any nature whatsoever in Buyer (whether directly or indirectly). Notwithstanding
anything contained herein to the contrary, the term “person or entity owning an
interest in Buyer” shall not include (x) any shareholder of Hudson Pacific
Properties, Inc., (y) any holder of a direct or indirect interest in a publicly
traded company whose shares are listed and traded on a United States national
stock exchange or (z) any limited partner, unit holder or shareholder owning any
interest in Hudson Pacific Properties, L.P. or the holder of any direct or
indirect interest in Hudson Pacific Properties, L.P.

(d) intentionally omitted.

As used in this Agreement, “to Buyer’s knowledge,” “to the knowledge of Buyer”
and similar phrases shall mean to the current actual knowledge of Alex
Vouvalides only, without investigation.

 

20



--------------------------------------------------------------------------------

ARTICLE 6

Covenants

6.1 Seller. Sellers covenant and agree with Buyer as follows:

(a) In connection with section 7.2(b), at the Closing on the Closing Date, each
Seller shall execute and deliver to Buyer a Seller’s Closing Certificate
(“Seller’s Closing Certificate”) in the form of Exhibit K attached hereto,
certifying to Buyer that all representations and warranties made by such Seller
set forth in section 5.1 are true and correct on and as of the Closing Date,
with only such exceptions therein as are necessary to reflect facts or
circumstances arising between the date of this Agreement and the Closing Date
that would make any such representation or warranty untrue or incorrect on and
as of the Closing Date.

(b) During the period from and after the expiration of the Property Approval
Period to the Closing Date, no Seller shall execute any additional lease or
contracts affecting such Seller’s Real Property or amend, modify, renew, extend
or terminate any of the Leases applicable to such Seller’s Real Property, the
Contracts or the Permits applicable to such Seller’s Real Property in any
material respect without the prior approval of Buyer, which approval may be
withheld in Buyer’s sole and absolute discretion, unless such Seller is
contractually obligated as of the date hereof (or pursuant to an amendment
approved in accordance with the terms hereof) to take such action under the
terms of any such Lease, Contract or Permit applicable to such Seller’s Real
Property (in which case Buyer’s consent shall not be required) and except for
Contracts with third parties on market and otherwise commercially reasonable
terms that can be terminated without penalty on no more than thirty (30) days’
prior notice (in which case Buyer’s consent shall not be required); provided,
however, that Buyer’s consent to any of the foregoing shall be deemed given if
such Seller does not receive from Buyer its written approval or disapproval, as
the case may be, of any such lease, contract, amendment, modification, renewal,
extension or termination, as applicable, within five (5) business days after
Buyer has received from such Seller a request for written approval of the same,
together with all material terms thereof and, without limitation, with respect
to a proposed lease, a schedule listing the tenant improvement costs, leasing
commissions and other costs, if any, associated therewith. If Buyer timely
disapproves, then such Seller shall not enter into the applicable document.
Buyer shall be responsible for all tenant improvement costs, leasing commissions
and other costs associated with any new leases entered into between the
expiration of the Property Approval Period and the Closing Date in accordance
with this section 6.1(b); provided, however, that Seller shall be responsible
for the re-leasing costs for tenant improvements and leasing commissions with
respect to the Lion New Media premises (“Lion New Media Leasing Costs”) in the
amount set forth on Schedule 5.1(g)(1) attached hereto or, if such Lion New
Media Costs are agreed to in writing between Seller and Lion New Media prior to
the Closing, then the actual amount of such agreed upon Lion New Media Costs
(and shall provide Buyer with a credit against the Purchase Price at Closing in
the amount of such Lion New Media Costs). Copies of any documents entered into
in accordance with this subsection shall be delivered to Buyer promptly upon
execution. In addition, Seller shall use commercially reasonable efforts to
obtain, on or before the Closing Date, the signatures of existing tenants EMC
and 24-Hour

 

21



--------------------------------------------------------------------------------

Fitness as follows (i) with respect to EMC, its signature to the form of lease
amendment that Seller previously provided to Buyer without material modification
thereto and (ii) with respect to 24-Hour Fitness, its signature to the lease
amendment, in such form as Seller provides to Buyer prior to the expiration of
the Property Approval Period (the “24-Hour Fitness Amendment”), without material
modification thereto, and Seller shall be responsible for all re-leasing costs
for tenant improvements costs, leasing commissions and free rent under each such
lease amendment (collectively, the “EMC and 24-Hour Leasing Costs”) in the
amount set forth on Schedule 5.1(g)(1) attached hereto (or the actual EMC and
24-Hour Leasing Costs as determined by the parties prior to Closing). Between
the date of this Agreement and the Closing Date, each Seller shall manage,
operate, maintain and repair such Seller’s Real Property and Personal Property
in the ordinary course of business in accordance with sound property management
practice, keep such Seller’s Real Property and Personal Property in good repair
and working order and sound condition, promptly give Buyer copies of written
notices received by such Seller asserting any breach or default under the Leases
or the Contracts or any violation of the Permits or any covenants, conditions,
restrictions, laws, statutes, rules, regulations or ordinances applicable to
such Seller’s Real Property or Personal Property, and perform when due such
Seller’s obligations under the Leases, the Contracts and the Permits applicable
to such Seller’s Real Property in accordance with such Leases, the Contracts and
the Permits and all applicable laws. Between the date of this Agreement and the
Closing Date, no Seller shall willfully violate in any material respect any laws
applicable to such Seller’s Property or the use or operation thereof. Between
the date of this Agreement and the Closing Date, no Seller shall make, authorize
or agree to make any capital improvements or other capital expenditures, other
than (i) emergency capital improvements or expenditures (provided that the
applicable Seller shall have given Buyer reasonable advance notice of the same
to the extent possible and, in any event, prompt notice of the same if advance
notice is not possible), (ii) tenant improvements committed to prior to the
expiration of the Property Approval Period or in connection with a new Lease
approved in accordance with this Agreement and, in each case, performed in
accordance with the terms of this Agreement and the Leases applicable to such
Seller’s Real Property, and (iii) the ongoing lobby renovations at Metropolitan
Park – North Tower. Between the date of this Agreement and the Closing Date,
each Seller shall keep or cause to be kept in force property insurance covering
all buildings, structures, improvements, machinery, fixtures and equipment
included in such Seller’s Real Property insuring against risks of physical loss
or damage, subject to standard exclusions, with such policy limits as Seller
determines is prudent in the exercise of sound property management practices.

(c) Each Seller shall indemnify and defend Buyer, its affiliates, and their
respective officers, employees, directors, trustees, partners, direct or
indirect members and agents, and the permitted successors and assigns of any of
the foregoing (collectively, the “Buyer Indemnitees”) against and hold the Buyer
Indemnitees harmless from all claims, actions, proceedings, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees and disbursements, that may be suffered or incurred by any Buyer
Indemnitee if any representation or warranty made by such Seller in section 5.1
hereof, in any closing document executed by such Seller or in such Seller’s
Closing Certificate was untrue or incorrect in any respect when made or that may
be caused by, result from or relate to any breach by such Seller of any such
representation or warranty. If a Seller learns that any representation or
warranty made by such Seller hereunder has become untrue or was untrue

 

22



--------------------------------------------------------------------------------

when made, then such Seller shall give prompt notice of the same to Buyer. Such
notice shall include whether such Seller is electing to take any action
available to such Seller that such Seller deems appropriate to allow such Seller
to make true the representation or warranty or otherwise cure the problem with
the representation or warranty, in which case, if the same is capable of being
made true or cured, such Seller shall have the right to postpone the Closing
Date for up to fifteen (15) days, including, without limitation, in order to
allow additional time for such Seller to take any action available to such
Seller that such Seller deems appropriate to allow such Seller to deliver
Seller’s Closing Certificate in accordance with the requirements of section
7.2(b) below. If requested, Buyer shall cooperate in good faith with such Seller
in connection therewith (provided that Buyer shall not be required to accept any
exception to such Seller’s Closing Certificate not required by section 7.2(b)).
If such Seller does not include in its notice such Seller’s intent to take
action or if such Seller is unable to make the representation or warranty true
or otherwise cure the problem therewith within the allowed time period, then
Buyer shall thereafter have the option, by providing notice to such Seller
(within five (5) business days after the date of (x) such Seller’s notice to
Buyer if such Seller does not, in such notice, elect to take action or (y) the
expiration of the allowed time period if, in such notice, such Seller elects to
take action but cannot cure) of Buyer’s election either (i) to terminate this
Agreement effective upon the date of Buyer’s notice, in which case the Deposit
shall be returned to Buyer, and, if such termination is effective after the
expiration of the Property Approval Period, then Buyer shall receive
reimbursement from Seller for Buyer’s actual out-of-pocket due diligence and
legal and consultant costs and expenses incurred in connection herewith in an
amount not to exceed two hundred fifty thousand dollars ($250,000), as
documented by copies of invoices, which Buyer shall include in its notice to
Seller, or (ii) to proceed with its purchase of the Property notwithstanding
such untrue representation or warranty, in which case Buyer shall have
irrevocably waived any of rights with respect to the untruthfulness of the
representation or warranty in question. For the purposes of the foregoing,
“material” shall mean any matter or matters that relates to any of the
representations or warranties made in paragraphs (a), (h), (j), and (m) of
section 5.1 or that otherwise, individually or in the aggregate, could
reasonably be expected to result in damages of and/or decrease the value of such
Seller’s Property by four million dollars ($4,000,000) or more. Notwithstanding
the foregoing, Buyer shall not have the right to enforce any claim, nor shall
any Seller be liable in any way to Buyer, for a breach of a representation or
warranty of any Seller if the breach in question results from or is based on a
condition, state of facts or other matter of which Buyer had actual knowledge.
Furthermore, no Seller shall have liability to Buyer for a breach of any
representation or warranty made by such Seller under section 5.1 hereof or in
such Seller’s Closing Certificate unless written notice containing a description
of the specific nature of such breach has been given by Buyer to such Seller
prior to the expiration of the Survival Period and Buyer shall have commenced an
action against such Seller with respect to such breach no later than thirty
(30) days following the expiration of the Survival Period and the amount of
damage suffered by Buyer as a result of such breach, when aggregated with any
other breach by Seller, is at least two hundred thousand dollars ($200,000) with
respect to a breach of representation and warranty of any individual Seller, and
four hundred thousand dollars ($400,000) in the aggregate for all Sellers;
provided, however, that: (i) in no event shall any individual Seller’s liability
with respect to the breach of such Seller’s representations or warranties
hereunder exceed three million dollars ($3,000,000), subject to the aggregate
cap in the immediately following clause (clause “(ii)”) and (ii) in no event
shall the aggregate liability of all of the Sellers hereunder with respect to

 

23



--------------------------------------------------------------------------------

the breach of Sellers’ representations or warranties hereunder exceed six
million dollars ($6,000,000) in the aggregate. No Seller shall be liable for any
breaches of representations or warranties of any other Seller or for any default
by any other Seller under this Agreement. At all times during the Survival
Period, each Seller shall maintain net assets in the amount of three million
dollars ($3,000,000). If Buyer makes a claim against a Seller pursuant to this
section 6.1(c), then during the pendency of any such claim against such Seller,
such Seller shall maintain net assets in the amount of three million dollars
($3,000,000).

(d) Each Seller shall use reasonable efforts to obtain an Estoppel Certificate
(the “Estoppel Certificate”) substantially in the form of Exhibit L attached
hereto, or in the form attached to or required under the applicable Lease for
those Tenants listed on Schedule 6.1(d)(1) attached hereto, executed by each
Tenant under the Leases listed on Schedule 6.1(d) hereto and to deliver all such
Estoppel Certificates to Buyer before the Closing Date in accordance with
section 7.2(e) below. With respect to the Tenants under the Leases listed on
Schedule 6.1(d)(1) hereto, with the exception of Amazon Corporate LLC, Seller
agrees to request such Tenants in their respective Estoppel Certificates to
certify the current monthly amounts of base rent and additional rent payable
under each such Tenant’s Lease even though such certification is not contained
in the form of estoppel certificate attached to the Tenants’ Leases; provided
that Buyer hereby agrees that the lack of such foregoing certification in any
such foregoing Estoppel Certificate shall not be a basis for Buyer’s disapproval
of the same. Seller shall use commercially reasonable efforts (but shall not be
obligated to compensate the Association in connection therewith) to obtain an
estoppel certificate (the “Association Estoppel Certificate”) from the Quadrant
I-5 Center Owners Association (the “Association”), executed by an authorized
signatory of the Association, on behalf of the Quadrant I-5 Center Owners
Association that is substantially in the form of Exhibit L-1 attached hereto;
provided, however, that Buyer acknowledges that the Association is not obligated
to provide an estoppel. With respect to that certain (i) Parking Easement
Agreement between Met Park North IV, L.L.C., a Delaware limited liability
company (“Met North”), Met Park East IV, L.L.C., a Delaware limited liability
company (“Met East”), and Met Park West IV, L.L.C., a Delaware limited liability
company (“Met West”) dated as of October 20, 2005, as recorded in the official
records of King County, Washington on October 20, 2005 as document number
20051020001631; as amended by that certain First Amendment to Parking Easement
Agreement between Met North, Met East and Met West dated as of March 28, 2006,
as recorded in the official records of King County, Washington on April 21, 2008
as document number 20080421002126, and (ii) Covenant Regarding Parking executed
by Met North dated as of March 28, 2006, as recorded in the official records of
King County, Washington on March 28, 2006 as document number 20060328002381
(collectively, the “Parking Agreements”), Seller shall use commercially
reasonable efforts (but shall not be obligated to compensate the Parking
Grantees in connection therewith) to obtain an estoppel certificate (the
“Parking Estoppel Certificate”) from Met East and Met West (together, the
“Parking Grantees”) with respect to the Parking Agreements, executed by the
respective authorized signatories of the Parking Grantees, on behalf of the
respective Parking Grantee, that is substantially in the form of Exhibit L-2
attached hereto. Each Seller shall prepare the applicable Estoppel Certificates,
the Association Estoppel Certificate and the Parking Estoppel Certificate and
deliver the completed forms for Buyer’s review prior to distribution of the same
to the applicable recipients. Thereafter, each Seller shall deliver to Buyer
drafts of any Estoppel Certificate, the Association Estoppel Certificate and the
Parking Estoppel

 

24



--------------------------------------------------------------------------------

Certificate received by such Seller promptly after such Seller’s receipt
thereof. Buyer shall (A) review and provide comments to the initial drafts of
the Estoppel Certificates, the Association Estoppel Certificate and the Parking
Estoppel Certificate, and (B) review and approve or disapprove any Tenant
changes to the Estoppel Certificates, any Association changes to the Association
Estoppel Certificate, or any Parking Grantee changes to the Parking Estoppel
Certificate, each within three (3) Business Days following receipt of same, and
Buyer shall be deemed to have received an estoppel certificate for such review,
comment and/or approval as of the date on which the applicable estoppel
certificate is emailed to Alex Vouvalides (at the following email address:
alex@hudsonppi.com) and Crystal Lofing (at the following email address:
clofing@allenmatkins.com) if the applicable estoppel certificate is sent by
email no later than 3:00 pm Pacific time.

(e) Sellers shall pay the commission due Broker in accordance with the separate
written agreement between Sellers and Broker. Sellers agrees that they will
protect, indemnify, defend and hold the Buyer free and harmless from and against
any and all loss, liability, cost, damage and expense (including reasonable
attorneys’ fees) in connection with any claim for brokerage commissions or other
fees by the Broker related to the transactions contemplated hereby, whether or
not such transactions are consummated in accordance with this agreements.
Sellers’ obligations in this section 6.1(e) shall survive the termination of
this Agreement and the Closing indefinitely.

(f) On or prior to the Closing, each Seller shall give notices to cancel each of
the Contracts applicable to such Seller’s Real Property listed in a written
notice delivered to such Seller by Buyer no later than the expiration of the
Property Approval Period. Buyer acknowledges that Contracts require not less
than thirty (30) days advance notice of cancellation, and therefore, some or all
of the requested contracts may remain effective following the Closing Date, in
which case such Seller shall assign such contracts to Buyer at Closing.

6.2 Buyer. Buyer covenants and agrees with Seller as follows:

(a) At the Closing on the Closing Date, Buyer shall execute and deliver to
Sellers a Buyer’s Closing Certificate (“Buyer’s Closing Certificate”) in the
form of Exhibit M attached hereto, certifying to Sellers that all such
representations and warranties are true and correct on and as of the Closing
Date, with only such exceptions therein as are necessary to reflect facts or
circumstances arising between the date of this Agreement and the Closing Date
that would make any such representation or warranty untrue or incorrect on and
as of the Closing Date.

(b) Buyer shall indemnify and defend Sellers, their affiliates, and their
respective officers, employees, directors, trustees, partners, direct or
indirect members and agents, and the permitted successors and assigns of any of
the foregoing (collectively, the “Seller Indemnitees”) against and hold the
Seller Indemnities harmless from all claims, actions, proceedings, demands,
liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees and disbursements, that may be suffered or incurred by the
Seller Indemnitees if any representation or warranty made by Buyer in
section 5.2 hereof or in Buyer’s Closing Certificate was untrue or incorrect in
any material respect when made. If Buyer learns that any representation or
warranty made by Buyer hereunder has become untrue in any material respect or
was untrue when made in any material respect, Buyer shall give prompt notice of

 

25



--------------------------------------------------------------------------------

the same to Sellers. Such notice shall include whether Buyer is electing to take
any action available to Buyer that Buyer deems appropriate to allow Buyer to
make true the representation or warranty or otherwise cure the problem with the
representation or warranty, in which case, if the same is capable of being made
true or cured, Buyer shall have the right to postpone the Closing Date for up to
five (5) business days. If Buyer does not include in its notice Buyer’s intent
to take action or if Buyer is unable to make the representation or warranty true
or otherwise cure the problem therewith within the allowed time period, then
Sellers shall thereafter have the option, by providing notice to Buyer (within
five (5) business days after the date of (x) Buyer’s notice to Sellers if Buyer
does not, in such notice, elect to take action or (y) the expiration of the
allowed time period if, in such notice, Buyer elects to take action but cannot
cure) of Sellers’ election either to (i) terminate this Agreement, in which case
Sellers shall receive the Deposit (and in such event, the indemnity set forth
above in this section 6.2(b) shall not survive the termination of this
Agreement), or (ii) proceed with its sale of the Property despite such untrue
representation or warranty in which case Sellers shall have irrevocably waived
any of rights with respect to the untruthfulness of the representation or
warranty. Notwithstanding the foregoing, Sellers shall not have the right to
enforce any claim, nor shall Buyer be liable in any way to Sellers, for a breach
of a representation or warranty of Buyer if the breach in question results from
or is based on a condition, state of facts or other matter of which Sellers had
actual knowledge.

6.3 Casualty Damage. If, before the Closing, the improvements on any of the Real
Property are damaged by any insured casualty, then Sellers shall give Buyer
prompt written notice of such casualty. If the cost to restore such
improvements, as reasonably determined by Seller, is more than $2,000,000.00 for
the Northview Corporate Center Real Property, $3,000,000.00 for the Metropolitan
Park – North Tower Real Property or $5,000,000.00 for the 83 South King Street
and 505 First Street Real Property, then Buyer shall have the right, by giving
notice to Sellers within seven (7) days after Sellers give notice to Buyer of
the applicable Seller’s reasonable estimate (which shall be prepared by an
independent, reputable, licensed contractor selected by Seller) of the cost to
restore such improvements, to terminate this Agreement, in which event this
Agreement shall terminate, and Buyer shall receive a return of the Deposit. If,
before the Closing, the improvements on any of the Real Property are damaged by
any casualty not covered by insurance and the cost to restore such improvements,
as reasonably determined by Seller, is more than $750,000.00 for the Northview
Corporate Center Real Property, $1,250,000.00 for the Metropolitan Park – North
Tower Real Property or $2,000,000.00 for the 83 South King Street and 505 First
Street Real Property, Sellers and Buyer each shall have the right, by giving
notice to the other within seven (7) days after Sellers give notice to Buyer of
the applicable Seller’s reasonable estimate (which shall be prepared by an
independent, reputable, licensed contractor selected by Seller) of the cost to
restore such improvements, to terminate this Agreement, in which event this
Agreement shall terminate and the Deposit shall be returned to Buyer; provided,
however, that if Sellers elect to terminate this Agreement, Buyer may nullify
such termination by agreeing to pay for the cost of such restoration work upon
written notice to Sellers given no later than five (5) days after Buyer has
received Sellers’ termination notice hereunder. If, before the Closing, the
improvements on any of the Real Property are damaged by any insured casualty and
the cost to restore such improvements, as reasonably determined by Seller (based
on an estimate prepared by an independent, reputable, licensed contractor
selected by Seller), is $2,000,000.00 or less for the Northview Corporate Center
Real Property, $3,000,000.00 or less for the Metropolitan Park – North Tower
Real Property or $5,000,000.00 or less for the 83 South King Street and 505
First Street Real Property , or the improvements on any of the Real Property are
damaged by any casualty not covered by insurance and the cost to restore such
improvements, as reasonably determined by the applicable Seller (based on an
estimate prepared by an independent, reputable, licensed contractor selected by
Seller), is $750,000.00 or less for the Northview Corporate Center Real
Property, $1,250,000.00 or less for the Metropolitan Park –

 

26



--------------------------------------------------------------------------------

North Tower Real Property or $2,000,000.00 or less for the 83 South King Street
and 505 First Street Real Property, or Sellers or Buyer have/has the right to
terminate this Agreement pursuant to either of the preceding sentences but
neither Sellers nor Buyer exercises such right or Buyer nullifies Sellers’
termination, then this Agreement shall remain in full force and effect and, on
the Closing Date, any insurance proceeds (or, if not theretofore received, the
right to receive such proceeds) payable on account of the damage shall be
transferred to Buyer and the amount of any deductible under the insurance policy
to the extent of the restoration cost, as reasonably determined by the
applicable Seller (which shall be based on the estimate prepared by the
independent, reputable, licensed contractor selected by Seller) (or, in the case
of an uninsured casualty, the restoration cost, as reasonably determined by the
applicable Seller (which shall be based on the estimate prepared by the
independent, reputable, licensed contractor selected by Seller)) shall be a
credit to Buyer against the total purchase price for the Property.
Notwithstanding the foregoing, if the casualty is not covered by insurance
because the applicable Seller failed to obtain or maintain the required
insurance, then such casualty shall be treated as insured and Buyer shall be
entitled to a credit in the amount that would have been payable in respect of
such casualty under the insurance policy required to be obtained or maintained
by such Seller. Sellers shall give notice to Buyer reasonably promptly after the
occurrence of any damage to the improvements on the Property by any casualty.
Buyer and Sellers acknowledge and agree that Sellers do not carry earthquake
insurance, and, therefore, damage caused by an earthquake shall be deemed damage
caused by a casualty not covered by insurance. If necessary, the Closing Date
shall be postponed until Sellers have given any notice to Buyer required by this
section 6.3 and the period of seven (7) days described in this section 6.3 has
expired, and the restoration cost has been determined by the applicable Seller
as provided hereunder. Sellers agree that they shall not settle any casualty
insurance claims without Buyer’s prior written approval of such settlement,
which approval Buyer shall not unreasonably withhold.

6.4 Eminent Domain. If, before the Closing Date, proceedings are commenced for
the taking by exercise of the power of eminent domain of all or a material part
of any of the Real Property that, as reasonably determined by Buyer, would
render such Real Property unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Sellers within seven (7) days after Sellers give
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate and the Deposit shall
be returned to Buyer. If, before the Closing Date, proceedings are commenced for
the taking by exercise of the power of eminent domain of less than a material
part of the Real Property (i.e., which part would not render such Real Property
unsuitable for Buyer’s intended use, as reasonably determined by Buyer), or if
Buyer has the right to terminate this Agreement pursuant to the preceding
sentence but Buyer does not exercise such right, then this Agreement shall
remain in full force and effect and, on the Closing Date, the condemnation award
(or, if not theretofore received, the right to receive such award) payable on
account of the taking shall be transferred to Buyer. Sellers shall give notice
to Buyer reasonably promptly after Sellers’ receipt of notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent

 

27



--------------------------------------------------------------------------------

domain of all or any part of the Property. If necessary, the Closing Date shall
be postponed until Sellers have given any notice to Buyer required by this
section 6.4 and the period of seven (7) days described in this section 6.4 has
expired. Sellers agree that they shall not settle or agree upon any condemnation
award without Buyer’s prior written approval of such settlement, which approval
Buyer shall not unreasonably withhold.

ARTICLE 7

Conditions Precedent

7.1 Seller. The obligations of each Seller to close under this Agreement are
subject to satisfaction of all of the conditions set forth in this section 7.1.
Each Seller may waive any or all of such conditions in whole or in part in its
sole discretion but any such waiver shall be effective only if made in writing.
After the Closing, any such condition that has not been satisfied shall be
treated as having been waived in writing. No such waiver shall constitute a
waiver by any Seller of any of its rights or remedies if Buyer defaults in the
performance of any covenant or agreement to be performed by Buyer under this
Agreement or if Buyer breaches any representation or warranty made by Buyer in
section 5.2 hereof or in Buyer’s Closing Certificate. If any condition set forth
in this section 7.1 is not fully satisfied or waived in writing by each Seller,
then, subject to the Buyer’s right to cure the same in accordance with the other
terms and conditions hereof, this Agreement shall terminate, but without
releasing Buyer from liability in accordance with the terms hereof if Buyer
defaults in the performance of any such covenant or agreement to be performed by
Buyer or if Buyer breaches any such representation or warranty made by Buyer
before such termination.

(a) On the Closing Date, Buyer shall not be materially in default in the
performance of any covenant to be performed by Buyer under this Agreement,
including, without limitation, Buyer’s obligation to deliver all of the closing
documents it is required to deliver as set forth in section 8.1 and the
remainder of the Purchase Price in an amount sufficient to close the transaction
hereunder.

(b) On the Closing Date, all representations and warranties made by Buyer in
section 5.2 hereof shall be true and correct in all material respects as if made
on and as of the Closing Date and Sellers shall have received Buyer’s Closing
Certificate, executed by Buyer, in which Buyer certifies to Sellers that all
representations and warranties made by Buyer in section 5.2 hereof are true and
correct on and as of the Closing Date without material adverse exceptions,
subject to Buyer’s right to cure the same in accordance with the other terms and
conditions hereof.

(c) On the Closing Date, there shall be no judicial or administrative effective
order against any Seller’s or Buyer’s consummation of the transactions
contemplated herein to be consummated as of the Closing Date as a result of any
suit or action instituted by any person unaffiliated with, and not acting on
behalf of, Sellers.

7.2 Buyer. The obligations of Buyer to close under this Agreement are subject to
satisfaction of all of the conditions set forth in this section 7.2. Buyer may
waive any or all of such conditions in whole or in part in its sole discretion
but any such waiver shall be effective only if made in writing. After the
Closing, any such condition that has not been satisfied shall be

 

28



--------------------------------------------------------------------------------

treated as having been waived in writing. No such waiver shall constitute a
waiver by Buyer of any of its rights or remedies if any Seller defaults in the
performance of any covenant or agreement to be performed by such Seller under
this Agreement or if such Seller breaches any representation or warranty made by
such Seller in section 5.1 hereof, in any closing document or in such Seller’s
Closing Certificate.

(a) On the Closing Date, no Seller shall be materially in default in the
performance of any covenant to be performed by such Seller under this Agreement,
including, without limitation, such Seller’s obligation to deliver all of the
closing documents it is required to deliver as set forth in section 8.1.

(b) On the Closing Date, all representations and warranties made by the Sellers
in section 5.1 hereof and in the closing documents shall be true and correct in
all material respects as if made on and as of the Closing Date and Buyer shall
have received each Seller’s Closing Certificate, executed by such Seller, in
which such Seller certifies to Buyer that all representations and warranties
made by such Seller in section 5.1 hereof are true and correct on and as of the
Closing Date, without material adverse exceptions.

(c) On the Closing Date, the Title Company shall be prepared to issue to Buyer
an American Land Title Association 2006 Extended Coverage Owner’s Policy or
Policies of title insurance, with liability equal to the total purchase price
for the Property, insuring Buyer that fee title to the Property is vested in
Buyer subject only to: (a) the matters shown as exceptions in the Preliminary
Report and approved (or deemed to be approved) by Buyer pursuant to section 1.2
hereof, (b) the rights of Tenants under the Leases (provided that each Seller
has delivered a certified rent roll to Title Company with respect to the Leases
applicable to such Seller’s Real Property, (c) specific matters shown on the
Existing Survey, subject to Buyer’s right to object to the same pursuant to
section 1.2(h), (d) taxes and assessments that are not past due as of the
Closing Date, and (e) any other matters created or expressly approved in writing
by Buyer (the “Title Policy”).

(d) On the Closing Date, there shall be no judicial or administrative effective
order against Sellers’ or Buyer’s consummating the transactions contemplated
herein to be consummated as of the Closing Date as a result of any suit or
action instituted by any person unaffiliated with, and not acting on behalf of,
Buyer.

(e) Buyer shall have received and approved Estoppel Certificates from all
Tenants listed on Schedule 7.2(e) no later than three (3) business days prior to
the Closing Date. Any such Estoppel Certificate that (i) alleges any material
default or breach under the Lease by Tenant or the landlord under such Lease,
(ii) alleges any material disputes or claims or offset rights by, or defenses
of, such Tenant against the landlord thereunder, (iii) is inconsistent with the
applicable Lease or Seller’s representations and warranties in any material
adverse respect, or (iv) discloses material adverse economic terms of the
applicable Lease that were not disclosed to Buyer (whether in the applicable
Lease, this Agreement or any other document delivered to Buyer) prior to the
expiration of the Property Approval Period, shall be deemed disapproved by
Buyer.

If any Seller has not obtained any of the Estoppel Certificates required to be
obtained by it pursuant to section 7.2(e) on or before the deadlines for
obtaining such estoppels, then, upon

 

29



--------------------------------------------------------------------------------

written notice to Buyer, such Seller shall have the right to adjourn the Closing
for a period of up to fifteen (15) days in order to provide such Seller with
additional time to obtain any such Estoppel Certificates. Buyer agrees that an
Estoppel Certificate shall not be deemed to contain a material exception merely
because (a) the applicable tenant qualified any statement in such Estoppel
Certificate regarding the existence or absence of any default or claim under
such tenant’s Lease to “the actual knowledge of” such party or any similar
phrase, (b) such modification is permitted by the applicable Lease applicable to
such Seller’s Real Property or (c) form of Estoppel Certificate delivered is
substantially in the form attached to such tenant’s lease. For the avoidance of
doubt, Seller and Buyer agree that the only estoppel certificates that must be
obtained in order to satisfy the Buyer’s conditions precedent with respect to
estoppel certificates are the Estoppel Certificates from the Tenants listed on
Schedule 7.2(e) of this Agreement and that in no event must the Association
Estoppel Certificate, the Parking Estoppel Certificate, the GSA estoppel or any
other estoppel certificates be obtained in order to satisfy the Buyer’s
conditions precedent with respect to estoppel certificates; provided that
Sellers shall use commercially reasonable efforts to obtain such non-required
estoppel certificates. In addition, the applicable Seller shall, immediately
following the date of this Agreement, submit a request for an estoppel
certificate to the Government Services Administration (“GSA”) in the form
customarily provided by the GSA.

(f) Seller shall have delivered to Buyer written notice of the Substantial
Completion, at Seller’s sole cost and expense, of the lobby and food court
renovation work at the Metropolitan Park – North Tower property (the “Lobby
Work”). “Substantial Completion” and any derivations thereof shall mean the
substantial completion of the Lobby Work substantially in accordance with the
plans and specifications therefor in effect as of the date of this Agreement
(“Lobby Work Plans”) as reasonably determined by Landlord’s architect who shall
provide a certificate to Seller confirming substantial completion. Seller and
Buyer agree that Substantial Completion shall have occurred even though minor
details of construction, decoration, and mechanical adjustments remain to be
completed. In any event, the Seller shall be responsible for the full completion
of the Lobby Work, including, without limitation, the foregoing punch list items
and installation of furniture, fixtures and equipments that are currently
intended by Seller to be installed as part of the Lobby Work and the Lobby Work
Plans (as shall be described on Schedule 7.2(f), including the budget therefor),
including all costs relating thereto (whether payable before, at or after
Closing), and the parties shall reasonably cooperate to enter into an access
agreement at Closing which provides the applicable Seller and its contractors
with access to the subject property as necessary to complete the Lobby Work as
contemplated hereunder, and addresses Seller’s completion and post-completion
obligations to Buyer with respect to the Lobby Work, including, without
limitation, an assignment of all warranties and guaranties under the Lobby Work
architectural and construction contract(s) to Buyer and delivery of an industry
standard close-out package (including applicable lien waivers) to Buyer.

(g) Seller shall have received the 24-Hour Fitness Amendment, signed by the
tenant thereunder, without material modification thereto, and shall have
provided Buyer with a copy of such signed amendment.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

Closing

8.1 Procedure. Sellers and Buyer shall cause the actions set forth in this
Section 8.1 to occur simultaneously at the Closing on the Closing Date. Sellers
shall deposit the duly executed and acknowledged Deeds and Buyer shall deposit
the Purchase Price in the escrow with the Title Company at least one
(1) business day before the Closing Date. Sellers and Buyer shall, at least one
(1) business day before the Closing Date, deliver the additional documents
described in this Section 8.1 either (i) directly to each other with respect to
such documents that are to be delivered to each other pursuant to this
Section 8.1, which shall be held by Sellers and Buyer until the Closing, or
(ii) to the Title Company with respect to such documents that are to be
delivered to the Title Company pursuant to this Section 8.1, and in case such
documents shall be effective as of the Closing Date. The Closing shall occur on
the Closing Date provided that the following conditions have been satisfied:

(a) The Deed for each Real Property, duly executed and acknowledged by the
Seller of such Real Property, shall be recorded in the Official Records of the
county in which the Property is located.

(b) Each Seller shall date as of the Closing Date, execute and deliver to Title
Company (with a copy to Buyer) (i) an Assignment of Leases, (ii) a Bill of Sale,
(iii) an Assignment of Contracts, (iv) an Assignment of Permits, (v) such
Seller’s Closing Certificate, (vi) a Certificate of Non-Foreign Status in
accordance with Section 1445 of the Internal Revenue Code of 1986, as amended,
and the Income Tax Regulations thereunder in the form of Exhibit O attached
hereto, (vii) the Washington State Department of Revenue real estate excise tax
affidavit to accompany such Seller’s Deed, (viii) a notice to each of the
tenants under the Leases applicable to such Seller’s Real Property in the form
of Exhibit P attached hereto, as the same may be supplemented at Buyer’s request
in accordance with section 9.7, (ix) the Estoppel Certificates (if said estoppel
certificates have not previously been delivered to Buyer directly) required to
be delivered by such Seller, (x) intentionally omitted, (xi) intentionally
omitted, (xii) a novation agreement in the agreed upon form pursuant to section
8.8 below (“Novation Agreement”), and (xii) such other documents as the Title
Company may reasonably require. With respect to such foregoing documents that
are to be executed by Sellers, on the one hand, and Buyer, Seller shall deliver
two (2) counterpart originals of each (and three (3) counterpart originals of
the Novation Agreement).

(c) Buyer shall date as of the Closing Date, execute and deliver to Title
Company (with a copy to Sellers) (i) each of the Assignment of Leases, (ii) each
of the Assignment of Contracts, (iii) Buyer’s Closing Certificate, (iv) the
Washington State Department of Revenue consumer use tax return, (v) the
Washington State Department of Revenue real estate excise tax affidavit,
(vi) the Novation Agreement, and (vii) such other documents as the Title Company
may reasonably require. With respect to such foregoing documents that are to be
executed by Sellers, on the one hand, and Buyer, Buyer shall deliver two
(2) counterpart originals of each (and three (3) counterpart originals of the
Novation Agreement).

(d) Buyer shall pay to Sellers the Purchase Price for the Property in cash in
immediately available funds in accordance with section 2.1 hereof.

 

31



--------------------------------------------------------------------------------

(e) The Title Company shall issue to Buyer the Title Policy.

8.2 Possession. Subject to the Leases, each Seller shall transfer possession of
the such Seller’s Property to Buyer on the Closing Date. Each Seller, as to such
Seller’s Property, shall, on the Closing Date, deliver to Buyer the original (if
available; otherwise, copies of) executed counterparts of the Leases and
Contracts, the Permits, the Lease files, the Security Deposits (which shall, in
the case of cash Security Deposits, be effected by means of a credit to Buyer at
Closing), such Seller’s Personal Property not located at such Seller’s Property,
the books and records relating to such Seller’s Property and the Leases and any
other plans and specifications, certificates, licenses and approvals relating to
such Seller’s Property in the possession or control of such Seller, which shall
become the property of Buyer on the Closing Date. On the Closing Date, Buyer
shall send a letter in the form attached as Exhibit P, as the same may be
supplemented at Buyer’s request in accordance with section 9.7, to each Tenant
notifying it that the Property has been sold to Buyer and directing such Tenant
to pay future rent and other charges to Buyer at the address to be furnished by
Buyer. Buyer shall provide Seller with reasonable proof of Buyer’s transmittal
of such letters promptly following such transmittal.

8.3 Closing Costs. Sellers shall pay: (a) the premium for the standard coverage
portion of the Title Policy, including applicable sales tax, (b) the real estate
excise tax applicable to the sale of the Property and the conveyance of the
title to the Property to Buyer (c) one-half ( 1/2) of all escrow fees and
closing costs, (d) Seller’s share of prorations, if any, (e) recording fees for
the Deeds, and (f) Sellers’ costs of obtaining the Existing Surveys (including
the costs to cause the Existing Surveys to be certified to Buyer) and of
obtaining any new, or updating any existing, environmental, property condition,
and zoning reports that Seller has requested to be prepared. Buyer shall pay:
(i) one-half ( 1/2) of all escrow fees and closing costs, (ii) recording fees
for transaction documents other than the Deeds, (iii) Buyer’s share of
prorations, if any, (iv) any additional premium for the extended coverage
portion of the Title Policy and any endorsements, if Buyer elects to obtain
extended coverage and any endorsements, including applicable sales tax thereon,
and (v) sales tax applicable to the sale of any personal property constituting
part of the Property to Buyer. All other costs and expenses shall be allocated
between Buyer and Sellers in accordance with the customary practice of the
county in which the applicable Real Property is located. Each party shall pay
its own attorneys’ fees that are not related to any dispute between Buyer and
any Seller (which shall be governed by the provisions of section 9.2 below).

8.4 Prorations. At least five (5) business days prior to Closing, Sellers shall
provide to Buyer a draft proration schedule and information and verification
reasonably necessary to support such prorations schedule. Buyer and Sellers
shall use best efforts to finalize as many items on such proration schedule as
possible before Closing. The items in subparagraphs (a) through (f) of this
section 8.4 shall be prorated between Sellers and Buyer based on the actual
number of days in the applicable period, as of the end of the day immediately
preceding the Closing Date, with Sellers being entitled to income and obligated
for expenses attributable to the period prior to the Closing Date, and Buyer
being entitled to the income and obligated for expenses attributable to the
Closing Date and thereafter.

(a) The current installment of real property taxes, assessments and other
governmental impositions levied against the Property shall be prorated between
Sellers and Buyer as of the Closing Date and Buyer shall be responsible for real
estate taxes and assessments applicable

 

32



--------------------------------------------------------------------------------

to Buyer’s period of ownership, and Sellers shall be responsible for real estate
taxes and assessment applicable to each Seller’s period of ownership,
respectively, even if such taxes and assessment installment payments are not yet
due and payable or have not yet been actually assessed. Buyer shall not be
responsible for any supplemental taxes relating to the period prior to the
Closing Date, regardless of when such supplemental taxes are actually assessed.
If Closing occurs before the tax rate for the current tax year is fixed, the
apportionment of taxes shall be based on the tax rate for the preceding period
applied to the latest assessed valuation and, after Closing, when the actual
real property taxes are finally fixed, Sellers and Buyer shall promptly make a
recalculation of such proration, and the appropriate party shall make the
applicable payment reflecting the recalculation to the other party.

(b) Buyer shall receive a credit for any rent and other income (and any
applicable state or local tax on rent) under the Leases collected by any Seller
before Closing that applies to any period after Closing. Uncollected rent and
other uncollected income (including, without limitation, amounts payable for
pass-through expenses) shall not be prorated at Closing. After Closing, all rent
and other income collected by either Buyer or Sellers from any Tenant shall be
applied, first to such Tenant’s then current monthly rental and then to
arrearages, if any, owed by such Tenant in the reverse order in which they were
due, after deducting any actual, reasonable out-of-pocket collection costs.
Buyer shall bill and attempt to collect such rent arrearages and other
uncollected income in the ordinary course of business, but shall not be
obligated to engage a collection agency or take legal action to collect any rent
arrearages or other uncollected income. Any rent or other income received by
Buyer from a Tenant under its Lease after Closing that is owed to any Seller
pursuant to the terms hereof shall be remitted to such Seller promptly after
receipt. Any rent or other income received by any Seller from a Tenant under its
Lease applicable to such Seller’s Real Property after Closing that is owed to
Buyer pursuant to the terms hereof shall be remitted to Buyer promptly after
receipt. Buyer and Sellers shall promptly notify each other of the receipt of
any such rent or other income.

(c) Where the Leases contain Tenant obligations for taxes, common area expenses,
operating expenses or additional charges of any other nature, and where any
Seller shall have collected any portion thereof in excess of amounts owed by
such Seller for such items for the period prior to the Closing Date, then there
shall be an adjustment and credit given to Buyer on the Closing Date for such
excess amounts collected. Buyer shall apply all such excess amounts to the
charges owed by Buyer for such items for the period after the Closing Date and,
if required by the Leases, shall rebate or credit Tenants with any remainder. If
it is determined under section 8.5 below that the amount collected during such
Seller’s ownership period exceeded expenses incurred during the same period by
more than the amount previously credited to Buyer at Closing, then such Seller
shall promptly pay to Buyer the deficiency.

(d) Sellers or Buyer, as the case may be, shall receive a credit for regular
charges under the Contracts (to the extent, in the Sellers’ case, the same are
not required to be terminated in accordance with section 6.1(f)) paid and
applicable to Buyer’s period of ownership or payable and applicable to any
Seller’s period of ownership, respectively.

(e) Buyer shall receive a credit for all Leasing costs (i) set forth on Schedule
5.1(g)(1) and (ii) set forth in any Lease documents not disclosed to Buyer as of
the date of this

 

33



--------------------------------------------------------------------------------

Agreement, in each case whether due and payable as of or after the Closing.
Buyer shall assume at Closing and thereafter be responsible for, and shall pay,
disburse or, as applicable, credit when due, (a) all tenant improvement
allowances described on Schedule 5.1(g)(1) owing to the applicable tenants under
their respective Leases, (b) all abated rent or other rent credits described on
Schedule 5.1(g)(1) to which the applicable tenants are entitled under the terms
of their Leases, and (c) all leasing commissions to the applicable brokers as
described on Schedule 5.1(g)(1).

(f) Buyer shall receive a credit for any Security Deposits under the Leases, if
and to the extent such deposits have not been otherwise applied by any Seller to
any obligations of Tenants under any Leases for such Seller’s Real Property, and
Buyer shall assume full responsibility for all Security Deposits so delivered to
Buyer. In the event that any Security Deposits are in the form of letters of
credit or other financial instruments, Sellers will cooperate with Buyer to have
Buyer named as beneficiary under the same. Buyer will not receive a credit for
any such financial instruments.

(g) The adjustment for utility charges shall be made on the basis of the most
recently issued bills therefor, which are based on meter readings no earlier
than forty-five (45) days before the Closing Date. Such adjustment shall be
reprorated when the next utility bills are received. Sellers shall receive a
credit for the amount of deposits, if any, with utility companies that are
transferable and that are assigned to Buyer at the Closing.

All of the obligations of Sellers and Buyer as set forth in this section 8.4
shall survive Closing.

8.5 Tenant Reconciliations and Post-Closing Adjustments . The prorations to be
made in accordance with this Section 8.4 shall be adjusted, if necessary, and
completed after the Closing Date as soon as final information becomes available
as the basis for such prorations, but in no event later than one hundred twenty
(120) days after the Closing Date after which time the parties shall have no
further obligation to make adjustments; provided, however, within ninety
(90) days after the end of the calendar year in which the Closing occurs, Buyer
shall prepare and present to Sellers for their review and approval, which
approval or disapproval must be given within ten (10) business days after
Sellers’ receipt or Sellers will be deemed to have approved the calculation, a
calculation of the proration of operating expense pass-throughs and other items,
payable under the Leases based upon the actual amount of such items charged to
or received by the parties for the preceding calendar year. The parties shall
make the appropriate adjusting payment between them within thirty (30) days
after presentment to Sellers of Buyer’s calculation. Sellers may inspect Buyer’s
books and records related to the Property to confirm the calculation. Either
party shall be entitled to a post-Closing adjustment for any incorrect proration
or adjustment. The obligations of Buyer and Sellers under this section 8.5 shall
survive Closing.

8.6 Post-Closing Access . For one (1) year after the Closing, upon reasonable
prior notice and during normal business hours, Buyer shall provide Sellers and
Sellers’ designated accountants and auditors with reasonable access to the books
and records of the Property and all similar information relating to the period
prior to the Closing Date.

8.7 Cooperation with Buyer’s Auditors and SEC Filing Requirements. Seller shall,
at no material cost to Seller, cooperate with Buyer to provide Buyer access to
such factual

 

34



--------------------------------------------------------------------------------

information concerning the operation of the Property as may be reasonably
requested by Buyer, and in the possession or control of Seller, or its property
manager or accountants, to enable Buyer or its affiliates to prepare audited
financial statements as may be required by the Securities and Exchange
Commission (“SEC”). At Buyer’s sole cost and expense, Seller shall allow Buyer’s
auditor (Ernst & Young LLP or any successor auditor selected by Buyer) to
conduct an audit of the statement of revenue and expenses of the Property and
shall cooperate (at no material cost to Seller) with Buyer’s auditor in the
conduct of such audit and review. Specifically, Buyer’s auditor must perform a
3-14 Audit for December 31, 2012 and June 30, 2013 (the “Audit”), which will
require Buyer’s auditor to (i) obtain the information from Seller as set forth
in the categories listed on Schedule 8.7 hereto (to the extent not previously
provided in full to Buyer as part of the Seller Diligence Documents), and
(ii) obtain copies of checks, invoices and payment receipts in connection with
selections from such information made by Buyer’s auditor, in each case, to the
extent such documentation is in the possession of, or reasonably obtainable by,
Seller, its property manager or accountants, at no material cost to Seller, and
in the format that Seller (or its property manager or accountants) have
maintained such information. In connection with such foregoing Audit, Seller
shall deliver to Buyer’s auditor a representation letter in a form agreed to the
parties. Seller and Buyer shall reasonably cooperate to agree upon a form of
representation letter prior to the expiration of the Property Approval Period.
Without limiting the foregoing, Buyer, or its designated independent or other
auditor, may audit Seller’s operating statements of the Property, at Buyer’s
expense; provided, however, that the foregoing obligations of Seller under this
subsection shall be limited to providing such information or documentation as
may be in the possession of, or reasonably obtainable by, Seller, its property
manager or accountants, at no material cost to Seller, and in the format that
Seller (or its property manager or accountants) have maintained such
information. The obligations of Seller under this section 8.7 shall survive the
Closing for a period of one (1) year.

8.8 Novation Agreement. After the Closing, Seller and Buyer shall promptly enter
into the Novation Agreement with the United States of America in respect of the
GSA lease and Seller and Buyer will cooperate with each other and the GSA to
obtain the execution by the United States of America to the Novation Agreement.
If, prior to its execution by all parties thereto, GSA requires changes to the
Novation Agreement, then such changes shall be reasonably accommodated by Buyer
and Seller. In connection with the Novation Agreement, Buyer and Seller shall
provide such additional information to GSA as is reasonably requested by GSA
pursuant to the GSA lease. Prior to Closing, Seller shall have the right to
negotiate with the GSA changes to the form of Novation Agreement customarily
utilized by the GSA (and the changes to such form shall also be subject to
Buyer’s reasonable approval); provided that, if such requested changes are not
agreed to prior to Closing, then Seller and Buyer shall execute the form of
Novation Agreement customarily utilized by the GSA and otherwise cooperate with
each other to obtain the signature of the United States of America to the
Novation Agreement as provided above. Further, if the GSA refuses to consent to
the removal of the applicable sections of the Novation Agreement prior to
Closing which (i) obligate Seller to be a guarantor of payment and performance
of all obligations of Buyer under the GSA lease, including those undertaken
pursuant to a future amendment of the GSA lease, and (ii) obligate Buyer to
assume all obligations and liabilities of, and all claims against, Seller under
the GSA lease, then the parties shall indemnify each other as follows: (A) Buyer
agrees to indemnify, defend and hold Seller harmless from all claims made by GSA
and the United States of America against Seller pursuant to such
above-referenced section of the Novation Agreement arising as a result of or

 

35



--------------------------------------------------------------------------------

with respect to the obligations of landlord under the GSA lease that are
attributable to the period of time from and after the Closing, and all related
costs and expenses, including reasonable attorney’s fees, incurred by Seller in
connection with such claim, and (B) Seller agrees to indemnify, defend and hold
Buyer harmless from all claims made by GSA and the United States of America
against Buyer pursuant to the above-referenced section of the Novation Agreement
arising as a result of or with respect to the obligations of landlord under the
GSA lease that are attributable to the period of time prior to the Closing, and
all related costs and expenses, including reasonable attorney’s fees, incurred
by Buyer in connection with such claim. The terms of this Section 8.8 shall
survive the Closing.

ARTICLE 9

General

9.1 Notices. All notices and other communications under this Agreement shall be
properly given only if made in writing and mailed by certified mail, return
receipt requested, postage prepaid, or delivered by hand (including messenger or
recognized delivery, courier or air express service), or by email or facsimile
(if a copy of such notice also is sent the same day by hand delivery or by mail,
it being understood that if a copy is sent by mail, notice will only be deemed
given on the date the copy is received in accordance with the balance of this
section 9.1), to the party at the address set forth in this section 9.1 or such
other address as such party may designate by notice to the other party. Such
notices and other communications shall be effective on the date of receipt
provided it is received by 5:00 p.m. (San Francisco time) (and, after such
times, on the next business day). If any such notice or other communication is
not received or cannot be delivered due to a change in the address of the
receiving party of which notice was not previously given to the sending party or
due to a refusal to accept by the receiving party, such notice or other
communication shall be effective on the date delivery is attempted. Any notice
or other communication under this Agreement may be given on behalf of a party by
the attorney for such party.

(a) The address of Sellers and each Seller is c/o Spear Street Capital, LLC, One
Market Plaza, Spear Tower, Suite 4125, San Francisco, California 94105,
Attention: Mr. Peter Kahn, email address: pkahn@spearstreetcapital.com,
telephone number: (415) 222-7423, facsimile number: (415) 856-0348, with a copy
to Spear Street Capital, LLC, One Market Plaza, Spear Tower, Suite 4125,
San Francisco, California 94105, Attention: Mr. John S. Grassi, email address:
jgrassi@spearstreetcapital.com, telephone number: (415) 222-7421, facsimile
number: (415) 856-0348, and with a copy to Pillsbury Winthrop Shaw Pittman LLP,
Four Embarcadero Center, San Francisco, California, Attention: J. Gregg
Miller, Esq., email address: gregg.miller@pillsburylaw.com, telephone number:
(415) 983-1557, facsimile number (415) 983-1200. The phone numbers provided
above are for informational purposes only and are not effective means of
providing notice under this Agreement.

(b) The address of Buyer is c/o Hudson Pacific Properties, L.P., 11601 Wilshire
Boulevard, Suite 1600, Los Angeles, California 90025, Attention: Mr. Alex
Vouvalides, email address: alex@hudsonppi.com, telephone number: (310) 445-5706,
facsimile number: 310-445-5710, with a copy to Allen Matkins Leck Gamble
Mallory & Natsis LLP, 1901 Avenue of the Stars, Suite 1800, Los Angeles,
California 90067, Attention: Tony Natsis,

 

36



--------------------------------------------------------------------------------

Esq., telephone number: (310) 788-2430, facsimile number: (310) 788-2410. The
phone numbers provided above are for informational purposes only and are not
effective means of providing notice under this Agreement.

9.2 Attorneys’ Fees. If there is any legal action or proceeding between Sellers
(or any Seller) and Buyer arising from or based on this Agreement, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred by such prevailing party in such action or proceeding
and in any appeal in connection therewith. If such prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs, expenses and
attorneys’ fees and disbursements shall be included in and as a part of such
judgment.

9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.

9.4 Seller Default. If the Closing does not occur solely by reason of any
Seller’s default in the performance of its duties and obligations under this
Agreement, Buyer shall have the right, as its sole and exclusive remedy, in lieu
of all other remedies which Buyer might otherwise have hereunder at law or in
equity, to either: (a) terminate this Agreement by written notice to Sellers, in
which event the Deposit shall be immediately returned to Buyer by the Escrow
Agent and Buyer shall receive reimbursement from Sellers for Buyer’s actual
out-of-pocket due diligence and legal and consultant costs incurred in
connection herewith in an amount not to exceed two hundred fifty thousand
dollars ($250,000), as documented by copies of invoices, which Buyer shall
provide to Sellers with Buyer’s demand for payment; or (b) require specific
performance of this Agreement, with no offset or reduction in the Purchase
Price. Notwithstanding anything herein to the contrary, if the Closing does not
occur by reason of any Seller’s default in the performance of its duties and
obligations under this Agreement, Buyer shall be deemed to have elected to
terminate this Agreement in accordance with “(a)” above if Buyer fails to
deliver to Sellers written notice of Buyer’s intent to file a claim or assert a
cause of action for specific performance against Sellers or the applicable
Seller on or before fifteen (15) days following the scheduled Closing Date or,
having given such notice, fails to file a lawsuit asserting such claim or cause
of action in the county in which the applicable Property is located within
thirty (30) days following the scheduled Closing Date. Except as otherwise
expressly provided in this section 9.4, if the Closing does not occur solely by
reason of any Seller’s default in the performance of its duties and obligations
under this Agreement, Buyer shall have no further claims, rights or entitlements
in the event of a default by Sellers hereunder.

9.5 Construction. Sellers and Buyer acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any document executed
and delivered by either party in connection with the transactions contemplated
by this Agreement. The captions in this Agreement are for convenience of
reference only and shall not be used to interpret this Agreement.

9.6 Terms Generally. The defined terms in this Agreement shall apply equally to
both the singular and the plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The term

 

37



--------------------------------------------------------------------------------

“person” includes individuals, corporations, partnerships, trusts, other legal
entities, organizations and associations, and any government or governmental
agency or authority. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The words “approval,”
“consent” and “notice” shall be deemed to be preceded by the word “written.”

9.7 Further Assurances. From and after the date of this Agreement, Sellers and
Buyer agree to do such things, perform such acts, and make, execute, acknowledge
and deliver such documents as may be reasonably necessary or proper and usual to
complete the transactions contemplated by this Agreement and to carry out the
purpose of this Agreement in accordance with this Agreement.

9.8 Partial Invalidity. If any provision of this Agreement is determined by a
proper court to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement and this Agreement shall remain in full force and effect without such
invalid, illegal or unenforceable provision.

9.9 Waivers. No waiver of any provision of this Agreement or any breach of this
Agreement shall be effective unless such waiver is in writing and signed by the
waiving party and any such waiver shall not be deemed a waiver of any other
provision of this Agreement or any other or subsequent breach of this Agreement.

9.10 Miscellaneous. The Exhibits attached to this Agreement are made a part of
this Agreement. Buyer shall not assign or transfer this Agreement, or any
interest in or part of this Agreement, without the prior consent of Sellers,
which consent may be withheld in Sellers’ sole and absolute discretion. Buyer
may designate one of more “Affiliates” (defined as an entity that controls, is
controlled by or is under common control with Buyer) to which each Property will
be assigned at Closing or an exchange accommodation titleholder in connection
with Buyer’s exchange of like-kind property, provided that Buyer shall continue
to remain primarily liable under this Agreement notwithstanding such designation
without Sellers’ prior consent. No assignment, transfer or designation shall
release Buyer from any obligation or liability under this Agreement. Subject to
the foregoing, this Agreement shall benefit and bind Sellers and Buyer and their
respective personal representatives, heirs, successors and assigns. This
Agreement may be executed in counterparts, each of which shall be an original,
but all of which shall constitute one and the same Agreement. This Agreement may
not be amended or modified except by a written agreement signed by Sellers and
Buyer. This Agreement and the attachments hereto constitute the entire and
integrated agreement between Sellers and Buyer relating to the purchase and sale
of the Property and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect to the sale of the Property.

9.11 Confidentiality; Permitted Disclosures. (a) In the event that the parties
to this Agreement have previously executed a confidentiality or non-disclosure
agreement or other similar agreement in connection with the transaction
contemplated by this Agreement, the terms and provisions of such other
confidentiality or non-disclosure agreement shall apply to the parties’ actions
prior to the date of this Agreement and, effective upon the date of this
Agreement, the terms and provisions of this Agreement regarding confidentiality
and non-disclosure shall control with respect to the parties’ actions from and
after the date of this Agreement. Prior to the Closing, neither Sellers nor
Buyer shall make any public announcement

 

38



--------------------------------------------------------------------------------

of this Agreement or the transactions contemplated by this Agreement without the
prior consent of the other, and Buyer shall not disseminate to any third party,
other than Buyer’s Agents or Buyer’s affiliates, prospective lenders or
investors (and as to each such party, Buyer agrees it will inform such party of
the confidentiality provisions of this Agreement and the confidential nature of
such information and use commercially reasonable efforts to have such parties
adhere to such provisions), any of the Seller Diligence Documents or Due
Diligence Information without the prior consent of Sellers, unless, and only to
the extent that, any such announcement or dissemination is (i) reasonably
necessary to comply with applicable law, regulation or stock-exchange
requirement, in which case Buyer shall provide Sellers with advance written
notice (if such advance notice is not prohibited by applicable law or
regulation) of any such announcement or dissemination, (ii) necessary or
appropriate for the enforcement of this Agreement, (iii) as permitted in
sub-clause (b), below, or (iv) required by interrogatories, requests for
information or documents in legal proceedings, a subpoena, a civil or
administrative demand or investigation, regulatory investigation, or other
similar process; provided, however, that prior to making any such announcement
or dissemination pursuant to clause (iii), if and to the extent permitted by
applicable law, Buyer shall give Sellers written notice of such requirement and,
to the extent permitted, Sellers shall have the opportunity to object to and
contest any such requirement before Buyer makes any announcement or
dissemination. In permitting Buyer and Buyer’s Agents to review the Seller
Diligence Documents and the Due Diligence Information and any other information
to assist Buyer, Sellers have not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Sellers, and any such claims are expressly rejected by
Sellers and waived by Buyer and the Buyer’s Agents, for whom, by its execution
of this Agreement, Buyer is acting as an agent with regard to such waiver. Buyer
shall indemnify Sellers and Sellers’ members, employees, licensees, contractors,
agents and invitees from and against any and all Claims resulting from, arising
out of or in connection with Buyer’s breach of its obligations under this
section 9.11.

(b) Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Sellers (or any of Sellers’
affiliates’) or Buyer (or any of Buyer’s affiliates’) right to disclose
information relating to this Agreement or the Property (a) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Sellers,
Buyer or their respective affiliates, (b) in connection with any filings
(including any amendment or supplement to any S-11 filing) with governmental
agencies (including the SEC) by any REIT holding an interest (direct or
indirect) in Seller or Buyer, and (c) to any brokers/dealers in Sellers’ or any
REIT’s broker/dealer network and any of the REIT’s or Sellers’ (including the
disclosure of the general economic terms of this transaction in connection with
Sellers’ or Buyer’s (or their respective affiliates) respective earnings call
(which shall expressly include the right to provide written supplemental
materials in connection with such earnings call and to provide information
and/or answer questions raised during such earnings call). Further,
notwithstanding the foregoing, Buyer shall have the right to issue press
releases in connection with this transaction and this Agreement containing
information relating to the Property as set forth in Buyer’s or Hudson Pacific
Properties, Inc.’s 8K filings without Sellers’ consent, provided that Buyer
shall provide Sellers with an advance courtesy copy of such press releases.

 

39



--------------------------------------------------------------------------------

The provisions of this section 9.11 shall not survive the Closing but shall
survive any termination of this Agreement for a period of twelve (12) months.

9.12 Escrow Agent; Deposit. Escrow Agent shall hold the Deposit subject to the
following terms and conditions:

(a) The Deposit shall be held in an FDIC insured interest-bearing deposit
account or US-Treasury money market fund at an institution designated in writing
by Buyer, Seller and Escrow Agent.

(b) Escrow Agent shall not be liable or responsible for and shall have no
liability in the event of failure, insolvency, or inability of the depositary to
pay said funds for any failure, refusal or inability of the depository into
which the Deposit is deposited to pay the Deposit at Escrow Agent’s direction,
or for levies by taxing authorities based upon the taxpayer identification
number used to establish this interest bearing account. Escrow Agent shall not
be responsible for any interest except for such interest as is actually received
(which interest received shall be added to and considered part of the Deposit),
nor shall Escrow Agent be responsible for the loss of any interest arising from
the closing of any account or the sale of any certificate of deposit or other
instrument prior to maturity.

(c) Any notice to Escrow Agent shall be sufficient only if received by Escrow
Agent within the applicable time period set forth herein. All mailings and
notices from Escrow Agent to Seller or Buyer, or from Seller or Buyer to Escrow
Agent, provided for herein shall be addressed to the party to receive such
notice at the address set forth in or pursuant to this Agreement or, if to
Escrow Agent, to: 455 Market Street, Suite 2100, San Francisco, California
94105, Attn: Terina J. Kung, Tel: 415-3-291- 5128, Fax: 415.896.9423, Email:
kungt@ctt.com.

(d) In the event that Escrow Agent shall have received conflicting demands or
instructions with respect to the Deposit, whether or not litigation has been
instituted, then, in any such event, at Escrow Agent’s option, (i) Escrow Agent
may refuse to comply with any claims or demands on it and continue to hold the
Deposit until Escrow Agent receives written notice signed by Sellers and Buyer
directing the disbursement of the Deposit, in which case Escrow Agent shall
promptly disburse the Deposit in accordance with said direction, and Escrow
Agent shall not be or become liable in any way or to any person for its refusal
to comply with such claims or demand; or (ii) in the event Escrow Agent shall
receive a written notice advising that a litigation over entitlement to the
Deposit has been commenced, Escrow Agent may deposit the Deposit with the clerk
of the court in which said litigation is pending, or (iii) Escrow Agent may (but
shall not be required to) take such affirmative steps as it may, at its option,
elect in order to deposit the Deposit in a court of competent jurisdiction and
commence an action for interpleader or to substitute another impartial party to
hold the Deposit, the reasonable costs thereof to be borne by whichever of
Sellers and Buyer is the losing party and thereupon Escrow Agent shall be
released of any and all liability hereunder. Sellers and Buyer jointly and
severally agree, if a dispute arises as to the entitlement of the Deposit, to
reimburse Escrow Agent for any and all reasonable expenses incurred in the
discharge of its duties hereunder, including, but not limited to, reasonable
outside attorneys’ fees and disbursements, and court costs; provided, however,
that any payment or reimbursement made by Sellers or Buyer shall be without
prejudice to any right which either Sellers or Buyer may have to recover from
the other party for any amounts so paid or reimbursed to Escrow Agent hereunder.

 

40



--------------------------------------------------------------------------------

(e) It is expressly understood that Escrow Agent acts hereunder as an
accommodation to Sellers and Buyer and as a depository only and is not
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it, or for the form of
execution of such instruments or for the identity, authority or right of any
person executing or depositing the same or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act.

(f) Escrow Agent shall not have any duties or responsibilities except those set
forth in this section 9.12 and shall not incur any liability in acting upon any
signature, notice, request, waiver, consent, receipt or other paper or document
believed by Escrow Agent in good faith without gross negligence or willful
misconduct to be genuine, and Escrow Agent may assume that any person purporting
to give it any notice on behalf of any party in accordance with the provisions
hereof has been duly authorized to do so.

(g) Escrow Agent may act or refrain from acting in respect of any matter
referred to herein in full reliance upon and by and with the advice of counsel
which may be selected by it (including any member of its firm) and shall be
fully protected in so acting or refraining from acting upon the advice of such
counsel.

(h) Sellers and Buyer hereby jointly and severally agree to indemnify and save
harmless Escrow Agent from and against any and all losses, damages, claims,
liabilities, judgments, and other costs and expenses of every kind and nature
which may be incurred by Escrow Agent by reason of its acceptance of, and its
performance under, this section 9.12 (including, without limitation, reasonable
outside attorneys’ fees and disbursements), unless and to the extent the same
arises from the gross negligence or willful misconduct of Escrow Agent;
provided, however, that the performance of the indemnity obligations hereunder
by Sellers or Buyer shall be without prejudice to any right which Sellers or
Buyer may have to recover from the other party for any amounts paid or
reimbursed to Escrow Agent hereunder or otherwise incurred by Sellers or Buyer
in connection with the performance of such indemnity obligation.

(i) Escrow Agent shall not be responsible for any act or failure to act on its
part except in the case of its own willful default or gross negligence. Escrow
Agent shall be automatically released from all responsibility and liability
under this Agreement upon Escrow Agent’s delivery or deposit of the Deposit in
accordance with the provisions of this section 9.12.

(j) Sellers and Buyer agree that if either shall deliver to Escrow Agent a
written demand for the Deposit, the party making such demand shall, promptly
after delivering such demand to Escrow Agent, deliver a copy of such demand to
the other party, together with a statement of the facts and circumstances
underlying the demand.

(k) The Escrow Agent shall not be bound by any modification of this Agreement,
unless the same is in writing and signed by Buyer and Sellers, and delivered to
the Escrow Agent and, if the Escrow Agent’s duties hereunder are affected,
unless Escrow Agent shall have given prior written consent thereto.

 

41



--------------------------------------------------------------------------------

(l) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any
person with respect to the Deposit which, in its opinion, conflict with any of
the provisions of this Agreement, it shall be entitled to refrain from taking
any action and its sole obligation shall be to keep the Deposit until it shall
be directed otherwise in writing by Sellers and Buyer or by a final order or
judgment of a court of competent jurisdiction.

(m) Buyer and Sellers each agree to make demands for payment of any portion of
the Deposit and to give instructions to the Escrow Agent regarding the
disbursement of any portion of the Deposit promptly and in a manner effectuating
the applicable provisions of this Agreement relating thereto.

(n) Except as may be otherwise required by applicable law, Escrow Agent shall
maintain the existence, terms and nature of the transactions contemplated by
this Agreement and the identifies of the parties hereto in strictest confidence
and shall not disclose any thereof to any third party without the prior written
consent of each of the parties hereto.

(o) The terms and conditions of this section 9.12 shall survive the Closing
and/or termination of this Agreement.

9.13 1031 Exchange. Upon the request of a party hereto (the “Requesting Party”),
the other party (the “Cooperating Party”) shall cooperate with the Requesting
Party in Closing the sale of the Property in accordance with this Agreement so
as to qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange.

[Signature Page Follows Immediately]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the date
first set forth above.

 

SELLERS:

1220 HOWELL LLC,

a Delaware limited liability company

By:  

/s/ John S. Grassi

Name:   John S. Grassi

Its:   President

KING & DEARBORN, LLC,

a Delaware limited liability company

By:  

/s/ John S. Grassi

Name:   John S. Grassi

Its:   President

NORTHVIEW CORPORATE CENTER LLC,

a Delaware limited liability company

By:  

/s/ John S. Grassi

Name:   John S. Grassi

Its:   President

[Signatures Continue on Following Pages.]

 

43



--------------------------------------------------------------------------------

BUYER:

 

HUDSON PACIFIC PROPERTIES, L.P.

a Maryland limited partnership

    By: Hudson Pacific Properties, Inc.,

    a Maryland corporation,

    its general partner

    By:  

/s/ Mark T. Lammas

    Name:

 

Mark T. Lammas

    Its:

 

Chief Financial Officer


[Signatures Continue on Following Page.]

 

44



--------------------------------------------------------------------------------

Solely with respect to its obligations as Escrow Agent:     CHICAGO TITLE
INSURANCE COMPANY,     By:  

/s/ Terina Kung

    Name: Terina Kung     Its: Senior Commercial Escrow Officer

 

45



--------------------------------------------------------------------------------

STATE OF                        )

                                            ) ss.

COUNTY OF                    )

On this              day of                     , 2013, before me, the
undersigned, a Notary Public in and for the State of                     , duly
commissioned and sworn, personally appeared                             , to me
known as, or providing satisfactory evidence that he/she is the
                     of                     , a                      the
             that executed the foregoing instrument and acknowledged the said
instrument to be the free and voluntary act and deed of said
                     for the uses and purposes therein mentioned and on oath
stated that he/she is authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.

 

                                                              
                            

NOTARY PUBLIC, in and for the State of                     , residing at 
                                             
Commission expires:                                                      
Print Name:                                                                   
  

STATE OF                        )

                                            ) ss.

COUNTY OF                    )

On this              day of                     , 2013, before me, the
undersigned, a Notary Public in and for the State of                     , duly
commissioned and sworn, personally appeared                             , to me
known as, or providing satisfactory evidence that he/she is the
                     of                     , a                      the
                     that executed the foregoing instrument and acknowledged the
said instrument to be the free and voluntary act and deed of said
                     for the uses and purposes therein mentioned and on oath
stated that he/she is authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.

 

                                                              
                            

NOTARY PUBLIC, in and for the State of                     , residing at   
                                            Commission expires:
                                                     
Print Name:                                                                     
 

 

46



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF REAL PROPERTY BY OWNER

 

Name of Seller

  

Name of Property owned by Seller

1220 Howell LLC

   Metropolitan Park – North Tower, Seattle, Washington

King & Dearborn, LLC

   83 South King Street and 505 First Street, Seattle, Washington

Northview Corporate Center LLC

   Northview Corporate Center, 20700 44th Avenue West, Lynnwood, Washington

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

LEASE LISTS

Northview Corporate Center

 

  1. THE LEASE dated as of January 29, 2008 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and IEPLEXUS INC., a
Washington corporation (“Tenant”).

 

  a. COMMENCEMENT DATE CONFIRMATION [UNDATED] between NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company (“Landlord”) and IEPLEXUS
INC., a Washington corporation (“Tenant”).

 

  2. THE LEASE dated as of January 21, 2008 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and THE COBALT GROUP,
INC., a Delaware corporation (“Tenant”).

 

  a. AMENDMENT TO LEASE made as of April 2, 2008 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and THE
COBOLT GROUP, INC., a Delaware corporation (“Tenant”).

 

  b. SECOND AMENDMENT TO LEASE made as of August 25, 2008 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and THE COBOLT GROUP, INC., a Delaware corporation (“Tenant”).

 

  c. LETTER AGREEMENT dated July 19, 2010 between THE COBALT GROUP, INC., and
NORTHVIEW CORPORATE CENTER, LLC, regarding consent in connection with proposed
transaction

 

  d. THIRD AMENDMENT TO LEASE made as of February 25, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and THE COBALT GROUP, INC., a Delaware corporation (“Tenant”).

 

  e. FOURTH AMENDMENT TO LEASE made as of May 17, 2011 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
ADP, INC., a Delaware corporation (“Tenant”).

 

  f. ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT made as of May 13, 2011 by and
among THE COBALT GROUP, INC. (“Assignor”) and ADP, INC., a Delaware corporation
(“Assignee”).

 

  g. GUARANTY AGREEMENT made as of February 25, 2011 by AUTOMATIC DATA
PROCESSING, INC. (“Guarantor”).

 

  h. STORAGE AGREEMENT made as of May 1, 2008 by and between NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company (“Landlord”) and THE COBALT
GROUP, INC., a Delaware corporation (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  3. THE LEASE dated as of April 3, 2009 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and ALL FOR KIDZ, INC., a
Washington corporation (“Tenant”).

 

  a. THE FIRST AMENDMENT TO LEASE made as of October 18, 2010 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and ALL FOR KIDZ, INC., a Washington corporation (“Tenant”).

 

  4. THE LEASE dated as of July 6, 2007 between NORTHVIEW CORPORATE CENTER, LLC,
a Delaware limited liability company (“Landlord”) and AUDIT & ADJUSTMENT
COMPANY, INC., a Washington corporation (“Tenant”).

 

  a. AMENDMENT TO LEASE made as of November 22, 2011 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
AUDIT & ADJUSTMENT COMPANY, INC., a Washington corporation (“Tenant”).

 

  b. COMMENCEMENT DATE CONFIRMATION (UNDATED) BY AND BETWEEN NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company (“Landlord”) and AUDIT &
ADJUSTMENT COMPANY, INC., a Washington corporation (“Tenant”).

 

  5. THE LEASE dated as of April 1, 2013 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and CEMEX CONSTRUCTION
MATERIALS PACIFIC, LLC, a Delaware limited liability company (“Tenant”).

 

  a. AMENDMENT TO LEASE dated as of May 30, 2013 between NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company (“Landlord”) and CEMEX
CONSTRUCTION MATERIALS PACIFIC, LLC, a Delaware limited liability company
(“Tenant”)

 

  6. THE LEASE dated as of December 1, 2004 between CRS FINANCIAL II LLC, a
Washington limited liability company (“Landlord”) and DAVIS SCHUELLER, INC., a
Washington corporation (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE made as of August 24, 2009 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and DAVIS SCHUELLER, INC., a Washington corporation (“Tenant”).

 

  b. SECOND AMENDMENT TO LEASE made as of October __, 2012 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and DAVIS SCHUELLER, INC., a Washington corporation (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  c. PARKING AGREEMENT made as of September 29, 2011 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
DAVIS SCHUELLER, INC., a Washington corporation (“Lessee”).

 

  d. PARKING AGREEMENT made as of March 1, 2012 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
DAVIS SCHUELLER, INC., a Washington corporation (“Lessee”).

 

  e. STORAGE AGREEMENT made as of September 22, 2006 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
DAVIS SCHUELLER, INC., a Washington corporation (“Tenant”).

 

  7. THE LEASE dated as of August 20, 2009 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and UNITED STATES OF
AMERICA (“Tenant”).

 

  a. SUPPLEMENTAL LEASE AGREEMENT #1 made as of February 4, 2010 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  b. SUPPLEMENTAL LEASE AGREEMENT #2 made as of April 7, 2010 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  c. SUPPLEMENTAL LEASE AGREEMENT #3 made as of September 13, 2010 by and
between NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  d. SUPPLEMENTAL LEASE AGREEMENT #4 made as of August 26, 2010 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  e. SUPPLEMENTAL LEASE AGREEMENT #5 made as of March 4, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  f. SUPPLEMENTAL LEASE AGREEMENT #6 made as of June 15, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  g. SUPPLEMENTAL LEASE AGREEMENT #7 made as of June 16, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  h. SUPPLEMENTAL LEASE AGREEMENT #8 made as of September 1, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  i. SUPPLEMENTAL LEASE AGREEMENT #9 made as of August 22, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  j. SUPPLEMENTAL LEASE AGREEMENT #10 made as of November 2, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  k. SUPPLEMENTAL LEASE AGREEMENT #11 made as of March 19, 2012 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and UNITED STATES OF AMERICA (“Tenant”).

 

  l. STORAGE AGREEMENT made as of August 15, 2011 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
FEMA REGION 10 (“Tenant”).

 

  m. CONFIRMATION OF COMMENCEMENT DATE dated April 28, 2010, by NORTHVIEW
CORPORATE CENTER, LLC (“Landlord”).

 

  8. THE LEASE dated as of June 1, 2007 between NORTHVIEW CORPORATE CENTER, LLC,
a Delaware limited liability company (“Landlord”) and FINE BUSINESS SOLUTIONS,
LLC, a Washington limited liability company (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE made as of April __, 2010 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
FINE BUSINESS SOLUTIONS, LLC, a Washington limited liability company (“Tenant”).

 

  b. STORAGE SPACE LEASE AGREEMENT made as of August 1, 2011 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and FINE BUSINESS SOLUTIONS, LLC, a Washington limited liability
company (“Tenant”).

 

  9. THE LEASE dated as of April 16, 2012 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and HOMESTREET BANK, a
Washington state chartered savings bank (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  a. FIRST AMENDMENT TO LEASE made as of January 30, 2013 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and HOMESTREET BANK, a Washington state chartered savings bank
(“Tenant”).

 

  b. COMMENCEMENT DATE CONFIRMATION dated [UNDATED], by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
HOMESTREET BANK, a Washington state chartered savings bank (“Tenant”).

 

  10. THE LEASE dated as of June 21, 2010 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and LION NEW MEDIA LLC, a
Washington limited liability company (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE made as of August 31, 2012 by and between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Landlord”) and LION NEW MEDIA LLC, a Washington limited liability company
(“Tenant”).

 

  b. PARKING AGREEMENT made as of May 17, 2012 by and between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Landlord”) and
LION NEW MEDIA LLC, a Washington limited liability company (“Tenant”) (with
Tenant erroneously referred to as “Lion New Media, Inc.” in the Parking
Agreement).

 

  c. COMMENCEMENT DATE CONFIRMATION (UNDATED) by and between NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company and LION NEW MEDIA LLC, a
Washington limited liability company.

 

  11. THE LEASE dated as of December 6, 2010 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and POST, BUCKLEY,
SCHUH & JERNIGAN, INC., a Florida corporation (“Tenant”).

 

  a. COMMENCEMENT DATE CONFIRMATION (UNDATED) by and between NORTHVIEW CORPORATE
CENTER, LLC, a Delaware limited liability company (“Landlord”) and POST,
BUCKLEY, SCHUH & JERNIGAN, INC., a Florida corporation (“Tenant”).

 

  12. THE LEASE dated as of May 25, 2010 between NORTHVIEW CORPORATE CENTER,
LLC, a Delaware limited liability company (“Landlord”) and THE UNIVERSITY OF
PHOENIX, INC, an Arizona corporation (“Tenant”).

 

  a. GUARANTY OF LEASE dated May 25, 2010 (“Guaranty”), by APOLLO GROUP, INC.,
an Arizona corporation, for the benefit of Landlord.

 

  b. COMMENCEMENT DATE CONFIRMATION dated January 19, 2011 by and between
Landlord and Tenant.

 

  13. THE LICENSE AGREEMENT dated as of August 20, 2012, between NORTHVIEW
CORPORATE CENTER, LLC, a Delaware limited liability company (“Owner”) and
COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC, a Delaware limited liability
company.

 

Exhibit B



--------------------------------------------------------------------------------

  14. THE UTILITY ACCESS AGREEMENT dated as of November 23, 2009 between
NORTHVIEW CORPORATE CENTER, LLC, a Delaware limited liability company
(“Licensor”) and TW TELECOM OF WASHINGTON, LLC, a Delaware limited liability
company (“Licensee”).

83 King

 

  1. OFFICE LEASE dated November     , 2008, between STARBUCKS CORPORATION, as-
Washington corporation, (“Landlord”), and ING BANK, fsb, a federally chartered
savings bank, dba ING DIRECT,- (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE dated February 23, 2009 by and between STARBUCKS
CORPORATION, a Washington corporation, (“Landlord”), and ING BANK, fsb, a
federally chartered savings bank, dba ING DIRECT (“Tenant”).

 

  2. OFFICE LEASE dated April     , 2012, between KING & DEARBORN, LLC, a
Delaware limited liability company, (“Landlord”), and SOCRATA, INC., a Delaware
corporation, (“Tenant”).

 

  3. OFFICE LEASE dated December 15, 2010, between STARBUCKS CORPORATION, a
Washington corporation (“Landlord”), and SUMMIT POWER GROUP, INC., a Delaware
corporation (“Tenant”).

 

  a. LETTER, dated August 24, 2011, from SUMMIT POWER GROUP, LLC (“Tenant”) to
KING & DEARBORN, LLC (“Landlord”).

 

  b. LETTER, dated September 28, 2011 from URBAN RENAISSANCE GROUP (“Urban”) to
SUMMIT POWER GROUP, LLC (“Tenant”).

 

  c. LETTER, dated April 5, 2012, from URBAN RENAISSANCE GROUP (“Urban”) to
SUMMIT POWER GROUP, LLC (“Tenant”).

 

  4. RETAIL LEASE dated August 31, 2000, between MSI 83 KING L.L.C., a
Washington limited liability company (“Landlord”), and KUH JOON YANG and YOUNG
HWA YANG, husband and wife (“Tenant”).

 

  a. ASSIGNMENT OF LEASE BY TENANT AND CONSENT OF LANDLORD dated January 31,
2001 by and between MSI 83 KING L.L.C., a Washington limited liability company
(“Landlord”), KUH JOON YANG and YOUNG HWA YANG, husband and wife (“Assignor”),
and SUN A. CHOO AND JUN I. CHOO, husband and wife and YOUNG S. CHO AND JAYNE S.
CHO, husband and wife (“Assignee”).

 

  b. LEASE AMENDMENT NO. 1 dated January 31, 2001 by and between MSI 83 KING
L.L.C., a Washington limited liability company, (“Landlord”), and SUN A. CHOO
AND JUN I. CHOO, husband and wife and YOUNG S. CHO AND JAYNE S. CHO, husband and
wife (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  c. ASSIGNMENT OF LEASE BY TENANT AND CONSENT OF LANDLORD dated May 8, 2002 by
and between MSI 83 KING L.L.C., a Washington limited liability company
(“Landlord”), SUN A. CHOO AND JUN I. CHOO, husband and wife and YOUNG S. CHO AND
JAYNE S. CHO, husband and wife (“Assignor”) and CHONG KU KIM AND YOUNG AE KIM,
husband and wife (“Assignee”).

 

  d. LEASE AMENDMENT NO. 2 dated May 9, 2002 by and between MSI 83 KING L.L.C.,
a Washington limited liability company (“Landlord”), and CHONG KU KIM AND YOUNG
AE KIM, husband and wife (“Tenant”)

 

  e. LEASE AMENDMENT NO. 3 dated May 23, 2007 by and between STARBUCKS
CORPORATION, a Washington corporation (“Landlord”) and CHONG KU KIM AND YOUNG AE
KIM, husband and wife (“Tenant”)

 

  f. LEASE AMENDMENT NO. 4 dated November 20, 2008 by and between STARBUCKS
CORPORATION, a Washington corporation (“Landlord”) and CHONG KU KIM AND YOUNG AE
KIM, husband and wife (“Tenant”)

 

  g. LETTER AGREEMENT dated July 27, 2012 by and between KING & DEARBORN, LLC
(“Landlord”) and CHONG KU KIM AND YOUNG AE KIM, husband and wife (“Tenant”)

 

  5. UPS LETTER CENTER AGREEMENT dated August 3, 1987, between UNITED PARCEL
SERVICE, INC. (UPS) and MARTIN SMITH, INC..

 

  a. Amended by an additional letter also dated August 3, 1987 between UNITED
PARCEL SERVICE, INC. (UPS) and MARTIN SMITH, INC..

 

  6. COMMUNICATIONS SITE LEASE AGREEMENT dated November 29, 2004, between MSI 83
KING L.L.C., a Washington limited liability company, (“Lessor”), and PACIFIC
BELL WIRELESS NORTHWEST, LLC, a Delaware limited liability company, doing
business as Cingular Wireless (“Lessee”).

 

  7. COMMUNICATION LICENSE AGREEMENT dated March 16, 2011, between STARBUCKS
CORPORATION (“Owner”), and ATLAS NETWORKS, LLC (“User”).

 

  8. LICENSE AGREEMENT dated May     , 2012, between KING & DEARBORN, LLC, a
Delaware limited liability company, (“Owner”), and COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC, a Delaware limited liability company, (“Comcast”).

505 First

 

  1. OFFICE LEASE dated April 29, 2010, between STARBUCKS CORPORATION, as
Washington corporation, (“Landlord”), and NUANCE COMMUNICATIONS, INC., a
Delaware corporation (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE dated July 20, 2011 by and between STARBUCKS
CORPORATION, as Washington corporation, (“Landlord”), and NUANCE COMMUNICATIONS,
INC., a Delaware corporation, (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  2. OFFICE LEASE dated May 15, 2012, between KING & DEARBORN, LLC, a Delaware
limited liability company, (“Landlord”), and EMC CORPORATION, a Massachusetts
corporation (“Tenant”).

 

  a. FIRST AMENDMENT TO LEASE dated                     , 2013 by and between
KING & DEARBORN, LLC, a Delaware limited liability company, (“Landlord”), and
EMC CORPORATION, a Massachusetts corporation (“Tenant”). [UNEXECUTED AS OF THE
DATE OF THIS AGREEMENT]

 

  b. COMMENCEMENT DATE CONFIRMATION, between KING & DEARBORN, LLC, a Delaware
limited liability company (“Landlord”), and EMC CORPORATION, a Massachusetts
corporation (“Tenant”).

 

  3. RIGHT OF ENTRY dated September 22, 2011, between KING & DEARBORN, LLC, a
Delaware limited liability company, and STATE OF WASHINGTON DEPARTMENT OF
TRANSPORTATION.

Met Park North

 

  1. OFFICE LEASE dated March 18, 2013, between 1220 HOWELL LLC, a Delaware
limited liability company (“Landlord”), and AMAZON CORPORATE LLC, a Delaware
limited liability company (“Tenant”).

 

  2. Office Lease dated March 15, 2001, between BENAROYA CAPITAL COMPANY, LLC, a
Washington limited liability company (“Landlord”), and NORDSTROM, INC., a
Washington corporation (“Tenant”).

 

  a. FIRST LEASE AMENDMENT dated August 22, 2001 by and between BENAROYA CAPITAL
COMPANY, LLC, a Washington limited liability company (“Landlord”), and
NORDSTROM, INC., a Washington corporation (“Tenant”).

 

  b. SECOND LEASE AMENDMENT dated April 30, 2002 by and between BENAROYA CAPITAL
COMPANY, LLC, a Washington limited liability company (“Landlord”), and
NORDSTROM, INC., a Washington corporation (“Tenant”).

 

  c. THIRD LEASE AMENDMENT dated October 12, 2010 by and between ELPF MET PARK
NORTH, LLC, a Delaware limited liability company (“Landlord”), and NORDSTROM,
INC., a Washington corporation (“Tenant”).

 

  d. FOURTH LEASE AMENDMENT dated December 5, 2011 by and between ELPF MET PARK
NORTH, LLC, a Delaware limited liability company (“Landlord”), and NORDSTROM,
INC., a Washington corporation (‘Tenant”).

 

  e. TERMINATION OPTION EXERCISE NOTICE LETTER dated April 30, 2012 by
NORDSTROM, INC., a Washington corporation (“Tenant”).

 

  f. FIFTH LEASE AMENDMENT dated December 6, 2012 by and between 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”) and NORDSTROM, INC., a
Washington corporation (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  g. SIXTH LEASE AMENDMENT dated January 25, 2013 by and between 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”) and NORDSTROM, INC., a
Washington corporation (“Tenant”).

 

  h. SEVENTH LEASE AMENDMENT dated February 25, 2013 by and between 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”) and NORDSTROM, INC., a
Washington corporation (“Tenant”).

 

  i. LANDLORD’S NOTICE OF EARLY TERMINATION dated March 13, 2013 by 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”).

 

  3. RETAIL LEASE dated April 21, 1999, between BENAROYA CAPITAL COMPANY, LLC, a
Washington limited liability company, (“Lessor”), and 24 HOUR FITNESS, INC., a
California corporation, (“Lessee”)

 

  a. AMENDED AND RESTATED FIRST LEASE AMENDMENT dated April 2, 2002 by and
between BENAROYA CAPITAL COMPANY, LLC, a Washington limited liability company,
(“Lessor”), and 24 HOUR FITNESS USA, INC., a California corporation, (“Lessee”).

 

  b. SECOND LEASE AMENDMENT dated September 18, 2002 by and between BENAROYA
CAPITAL COMPANY, LLC, a Washington limited liability company, (“Lessor”), and 24
HOUR FITNESS USA, INC., a California corporation, (“Lessee”).

 

  c. THIRD AMENDMENT TO LEASE dated January 31, 2013 by and between 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”) and 24 HOUR FITNESS USA,
INC., a California corporation, (“Tenant”).

 

  d. LETTER AGREEMENT dated December 7, 2012 by and between 1220 HOWELL LLC, a
Delaware limited liability company (“Landlord”) and 24 HOUR FITNESS USA, INC., a
California corporation, (“Tenant”).

 

  e. FOURTH AMENDMENT TO LEASE dated June __, 2013 by and between 1220 HOWELL
LLC, a Delaware limited liability company (“Landlord”) and 24 HOUR FITNESS USA,
INC., a California corporation (“Tenant”) [UNEXECUTED AS OF THE DATE OF THIS
AGREEMENT].

 

  4. OFFICE LEASE dated October 3, 2002, between BENAROYA CAPITAL COMPANY, LLC,
a Washington limited liability company, (“Landlord”), and JURGA MARTINIA D.M.D.,
P.S., a Washington corporation, dba Advanced Metropolitan Dentistry (“Tenant”)

 

  a. AMENDMENT TO LEASE dated January 3, 2013 by and between 1220 HOWELL LLC, a
Delaware limited liability company (“Landlord”) and JURGA MARTINIA D.M.D., P.S.
, a Washington professional service corporation, dba Advanced Metropolitan
Dentistry, (“Tenant”).

 

  b. AMENDMENT TO LEASE dated March 25, 2013 by and between 1220 HOWELL LLC, a
Delaware limited liability company (“Landlord”) and JURGA MARTINIA D.M.D., P.S.,
a Washington professional service corporation, dba Advanced Metropolitan
Dentistry, (“Tenant”).

 

Exhibit B



--------------------------------------------------------------------------------

  5. RETAIL LEASE dated October 24, 2001, between BENAROYA CAPITAL COMPANY, LLC,
a Washington limited liability company (“Lessor”), and SUBWAY REAL ESTATE CORP.,
a Delaware corporation (“Lessee”).

 

  a. FIRST AMENDMENT dated September 7, 2006 by and between ELPF MET PARK NORTH,
L.L.C., a Delaware limited liability company, (“Landlord”) and SUBWAY REAL
ESTATE CORP., a Delaware corporation (“Tenant”).

 

  b. The ASSIGNMENT OF LEASE dated September 12, 2011 by SUBWAY REAL ESTATE
CORP., a Delaware corporation (“Assignor”) to SUBWAY REAL ESTATE, LLC, a
Delaware limited liability company (“Assignee”).

 

  c. SECOND AMENDMENT dated January 17, 2012 by and between ELPF MET PARK NORTH,
L.L.C., a Delaware limited liability company (“Landlord”) and SUBWAY REAL ESTATE
LLC, a Delaware limited liability company (“Tenant”).

 

  6. COMMERCIAL RIGHT OF ENTRY AGREEMENT dated August 31, 2001 by and between
TCI CABLEVISION OF WASHINGTON, INC., and BENAROYA CAPITAL COMPANY, LLC.

 

  7. TELECOMMUNICATIONS LICENSE AGREEMENT dated August 1, 2002, between BENAROYA
CAPITAL COMPANY, LLC, a Washington limited liability company, (“Licensor”), and
COGENT COMMUNICATIONS, INC., a Delaware corporation, (“Licensee”).

 

  a. RENEWAL LETTER dated April 27, 2007 by COGENT COMMUNICATIONS, INC., a
Delaware corporation (“Licensee”).

 

  b. RENEWAL LETTER dated May 23, 2012 by COGENT COMMUNICATIONS, INC., a
Delaware corporation (“Licensee”).

 

  c. RENEWAL RESPONSE LETTER dated May 24, 2012 by and between 1220 HOWELL LLC,
a Delaware limited liability company and COGENT COMMUNICATIONS, INC., a Delaware
corporation (“Licensee”).

 

  8. TELECOMMUNICATIONS LICENSE AGREEMENT dated November 1, 2008, between ELPF
MET PARK NORTH, LLC, a Delaware limited liability company(“Owner”), and LEVEL 3
COMMUNICATIONS, LLC, a Delaware limited liability company, (“Licensee”).

 

  a. FIRST AMENDMENT OF TELECOMMUNICATIONS LICENSE AGREEMENT dated
                    , 2012 by and between ELPF MET PARK NORTH, LLC, a Delaware
limited liability company (“Licensor”), and LEVEL 3 COMMUNICATIONS, LLC, a
Delaware limited liability company (“Licensee”).

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

EXCLUDED PERSONAL PROPERTY LISTS

 

1. All personal property, including without limitation, any computers and the
software thereon, located in the property management office located at the Real
Property.

 

2. All personal property of the building engineer located at the Real Property.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

LISTS OF CONTRACTS

First and King

 

  •  

Parking Agreement between King & Dearborn, LLC and Standard Parking Corporation
dated October 7, 2011

 

  •  

Property Management Agreement between King & Dearborn, LLC and CBRE dated
August 15, 2012

 

  •  

Exclusive Listing Agreement between King & Dearborn, LLC and Urbis Partners, LLC
dated January _, 2012

 

  •  

Cleaning - Janitorial Services Agreement between King and Dearborn LLC and
Alliance Building Services LLC dated January 2, 2013

 

  •  

On-line Services Agreement between King & Dearborn LLC and CBRE, Inc. dated
December 5, 2012

 

  •  

Video Service Agreement between King & Dearborn LLC and Avidex dated October 23,
2012

 

  •  

Landscaping Service Agreement between King & Dearborn LLC and Botanical Designs
dated October 19, 2012

 

  •  

Recycling Agreement between King & Dearborn LLC and CleanScapes dated
November 27, 2012

 

  •  

Alarm Testing Agreement between King & Dearborn LLC and Convergint Technologies
dated November 21, 2012

 

  •  

Isilon Cooling Tower HVAC Service Agreement between King & Dearborn LLC and
MacDonald Miller Facility Solutions dated September 14, 2012

 

  •  

HVAC Service Agreement (Mac Miller A) between King & Dearborn LLC and MacDonald
Miller Facility Solutions dated September 14, 2012

 

  •  

HVAC Service Agreement (Mac Miller B) between King & Dearborn LLC and MacDonald
Miller Facility Solutions dated September 14, 2012

 

  •  

Security Service Agreement between King & Dearborn LLC and Northwest Security
Services, Inc. dated September 13, 2012

 

  •  

Elevator Service Contract (505 First) between King & Dearborn LLC and Otis
Elevator Company dated October 2, 2012

 

  •  

Window Maintenance Service Contract between King & Dearborn LLC and Puget Sound
Window Maintenance dated September 28, 2012

 

  •  

Pest Control Service Contract between King & Dearborn LLC and Sprague Pest
Solutions dated October 2, 2012

 

  •  

License Agreement between King & Dearborn LLC and Comcast Cable Communications
Management, LLC dated May _, 2012

 

Exhibit D



--------------------------------------------------------------------------------

  •  

Facilities Easement Agreement between King & Dearborn LLC and Comcast Cable
Communications Management, LLC dated May _, 2012

Met Park North

 

  •  

Property Management Agreement between 1220 Howell LLC and Kidder Mathews dated
June 30, 2012

 

  •  

Parking Management Agreement between 1220 Howell LLC and Standard Parking
Corporation dated April 16, 2012

 

  •  

Tax Consultant Agreement between 1220 Howell LLC and Northwest Property Tax
Consultants dated March 8, 2013

 

  •  

Exclusive Listing Agreement between 1220 Howell LLC and Colliers International
WA, LLC dated October 29, 2012

 

  •  

Consulting Agreement between 1220 Howell LLC and Bloom Projects, LLC dated
June 8, 2012

 

  •  

Security Service Contract between Kidder Mathews and AlliedBarton dated
August 1, 2012

 

  •  

HVAC Automation Service Contract between 1220 Howell LLC and ATS Automation
dated October 1, 2012

 

  •  

Landscaping Service Contract between 1220 Howell LLC and Camden Gardens dated
July 27, 2012

 

  •  

Recycling Service Contract between 1220 Howell LLC and Cleanscapes dated
July 18, 2012

 

  •  

Pest Control Service Contract between 1220 Howell LLC and Eden Advanced Pest
Technologies dated July 26, 2012

 

  •  

Elevator Service Contract between 1220 Howell LLC and Eltec Elevator Services
dated July 19, 2012

 

  •  

Generator Testing Service Contract between 1220 Howell LLC and Generator
Services NW, LLC dated July 26, 2012

 

  •  

Fire Monitoring Contract between 1220 Howell LLC and Honeywell Building Services
dated December 17, 2012

 

  •  

HVAC Maintenance Contract between 1220 Howell LLC and MacDonald Miller Facility
Solutions, Inc. dated July 26, 2012

 

  •  

Fire System Testing Service Contract between 1220 Howell LLC and Northwest Fire
Systems dated December 17, 2012

 

  •  

Janitorial Service Contract between 1220 Howell LLC and Pacific Building
Services, Inc. dated August 22, 2012

 

  •  

Window Washing Service Contract between 1220 Howell LLC and Puget Sound Window
Maintenance dated January 31, 2013

 

Exhibit D



--------------------------------------------------------------------------------

Northview

 

  •  

Property Management Agreement between Northview Corporate Center, LLC and CBRE,
Inc. dated September 25, 2006 as amended on January 1, 2009 and January 30, 2013

 

  •  

Exclusive Listing Agreement between Northview Corporate Center, LLC and CMN,
Inc. d/b/a Colliers International dated October 19, 2006

 

  •  

Consulting Agreement between Northview Corporate Center, LLC and Bloom Projects,
LLC dated September 24, 2006

 

  •  

Tax Consultant Agreement between Northview Corporate Center, LLC and Northwest
Property Tax Consultants dated August 7, 2012

 

  •  

Interior Plants Service Contract between Northview Corporate Center, LLC and
Botanical Designs, Inc. dated July 1, 2012

 

  •  

Exterior Plants Service Contract between Northview Corporate Center, LLC and
Botanical Designs, Inc. dated April 1, 2012

 

  •  

Security Service Contract between Northview Corporate Center, LLC and Horizon
Security Services, Inc. dated April 1, 2012

 

  •  

Inclement Weather Service Contract between Northview Corporate Center, LLC and
McDonough & Sons, Inc. dated April 15, 2011

 

  •  

Window Washing Service Contract between Northview Corporate Center, LLC and
Morris Hansen Enterprises, Inc. dated April 15, 2011

 

  •  

Cooling Tower Service Contract between Northview Corporate Center, LLC and Nalco
Company dated August 1, 2012

 

  •  

HVAC Maintenance Service Contract between Northview Corporate Center, LLC and
Pacific Air Control, Inc. dated August 1, 2012

 

  •  

Landscaping Service Contract between Northview Corporate Center, LLC and Par
Four Landscape Services dated April 28, 2011

 

  •  

Fire and Life Safety Service Contract between Northview Corporate Center, LLC
and Smith Fire Systems Management dated July 15, 2011

 

  •  

Roof Maintenance Service Contract between Northview Corporate Center, LLC and
Snyder Roofing of Washington LLC dated April 4, 2013

 

  •  

Cardkey Access Service Contract between Northview Corporate Center, LLC and JSH
Maintenance Services LLC dated January 18, 2013

 

  •  

Janitorial Service Contract between Northview Corporate Center, LLC and Top
Quality Building Maintenance dated January 18, 2012

 

  •  

Elevator Service Contract between Northview Corporate Center, LLC and
ThyssenKrupp Elevator Corporation dated November 5, 2006

 

  •  

FTTP Premises Access License Agreement between James Fogarty, Asset Manger, and
Verizon Northwest Inc. dated April 21, 2009

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DEED

After Recording Return To:

 

 

 

 

Attention:                                              

[Note: Location of the full legal description needs to be noted in the “cover
page” information]

[Note: the deed will need to be reformatted to comply with WA margin
requirements. On the first page, the top 3” needs to be bare except for the
“return to:” box may be within the top 3”. On the first and every page
thereafter, the 1” margin on each side of the paper must be complete bare of all
writing, e.g. footer information, page numbers, etc.]

BARGAIN AND SALE DEED

GRANTOR:                     , a                     

GRANTEE:                     , a                     

 

Abbreviated Legal Description:   

 

  

 

  

 

 

Assessor’s Tax Parcel ID#:   

 

THE GRANTOR,                     , a                     , for and in
consideration of Ten Dollars ($10.00) in hand paid, bargains, sells and conveys
to                     , a                     , the following described real
estate, situated in the City of                     , County of
                    , State of Washington:

See Exhibit A attached hereto and incorporated herein by this reference.

Subject to and excepting:

 

  1. All matters of record set forth on Exhibit B attached hereto;

 

  2. All matters which an accurate survey of the above property would show;

 

Exhibit E



--------------------------------------------------------------------------------

  3. Real estate taxes and assessments not yet delinquent; and

 

  4. All leases affecting the real property described above.

Dated                     , 2013.

[SIGNATURE BLOCK OF GRANTOR]

STATE OF                       )

                                            ) ss.

COUNTY OF                    )

On this                      day of                     , 2013, before me, the
undersigned, a Notary Public in and for the State of                     , duly
commissioned and sworn, personally appeared                             , to me
known as, or providing satisfactory evidence that he/she is the
                     of                     , a                      the
                     that executed the foregoing instrument and acknowledged the
said instrument to be the free and voluntary act and deed of said
                     for the uses and purposes therein mentioned and on oath
stated that he/she is authorized to execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.

 

                                                              
                            

NOTARY PUBLIC, in and for the State of                     , residing at 
                                             
Commission expires:                                                      
Print Name:                                                                   
  

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT B

Matters of Record

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT OF LEASES

THIS ASSIGNMENT, made as of                     , 2013, by and between
                    , a                      (“Seller”), and
                    , a                      (“Buyer”),

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Purchase Agreement,
dated                      , 2013 (the “Purchase Agreement”), pursuant to which
Seller has agreed to sell and Buyer has agreed to buy that certain office
project commonly known as [                    ], Washington (the “Property”);
and

WHEREAS, Seller and buyer desire to enter into this Assignment of Leases in
conjunction with the sale of the Property pursuant to the Purchase Agreement;

NOW THEREFORE, for valuable consideration, receipt of which is acknowledged,
Seller and Buyer agree as follows:

1. Assignment and Assumption.

(a) Seller hereby assigns and transfers to Buyer all right, title and interest
of Seller in, to and under the leases (the “Leases”) described in Exhibit A
attached hereto and made a part hereof and all Security Deposits described in
Exhibit A.

(b) Buyer hereby accepts the foregoing assignment, and assumes and agrees to
perform all of the covenants and agreements in the Leases to be performed by the
landlord thereunder that arise or accrue from and after the date of this
Assignment.

2. Indemnification.

(a) Seller shall indemnify and defend Buyer against and hold Buyer harmless from
all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Seller to perform the obligations of the
landlord under the Leases before the date of this Assignment, subject to the
provisions of section 6.1(c) of the Purchase Agreement.

(b) Buyer shall indemnify and defend Seller against and hold Seller harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Buyer to perform the obligations of the
landlord first arising or accruing under the Leases on or after the date of this
Assignment.

3. Further Assurances. Seller and Buyer agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper and usual
to effect this Assignment.

 

Exhibit F



--------------------------------------------------------------------------------

4. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Washington.

5. Successors and Assigns. This Assignment shall be binding upon and shall inure
to the benefit of Seller and Buyer and their respective personal
representatives, heirs, successors and assigns.

6. Severability. If one or more provisions of this Assignment are held by a
proper court to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary and
permitted by law, shall be severed herefrom, and the balance of this Assignment
shall be enforceable in accordance with its terms.

7. Attorneys’ Fees. If there is any legal action or proceeding between Seller
and Buyer arising from or based on this Assignment, the unsuccessful party to
such action or proceeding shall pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees, incurred by such prevailing
party in such action or proceeding and in any appeal in connection therewith. If
such prevailing party recovers a judgment in any such action, proceeding or
appeal, such costs, expenses and attorneys’ fees shall be included in and as a
part of such judgment.

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the
date first hereinabove written.

 

SELLER:

                    , a                     

By

 

 

Name

 

 

Its

 

 

BUYER:

                    , a                     

By

 

 

Name

 

 

Its

 

 

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                    , a                      (“Seller”), does hereby grant,
bargain, sell, convey, assign, transfer, and deliver to                     , a
                     (“Buyer”), all of Seller’s right, title and interest in and
to all appliances, fixtures, equipment, machinery, furniture, furnishings,
decorations and other personal property, if any, located on or about that
certain real property described in Exhibit A, attached hereto and incorporated
by reference (the “Property”), excluding, however, word processing and computer
equipment, software and computer accessories, any fixtures, furnishings or
equipment leased by Seller (as the lessee), and any of the personal property
listed on Exhibit B attached hereto.

Seller covenants that it will, at any time and from time to time upon written
request therefor, at Buyer’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its or their rights, title
and interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.

This Agreement may be executed in any number of identical counterparts, and each
counterpart hereof shall be deemed to be an original instrument, but all
counterparts hereof taken together shall constitute but a single instrument.

(Signature page follows)

 

Exhibit G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and delivered this Bill of Sale as
of the                     day of                     , 2013.

SELLER:

BUYER:

 

Exhibit G



--------------------------------------------------------------------------------

STATE OF                        )

                                            ) ss.

COUNTY OF                    )

On this                      day of                     , 2013, before me, the
undersigned, a Notary Public in and for the State of                     , duly
commissioned and sworn, personally appeared                     , to me known
as, or providing satisfactory evidence that he/she is the                     
of                     , a                      the                      that
executed the foregoing instrument and acknowledged the said instrument to be the
free and voluntary act and deed of said                      for the uses and
purposes therein mentioned and on oath stated that he/she is authorized to
execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.

 

                                                              
                            

NOTARY PUBLIC, in and for the State of                     , residing at 
                                             
Commission expires:                                                      
Print Name:                                                                   
  

STATE OF                        )

                                            ) ss.

COUNTY OF                    )

On this                      day of                     , 2013, before me, the
undersigned, a Notary Public in and for the State of                     , duly
commissioned and sworn, personally appeared                     , to me known
as, or providing satisfactory evidence that he/she is the                     
of                     , a                      the                      that
executed the foregoing instrument and acknowledged the said instrument to be the
free and voluntary act and deed of said                      for the uses and
purposes therein mentioned and on oath stated that he/she is authorized to
execute said instrument.

WITNESS my hand and official seal hereto affixed the day and year in this
certificate above written.

 

                                                              
                            

NOTARY PUBLIC, in and for the State of                     , residing at 
                                             
Commission expires:                                                      
Print Name:                                                                   
  

 

Exhibit G



--------------------------------------------------------------------------------

Exhibit A to Bill of Sale

Property Description

 

Exhibit G



--------------------------------------------------------------------------------

Exhibit B to Bill of Sale

Excluded Personal Property

[List any]

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT OF CONTRACTS

THIS ASSIGNMENT, made as of                     , 2013, by and between
                    , a                      (“Seller”), and
                    , a                      (“Buyer”),

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Purchase Agreement,
dated                     , 2013 (the “Purchase Agreement”), pursuant to which
Seller has agreed to sell and Buyer has agreed to buy that certain office
project commonly known as [                    ] Washington (the “Property”);
and

WHEREAS, Seller and buyer desire to enter into this Assignment of Contracts in
conjunction with the sale of the Property pursuant to the Purchase Agreement;

NOW THEREFORE, for valuable consideration, receipt of which is acknowledged,
Seller and Buyer agree as follows:

1. Assignment and Assumption.

(a) Seller hereby assigns and transfers to Buyer all right, title and interest
of Seller in, to and under the contracts (the “Contracts”) described in
Exhibit A attached hereto and made a part hereof.

(b) Buyer hereby accepts the foregoing assignment, and assumes and agrees to
perform all of the covenants and agreements in the Contracts to be performed by
Seller thereunder that arise or accrue from and after the date of this
Assignment.

2. Indemnification.

(a) Seller shall indemnify and defend Buyer against and hold Buyer harmless from
all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Seller to perform the obligations of Seller
under the Contracts before the date of this Assignment, subject to the
provisions of section 6.1(c) of the Purchase Agreement.

(b) Buyer shall indemnify and defend Seller against and hold Seller harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Buyer to perform the obligations of Seller
first arising or accruing under the Contracts on or after the date of this
Assignment.

 

Exhibit H



--------------------------------------------------------------------------------

3. Further Assurances. Seller and Buyer agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper and usual
to effect this Assignment.

4. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Washington.

5. Successors and Assigns. This Assignment shall be binding upon and shall inure
to the benefit of Seller and Buyer and their respective personal
representatives, heirs, successors and assigns.

6. Severability. If one or more provisions of this Assignment are held by a
proper court to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary and
permitted by law, shall be severed herefrom, and the balance of this Assignment
shall be enforceable in accordance with its terms.

7. Attorneys’ Fees. If there is any legal action or proceeding between Seller
and Buyer arising from or based on this Assignment, the unsuccessful party to
such action or proceeding shall pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees, incurred by such prevailing
party in such action or proceeding and in any appeal in connection therewith. If
such prevailing party recovers a judgment in any such action, proceeding or
appeal, such costs, expenses and attorneys’ fees shall be included in and as a
part of such judgment.

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the
date first hereinabove written.

 

SELLER:

                    , a                     

By

 

 

Name

 

 

Its

 

 

BUYER:

                    , a                     

By

 

 

Name

 

 

Its

 

 

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

ASSIGNMENT OF PERMITS

For valuable consideration, receipt of which is acknowledged,
                    , a                      (“Seller”), hereby assigns and
transfers to                     , a                     , all of Seller’s
right, title and interest in, to and under the Permits relating to the real
property located at [                    ], Washington.

Dated:                     , 2013.

 

SELLER:

                    , a                     

By

 

 

Name

 

 

Its

 

 

 

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

LISTS OF SECURITY DEPOSITS

 

Met Park North

                  Tenant    Security Deposit      Form of Security  

        24 Hour Fitness USA, Inc.

   $ 12,000.00         Cash   

        Subway Real Estate LLC

   $ 2,185.00         Cash   

        Jurga Martini D.M.D., P.S.

   $ 8,358.00         Cash      

 

 

    

Subtotal

   $ 22,543.00      

Northview Corporate Center

                       Tenant    Security Deposit      Form of Security  

        Davis Schueller, Inc.

   $ 4,100.00         Cash   

        Fine Business Solutions, LLC

   $ 7,245.19         Cash   

        Audit & Adjustment Company, Inc.

   $ 14,200.71         Cash   

        All for Kidz, Inc.

   $ 48,787.42         Cash   

        Lion New Media, Inc.

   $ 5,000.00         Cash   

        Cemex Construction Materials

   $ 52,000.00         Cash   

        iePlexus

   $ 12,122.00         Cash   

        Atkins, Inc. (PBSJ)

   $ 3,827.15         Cash      

 

 

    

Subtotal

   $ 147,282.47      

First and King

                       Tenant    Security Deposit      Form of Security  

        Socrata Inc.

   $ 17,556.00         Cash   

        Summit Power Group

   $ 33,728.92         Cash      

 

 

    

Subtotal

   $ 51,284.92         

 

 

    

Total

   $ 221,110.39         

 

 

    

 

Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K

SELLER’S CLOSING CERTIFICATE

For valuable consideration, receipt of which is acknowledged,
                    , a                      (“Seller”), hereby certifies to
                    , a                      (“Buyer”), that all representations
and warranties made by Seller in section 5.1 of the Purchase Agreement (the
“Purchase Agreement”) dated                     , 2013, between Seller and
Buyer, are true and correct on and as of the date of this Certificate. This
Certificate is executed by Seller and delivered to Buyer pursuant to the
Purchase Agreement.

Dated:                     , 2013.

 

SELLER:

                    , a                    

By

 

 

Name

 

 

Its

 

 

 

Exhibit K



--------------------------------------------------------------------------------

EXHIBIT L

ESTOPPEL CERTIFICATE

 

To:   

 

     

 

     

 

     

 

  

 

  Re: Lease dated                     ,                      between
                    , a                      (“Landlord”), and
                    , a                      (“Tenant”)

 

  The undersigned hereby certifies to                      (“Buyer”), as
follows:

l. The undersigned is the “Tenant” under the above-referenced lease (“Lease”)
covering the above-referenced Premises (“Premises”). The following is a true and
correct list of all amendments, modifications and supplements to the Lease
(collectively, the “Lease Modifications”):

 

a.   

 

   b.   

 

   c.   

 

   d.   

 

   e.   

 

   f.   

 

   g.   

 

   h.   

 

  

For purposes hereof, all references to the “Lease” shall include the original
lease agreement and all of the Lease Modifications thereto.

2. The Lease constitutes the entire agreement between Landlord and Tenant with
respect to the Property and the Lease has not been modified, changed, altered or
amended in any respect except as set forth above. The Lease is in full force and
effect.

3. The term of the Lease commenced on                     ,
                    , and, taking into account any previously exercised options
and all exercised renewal terms, will expire on                     ,
                    . Tenant has accepted possession of the Premises and is the
actual

 

Exhibit L



--------------------------------------------------------------------------------

occupant in possession and has not sublet, assigned or hypothecated Tenant’s
leasehold interest. All improvements to be constructed on the Premises by
Landlord have been completed and accepted by Tenant and Landlord has paid in
full all construction allowances and any allowances and inducements payable to
Tenant, regardless whether the same are currently due and payable.

4. As of the date of this Estoppel Certificate, there exists no breach or
default, nor state of facts which, with notice, the passage of time, or both,
would result in a breach or default on the part of either Tenant or to the
knowledge of Tenant, Landlord.

5. Tenant is currently obligated to pay rent in monthly installments of
$                     per month as base rent and $                     per month
as operating costs, common area expenses, taxes and other pass-throughs
(collectively, “Operating Expenses and Taxes”) (taking into account all Consumer
Price Index adjustments and other adjustments pursuant to the terms of the
Lease), and monthly installments of base rent and Operating Expenses and Taxes
have been paid through                     , 2013.

6. No base rent or Operating Expenses and Taxes have been paid more than one
(1) month in advance. Tenant has no claim or defense against Landlord under the
Lease and is asserting no offsets or credits against either the rent or
Landlord. Tenant has no claim against Landlord for any security or other
deposits except $                     which was paid pursuant to the Lease.

7. Tenant has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor, except as
expressly provided in the Lease, any right or interest with respect to the
Premises other than as Tenant under the Lease.

8. Tenant has no option, right of first offer or right of first refusal to lease
or occupy any other space within the property of which the Premises are a part,
except as set forth in the Lease. Tenant has no right to renew or extend the
terms of the Lease, except as set forth in the Lease.

9. There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.

 

Exhibit L



--------------------------------------------------------------------------------

This Estoppel Certificate is made to Buyer and Buyer’s lender(s) in connection
with the prospective purchase by Buyer or Buyer’s assignee, of the property of
which the Premises is a part. This Estoppel Certificate may be relied on by
Buyer, Buyer’s lender(s), and their respective successors and assigns, and any
other party who acquires an interest in the Premises in connection with such
purchase and their respective lenders.

Dated this                      day of                     , 2013

 

“TENANT”   

 

  

 

   By:  

 

   Name:  

 

   Its:  

 

 

Exhibit L



--------------------------------------------------------------------------------

EXHIBIT L-1

ASSOCIATION ESTOPPEL CERTIFICATE

The following terms as used in this Association Estoppel Certificate have the
meanings defined below:

“Association” shall mean the Quadrant I-5 Center Owners Association

“Declaration” shall mean the Declaration of Protective Covenants, Conditions,
Easements and Restrictions for Quadrant I-5 Center, dated February 22, 1991,
recorded on February 25, 1991 in the Official Records of Snohomish County,
Washington as Document No. 9102250309, as amended by that certain Clarification
of Recorded Document dated April 20, 1992, recorded on April 24, 1992 in the
Official Records of Snohomish County, Washington as Document No. 9204230640 and
that certain Agreement of Merger and Surrender of Declarant Authority dated
June 18, 1992, recorded on June 25, 1992 in the Official Records of Snohomish
County, Washington as Document No. 9206250231.

“Seller” shall mean Northview Corporate Center LLC, a Delaware limited liability
company.

The Association hereby certifies to Hudson Pacific Properties, L.P. (“Buyer”) as
follows:

1. The terms and conditions of the Declaration are unmodified and in full force
and effect and have not been further amended or modified and have not been
extended, supplemented or terminated.

2. There are no defaults under the Declaration by the Association or by Seller,
nor are there any conditions that, with the giving of notice or the passage of
time or both, would become a default under the Declaration by the Association or
Seller.

3. The Association is not performing any work for the Seller for which the
Association expects reimbursement under the terms and provisions of the
Declaration, except for the following:                      [if none, please
state none].

4. There are no existing set-offs, claims or defenses asserted or otherwise
known by the Association against the enforcement by Seller of any obligation to
be performed or observed by the Association under the Declaration.

5. The Association has no lien against any portion of any Lot which is owned by
Seller.

 

Exhibit L-1



--------------------------------------------------------------------------------

6. No amounts are owed by Association to Seller or by Seller to Association
except as follows:                     .

This Association Estoppel Certificate is made to Buyer and Buyer’s lender(s) in
connection with the prospective purchase by Buyer or Buyer’s assignee, of the
property of which the Premises is a part. This Association Estoppel Certificate
may be relied on by Buyer, Buyer’s lender(s) and their respective successors and
assigns, and any other party who acquires an interest in the Premises in
connection with such purchase and their respective lenders.

Dated this                      day of                     , 2013

 

“ASSOCIATION”

 

 

 

 

  By:  

 

  Name:  

 

  Its:  

 

 

Exhibit L-1



--------------------------------------------------------------------------------

EXHIBIT L-2

Parking Estoppel Certificate

[                    ], and its successors and assigns (“Buyer”)

[                    ]

[                    ]

Attn: [                    ]

[                    , 2013]

 

Re: Parking Easement Agreement, recorded in the Official Records of King County,
Washington as document number 20051020001631, dated October 20, 2005 (the
“PEA”), by and among Met Park North IV, L.L.C. (“Grantor”), Met Park West IV,
L.L.C. (“Met West”) and Met Park East IV, L.L.C. (“Met East”, and together with
Met West, collectively, the “Grantees”), as amended by that certain Covenant
Regarding Parking, recorded in the Official Records of King County, Washington
as document number 20060328002381, dated March 28, 2006 (the “Covenant”), by
Grantor for the benefit of Grantees, as amended by that certain First Amendment
to Parking Easement Agreement, recorded in the Official Records of King County,
Washington as document number 20080421002126, dated March 28, 2006, by and
between Grantor and Grantees (the “First Amendment”, and with the PEA and
Covenant, collectively, the “Agreement”)

Ladies and Gentlemen:

Reference is hereby made to the Agreement. Words and terms not otherwise defined
herein shall have the same meaning ascribed such words and terms as in the
Agreement. The Grantees do hereby certify to Buyer and its Lender that:

(i) the Agreement is in full force and effect;

(ii) the Agreement has not been assigned, modified or amended in any way other
than as set forth above;

(iii) all sums due by both Grantees under the Agreement have been paid through
[                    ], 2013;

(iv) to the best of the undersigned’s knowledge, there is no default in the
performance of any covenant, agreement or condition by any party under the
Agreement; and

(v) to the best of the undersigned’s knowledge, no event has occurred which,
with the passage of time, or the giving of notice, or both, would constitute a
default by any party under the Agreement.

The undersigned understands and acknowledges that Buyer, its successors and
assigns, and any lender making a loan or acting as agent for a group of lenders
(“Lender”) making a loan secured by an interest in the real property legally
described on Exhibit A attached hereto and made a part hereof (the “Property”),
are relying upon the representations contained herein in the purchase and sale,
and financing, of the Property.

 

Exhibit L-2



--------------------------------------------------------------------------------

[Signature Block for Met West]

[Signature Block for Met East]

 

Exhibit L-2



--------------------------------------------------------------------------------

Exhibit A

LOTS 7, 8, 9, 10, 11 AND 12, BLOCK 55, SECOND ADDITION TO THE TOWN OF SEATTLE AS
LAID OFF BY THE HEIRS OF SARAH A. BELL (DECEASED), (COMMONLY KNOWN AS HEIRS OF
SARAH A. BELL’S SECOND ADDITION TO THE CITY OF SEATTLE), ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 1 OF PLATS, PAGE(S) 121, IN KING COUNTY, WASHINGTON;

EXCEPT THE NORTHWESTERLY 7 FEET OF SAID LOT 7 CONDEMNED FOR STEWART STREET BY
THE CITY OF SEATTLE ON JULY 29, 1908 UNDER KING COUNTY SUPERIOR COURT CAUSE
NUMBER 58229 AS PROVIDED FOR IN CITY OF SEATTLE ORDINANCE NUMBER 14881.

 

Exhibit L-2



--------------------------------------------------------------------------------

EXHIBIT M

BUYER’S CLOSING CERTIFICATE

For valuable consideration, receipt of which is acknowledged,
                    , a                      (“Buyer”), hereby certifies to
                    , a                      (“Seller”), that all
representations and warranties made by Buyer in section 5.2 of the Purchase
Agreement (the “Purchase Agreement”) dated                     , 2013, between
Seller and Buyer, are true and correct on and as of the date of this
Certificate. This Certificate is executed by Buyer and delivered to Seller
pursuant to the Purchase Agreement.

 

Dated:                     , 2013.

   

BUYER:                     , a                      By  

 

Name  

 

Its  

 

 

Exhibit M



--------------------------------------------------------------------------------

EXHIBIT N

CERTIFICATE OF NONFOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by [                    ], a
Delaware limited liability company (“Seller”), the undersigned (“SSC”), who is
the sole member of Seller, hereby certifies the following on behalf of SSC:

1. Seller is a “disregarded entity” as defined under the Internal Revenue Code
and Income Tax Regulations.

2. SSC is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

3. SSC’s U.S. employer identification number is                     ;

4. SSC’s office address is c/o Spear Street Capital, LLC, One Market Plaza,
Spear Tower, Suite 4125, San Francisco, California 94105, Attention: Mr. John S.
Grassi; and

5. SSC is not a “disregarded entity” as defined under the Internal Revenue Code
and Income Tax Regulations.

SSC understands that this certification may be disclosed to the Internal Revenue
Service by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of SSC.

[Signature Page Follows Immediately]

 

Exhibit N



--------------------------------------------------------------------------------

Dated:                     , 2013.

 

SSC III, L.P., a Delaware limited partnership By   SPEAR STREET CAPITAL, LLC, a
  Delaware limited liability company, its general partner   By   GRASSI
HOLDINGS, LLC, a     Delaware limited liability company, its manager     By  

 

      John S. Grassi       Sole Member

 

Exhibit N



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF TENANT NOTICE

                    , 2013

 

  

 

  

 

  

 

  

 

Attention:                             

 

  Re: Lease dated as of                                          (the “Lease”)
by and between                     , a                      (“Landlord”) and
                    , a                      and relating to the leased premises
(the “Premises”) in the building located at
[                                         ], Washington (the “Building”)

Ladies and Gentlemen:

Please be advised that Landlord has sold the Building, including the Premises,
to                     , a                     (“Buyer”), as of the date set
forth above, and in connection with such sale Landlord has assigned and
transferred its interest in the Lease, including your security deposit (if any),
to Buyer. Accordingly, all of your obligations under the Lease from and after
the date of this notice (including your obligations to pay rent and fulfill your
insurance requirements) shall be performable to and for the benefit of Buyer.

The address of Buyer for all purposes under the Lease is:

 

  

 

  

 

  

 

  

 

If you have any questions about the sale, please contact                     ,
at (        )         -        . Thank you.

Very truly yours,

[                                         ]

By                                                              

Its                                                              

 

Exhibit O



--------------------------------------------------------------------------------

EXHIBIT P

ENVIRONMENTAL DISCLOSURE STATEMENT

INSTRUCTIONS TO THE SELLER

Please complete the following form. Do not leave any spaces blank. If the
question clearly does not apply to the property write “NA.” If the answer is
“yes” to any * items, please explain on attached sheets. Please refer to the
line number(s) of the question(s) when you provide your explanation(s). For your
protection you must date and sign each page of this disclosure statement and
each attachment. Delivery of the disclosure statement must occur not later than
five business days, unless otherwise agreed, after mutual acceptance of a
written contract to purchase between a buyer and a seller.

NOTICE TO THE BUYER

THE FOLLOWING DISCLOSURES ARE MADE BY SELLER ABOUT THE CONDITION OF THE PROPERTY
LOCATED AT [                                         ], WASHINGTON (“THE
PROPERTY”).

SELLER MAKES THE FOLLOWING DISCLOSURES OF EXISTING MATERIAL FACTS OR MATERIAL
DEFECTS TO BUYER BASED ON SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME
SELLER COMPLETES THIS DISCLOSURE STATEMENT. UNLESS YOU AND SELLER OTHERWISE
AGREE IN WRITING, YOU HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER’S
AGENT DELIVERS THIS DISCLOSURE STATEMENT TO YOU TO RESCIND THE AGREEMENT BY
DELIVERING A SEPARATELY SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR
SELLER’S AGENT. IF THE SELLER DOES NOT GIVE YOU A COMPLETED DISCLOSURE
STATEMENT, THEN YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME
YOU ENTER INTO A SALE AGREEMENT.

THE FOLLOWING ARE DISCLOSURES MADE BY SELLER AND ARE NOT THE REPRESENTATIONS OF
ANY REAL ESTATE LICENSEE OR OTHER PARTY. THIS INFORMATION IS FOR DISCLOSURE ONLY
AND IS NOT INTENDED TO BE A PART OF ANY WRITTEN AGREEMENT BETWEEN BUYER AND
SELLER.

FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY
YOU ARE ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF QUALIFIED EXPERTS TO
INSPECT THE PROPERTY, WHICH MAY INCLUDE, WITHOUT LIMITATION, ARCHITECTS,
ENGINEERS, LAND SURVEYORS, PLUMBERS, ELECTRICIANS, ROOFERS, BUILDING INSPECTORS,
ON-SITE WASTEWATER TREATMENT INSPECTORS, OR STRUCTURAL PEST INSPECTORS. THE
PROSPECTIVE BUYER AND SELLER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR
INSPECTIONS OF THE PROPERTY OR TO PROVIDE APPROPRIATE PROVISIONS IN A CONTRACT
BETWEEN THEM WITH RESPECT TO ANY ADVICE, INSPECTION, DEFECTS OR WARRANTIES.

 

Exhibit P



--------------------------------------------------------------------------------

Seller is / is not occupying the Property.

I. SELLER’S DISCLOSURES:

If you answer “Yes” to a question with an asterisk (*), please explain your
answer and attach documents, if available and not otherwise publicly recorded.
If necessary, use an attached sheet.

ENVIRONMENTAL

 

[    ] Yes                    [    ] No                   
[    ] Don’t know                        *A. Has there been any flooding,
standing water, or drainage problems on the property that affect the Property or
access to the Property? There has been water penetration in the parking garage
beneath the building located at 505 First Avenue South.
[    ] Yes                    [    ] No                   
[    ] Don’t know                        *B. Is there any material damage to the
property from fire, wind, floods, beach movements, earthquake, expansive soils,
or landslides? [    ] Yes                    [    ] No                   
[    ] Don’t know                        *C. Are there any shorelines, wetlands,
floodplains, or critical areas on the Property? [    ] Yes                   
[    ] No                    [    ] Don’t know                        *D. Are
there any substances, materials, or products in or on the Property that may be
environmental concerns, such as asbestos, formaldehyde, radon gas, lead-based
paint, fuel or chemical storage tanks, or contaminated soil or water?
[    ] Yes                    [    ] No                   
[    ] Don’t know                        *E. Is there any soil or groundwater
contamination? [    ] Yes                    [    ] No                   
[    ] Don’t know                        *F. Has the Property been used as a
legal or illegal dumping site? [    ] Yes                   
[    ] No                    [    ] Don’t know                        *G. Has
the Property been used as an illegal drug manufacturing site?

 

DATE  

 

   SELLER  

 

  

 

Exhibit P



--------------------------------------------------------------------------------

NOTICE TO BUYER

INFORMATION REGARDING REGISTERED SEX OFFENDERS MAY BE OBTAINED FROM LOCAL LAW
ENFORCEMENT AGENCIES. THIS NOTICE IS INTENDED ONLY TO INFORM YOU OF WHERE TO
OBTAIN THIS INFORMATION AND IS NOT AN INDICATION OF THE PRESENCE OF REGISTERED
SEX OFFENDERS.

II. BUYER’S ACKNOWLEDGMENT AND WAIVER

A. Buyer hereby acknowledges that: Buyer has a duty to pay diligent attention to
any material defects that are known to Buyer or can be known to Buyer by
utilizing diligent attention and observation.

B. The disclosures set forth in this statement and in any amendments to this
Statement are made only by the Seller and not by any real estate licensee or
other party.

C. Buyer acknowledges that, pursuant to RCW 64.06.050(2), real estate licensees
are not liable for inaccurate information provided by Seller, except to the
extent that real estate licensees know of such inaccurate information.

D. This information is for disclosure only and is not intended to be a part of
the written agreement between the Buyer and Seller.

E. Buyer (which term includes all persons signing the “Buyer’s acceptance”
portion of this disclosure statement below) has received a copy or this
Disclosure Statement (including attachments, if any) bearing Seller’s signature.

F. By its signature below, Buyer waives its right to rescind its purchase and
sale agreement with Seller based on Seller’s delivery of this document to Buyer.

G. Buyer waives its right to receive Sections 1-5 and 7 of the Real Property
Transfer Disclosure Statement.

DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT ARE PROVIDED BY SELLER BASED
ON SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME SELLER COMPLETES THIS
DISCLOSURE STATEMENT. UNLESS BUYER AND SELLER OTHERWISE AGREE IN WRITING, BUYER
SHALL HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER’S AGENT DELIVERS
THIS DISCLOSURE STATEMENT TO RESCIND THE AGREEMENT BY DELIVERING A SEPARATELY
SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR SELLER’S AGENT. YOU MAY
WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME YOU ENTER INTO A SALE
AGREEMENT.

 

Exhibit P



--------------------------------------------------------------------------------

BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS DISCLOSURE STATEMENT AND
ACKNOWLEDGES THAT THE DISCLOSURES MADE HEREIN ARE THOSE OF THE SELLER ONLY, AND
NOT OF ANY REAL ESTATE LICENSEE OR OTHER PARTY.

 

DATE  

 

   BUYER  

 

  

The seller disclosure statement shall be for disclosure only, and shall not be
considered part of any written agreement between the buyer and seller of
residential property. The seller disclosure statement shall be only a disclosure
made by the seller, and not any real estate licensee involved in the
transaction, and shall not be construed as a warranty of any kind by the seller
or any real estate licensee involved in the transaction.

BUYER:

 

Exhibit P



--------------------------------------------------------------------------------

Schedules 1.1(a)-(c)

Preliminary Reports

 

Schedules 1(a)-(c)



--------------------------------------------------------------------------------

LOGO [g556892ex10_1pg095a.jpg]

 

COMMITMENT FOR TITLE INSURANCE

BY

Chicago Title Insurance Company

Chicago Title Insurance Company, a Nebraska corporation (“Company”), for a
valuable consideration, commits to issue its policy or policies of title
insurance, as identified in Schedule A, in favor of the Proposed Insured named
in Schedule A, as owner or mortgagee of the estate or interest in the land
described or referred to in Schedule A, upon payment of the premiums and charges
and compliance with the Requirements; all subject to the provisions of Schedule
A and B and to the Conditions of this Commitment.

This Commitment shall be effective only when the identity of the Proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A by the Company.

All liability and obligation under this Commitment shall cease and terminate 6
months after the Effective Date or when the policy or policies committed for
shall issue, whichever first occurs, provided that the failure to issue the
policy or policies is not the fault of the Company.

The Company will provide a sample of the policy form upon request.

IN WITNESS WHEREOF, Chicago Title Insurance Company has caused its corporate
name and seal to be affixed by its duly authorized officers on the date shown in
Schedule A.

 

   

    Chicago Title Insurance Company

   

 

LOGO [g556892ex10_1pg095b.jpg]

  By:   LOGO [g556892ex10_1pg095c.jpg]   Chicago Title of Washington          
701 5th Avenue, Suite 2300           President Seattle, WA 98104         ATTEST:
          LOGO [g556892ex10_1pg095d.jpg]             Secretary

 

 

 

FORM 72-83-06 (6/08)    ALTA Commitment - 2006



--------------------------------------------------------------------------------

CONDITIONS

 

1. The term mortgage, when used herein, shall include deed of trust, trust deed,
or other security instrument.

 

2. If the proposed Insured has or acquired actual knowledge of any defect, lien,
encumbrance, adverse claim or other matter affecting the estate or interest or
mortgage thereon covered by this Commitment other than those shown in Schedule B
hereof, and shall fail to disclose such knowledge to the Company in writing, the
Company shall be relieved from liability for any loss or damage resulting from
any act of reliance hereon to the extent the Company is prejudiced by failure to
so disclose such knowledge. If the proposed Insured shall disclose such
knowledge to the Company, or if the Company otherwise acquires actual knowledge
of any such defect, lien, encumbrance, adverse claim or other matter, the
Company at its option may amend Schedule B of this Commitment accordingly, but
such amendment shall not relieve the Company from liability previously incurred
pursuant to paragraph 3 of these Conditions.

 

3. Liability of the Company under this Commitment shall be only to the named
proposed Insured and such parties included under the definition of Insured in
the form of policy or policies committed for and only for actual loss incurred
in reliance hereon in undertaking in good faith (a) to comply with the
requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or
(c) to acquire or create the estate or interest or mortgage thereon covered by
this Commitment. In no event shall such liability exceed the amount stated in
Schedule A for the policy or policies committed for and such liability is
subject to the insuring provisions and Conditions and the Exclusions from
Coverage of the form of policy or policies committed for in favor of the
proposed Insured which are hereby incorporated by reference and are made a part
of this Commitment except as expressly modified herein.

 

4. This Commitment is a contract to issue one or more title insurance policies
and is not an abstract of title or a report of the condition of title. Any
action or actions or rights of action that the proposed Insured may have or may
bring against the Company arising out of the status of the title to the estate
or interest or the status of the mortgage thereon covered by this Commitment
must be based on and are subject to the provisions of this Commitment.

 

5. The policy to be issued contains an arbitration clause. All arbitrable
matters when the Amounts of Insurance is $2,000,000 or less shall be arbitrated
at the option of either the Company or the Insured as the exclusive remedy of
the parties. You may review a copy of the arbitration rules at
<http://www.alta.org/>.

 

FORM 72-83-06 (6/08)   ALTA Commitment - 2006



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY

3002 COLBY AVENUE, EVERETT, WA 98201                        

 

A.L.T.A. COMMITMENT

SCHEDULE A

  

 

Order No.:        5306300        

 

Title Unit:       E4679    Customer Number:    NORTHVIEW CORPORATE CENTER LLC
Phone:   (425)259-8205    Buyer(s):    Fax:   (425)259-8239       Officer:  
COMMERCIAL UNIT   

 

Commitment Effective Date: MAY 8, 2013                        at 8:00 A.M. 1.  
Policy or Policies to be issued:       

ALTA Owner’s Policy

   Amount:       $0.00  

STANDARD POLICY (6/17/2006)

   Premium:        Tax:    

Proposed Insured:

      

TO BE DETERMINED

       Policy or Policies to be issued:       

ALTA Loan Policy

   Amount:       $0.00      Premium:        Tax:    

Proposed Insured:

       Policy or Policies to be issued:       

ALTA Loan Policy

   Amount:       $0.00      Premium:    

Proposed Insured:

   Tax:   2 .   The estate or interest in the land which is covered by this
Commitment is:  

FEE SIMPLE, AS TO PROPERTY A; AND AN EASEMENT, AS TO PROPERTY B, C, D, E AND F

3 .   Title to the estate or interest in the land is at the effective date
hereof vested in:  

NORTHVIEW CORPORATE CENTER, LLC, A DELAWARE LIMITED LIABILITY COMPANY

4 .   The land referred to in this Commitment is described as follows:  

SEE ATTACHED LEGAL DESCRIPTION EXHIBIT

 

 

COMMA805/KLC/11.1.05



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE A

(Continued)

 

   Order No.:    5306300    Your No.:   

 

LEGAL DESCRIPTION EXHIBIT

(Paragraph 4 of Schedule A continuation)

 

PROPERTY A:

PARCEL 2 OF BINDING SITE PLAN RECORDED IN VOLUME 1 OF BINDING SITE PLANS, PAGES
222 THROUGH 225, UNDER RECORDING NUMBER 9102215001, RECORDS OF SNOHOMISH COUNTY,
WASHINGTON;

(BEING A PORTION OF THE SOUTHEAST QUARTER OF SECTION 21, TOWNSHIP 27 NORTH,
RANGE 4 EAST, W.M.).

PROPERTY B:

AN EASEMENT FOR INGRESS, EGRESS AND UTILITIES IN, THROUGH, ON, OVER AND UNDER
TRACT B OF BINDING SITE PLAN RECORDED IN VOLUME 1 OF BINDING SITE PLANS, PAGES
222 THROUGH 225 UNDER RECORDING NUMBER 9102215001 RECORDS OF SNOHOMISH COUNTY,
WASHINGTON AND AS CONTAINED IN INSTRUMENT RECORDED UNDER SNOHOMISH COUNTY
RECORDING NUMBER 9101150181;

(BEING A PORTION OF THE SOUTHEAST QUARTER OF SECTION 21, TOWNSHIP 27 NORTH,
RANGE 4 EAST, W.M.).

PROPERTY C:

AN EASEMENT FOR INGRESS, EGRESS, UTILITIES AND PARKING AS DESCRIBED IN
DECLARATION OF EASEMENT DATED JUNE 10, 1992, RECORDED UNDER SNOHOMISH COUNTY
RECORDING NUMBER 9206160122.

PROPERTY D:

AN EASEMENT FOR STORM DRAINAGE PURPOSES ON, OVER, UNDER AND WITHIN THE “EASEMENT
PARCEL” AS DEFINED AND DESCRIBED IN DECLARATION OF EASEMENT FOR STORM DRAINAGE
DATED FEBRUARY 25, 1991, RECORDED UNDER SNOHOMISH COUNTY RECORDING NUMBER
9102250312 AND AMENDED UNDER RECORDING NUMBER 9205280310.

PROPERTY E:

AN EASEMENT BENEFICIAL ONLY TO PARCEL 2 FOR PARKING PURPOSES OVER, UPON, ACROSS
AND THROUGH THE “LYNNWOOD ASSOCIATES PARKING EASEMENT” AS DEFINED AND DESCRIBED
IN RECIPROCAL PARKING AND EASEMENT AGREEMENT DATED FEBRUARY 22, 1991, RECORDED
UNDER SNOHOMISH COUNTY RECORDING NUMBER 9102250317.

 

 

CLTACMA6/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE A

(Continued)

 

   Order No.:    5306300    Your No.:   

 

LEGAL DESCRIPTION EXHIBIT

(Paragraph 4 of Schedule A continuation)

 

PROPERTY F:

AN EASEMENT FOR THE USE, MAINTENANCE AND REPLACEMENT OF THOSE CERTAIN METAL
STAIRS CROSSING THE COMMON PROPERTY LINE BETWEEN PARCEL 1B AND PARCEL 5 OF
BINDING SITE PLAN RECORDED IN VOLUME 1 OF BINDING SITE PLANS, PAGES 251 AND 252,
UNDER RECORDING NUMBER 9205015002, AND A RECIPROCAL EASEMENT FOR UTILITY
PURPOSES, ALL AS DEFINED AND DESCRIBED IN INSTRUMENT RECORDED UNDER RECORDING
NO. 9206170393.

SITUATE IN THE COUNTY OF SNOHOMISH, STATE OF WASHINGTON.

 

 

CLTACMA6/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

    SCHEDULE B   Order No.:       5306300       Your No.:  

 

 

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company.

GENERAL EXCEPTIONS

 

A. Rights or claims of parties in possession, or claiming possession, not shown
by the Public Records.

 

B. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land.

 

C. Easements, prescriptive rights, rights-of-way, liens or encumbrances, or
claims thereof, not shown by the Public Records.

 

D. Any lien, or right to a lien, for contributions to employee benefit funds, or
for state workers’ compensation, or for services, labor, or material heretofore
or hereafter furnished, all as imposed by law, and not shown by the Public
Records.

 

E. Taxes or special assessments which are not yet payable or which are not shown
as existing liens by the Public Records.

 

F. Any lien for service, installation, connection, maintenance, tap, capacity,
or construction or similar charges for sewer, water, electricity, natural gas or
other utilities, or for garbage collection and disposal not shown by the Public
Records.

 

G. Unpatented mining claims, and all rights relating thereto; reservations and
exceptions in United States Patents or in Acts authorizing the issuance thereof;
Indian tribal codes or regulations, Indian treaty or aboriginal rights,
including easements or equitable servitudes.

 

H. Water rights, claims or title to water,

 

I. Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the Public Records, or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires of
record for value the estate or interest or mortgage thereon covered by this
Commitment.

SPECIAL EXCEPTIONS FOLLOW

 

 

WLTACOMB bk 05/17/07



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    005306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

A   1.   RELINQUISHMENT OF ACCESS TO STATE HIGHWAY NUMBER 1 AND OF LIGHT, VIEW
AND AIR BY DEED TO THE STATE OF WASHINGTON:     RECORDED:   AUGUST 28, 1961 AND
SEPTEMBER 26, 1961     RECORDING NUMBER:   1480107 AND 1485727 B   2.  
AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:   44TH AVENUE
ASSOCIATES, A LIMITED PARTNERSHIP, TRADE CENTER ASSOCIATES, A LIMITED
PARTNERSHIP, SPRAGUE & ASSOCIATES, A LIMITED PARTNERSHIP     AND:   CITY OF
LYNNWOOD     RECORDED:   APRIL 9, 1982     RECORDING NUMBER:   8204090172    
REGARDING:   CONCOMITANT ZONING AND DEVELOPMENT OF PROPERTY C     SAID
INSTRUMENT IS A RE-RECORDING OF AUDITOR’S FILE NO. 8203030050. D     SAID
INSTRUMENT WAS AMENDED UNDER AUDITOR’S FILE NUMBER 9001260380. E   3.   SPECIAL
POWER OF ATTORNEY:       GRANTOR:   JERRY E. KEPPLER, MANAGING JOINT      
VENTURER I-5 INVESTOR     GRANTEE:   CITY OF LYNNWOOD     PURPOSE:   VOTE PROXY
TO APPROVE ANY L.I.D.       HEREAFTER FORMED BY SAID CITY     RECORDING NUMBER:
  8906130405 F     AFFECTS: PORTION AND INCLUDES OTHER PROPERTY.

 

 

CLTACMB1/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

G   4.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:     GRANTEE:   CITY OF
LYNNWOOD     PURPOSE:   MUNICIPAL UTILITIES     AREA AFFECTED:   PARCEL 2 OF
PROPERTY A, AND PROPERTY B     RECORDED:   DECEMBER 26, 1990     RECORDING
NUMBER:   9012260319 H   5.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:    
PURPOSE:   INGRESS, EGRESS AND UTILITIES AND       LANDSCAPING AND SIGNAGE    
AREA AFFECTED:   PROPERTY B     RECORDED:   JANUARY 15, 1991     RECORDING
NUMBER:   9101150181 I     SAID INSTRUMENT CONTAINS PROVISIONS FOR BEARING THE
COST OF MAINTENANCE, REPAIR OR RECONSTRUCTION OF THE EASEMENT BY THE USERS. J  
  SAID INSTRUMENT IS A RE-RECORDING OF AUDITOR’S FILE NO. 9011200049. K   6.  
TERMS, COVENANTS, CONDITIONS, RESTRICTIONS AND MAINTENANCE OBLIGATIONS AS
CONTAINED IN BINDING SITE PLAN:     RECORDED:   FEBRUARY 21, 1991     RECORDING
NUMBER:   9102215001     AS FOLLOWS:      

ALL LOTS DESCRIBED AND ESTABLISHED IN THIS BINDING SITE PLAN ARE SUBJECT TO THE
FOLLOWING COVENANTS, WHICH COVENANTS SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF EACH AND EVERY ONE OF SAID LOTS AND WHICH COVENANTS SHALL RUN WITH
THE LAND:

 

1. ALL FUTURE DEVELOPMENT ON ANY LOT SHALL COORDINATE LANDSCAPING DESIGN TO THAT
LANDSCAPING ALREADY EXISTING ON THE REMAINING LOTS WITHIN THIS BINDING SITE PLAN
IN ACCORDANCE WITH CITY OF LYNNWOOD REQUIREMENTS.

 

2. EXCEPT AS PROVIDED BELOW, ANY POST INDICATOR VALVES FOR FIRE PROTECTION
WITHIN THIS BINDING SITE PLAN WHICH ARE CONSTRUCTED ON A LOT WITHIN THIS BINDING
SITE PLAN ARE THE RESPONSIBILITY OF THE OWNER OF THE LOT ON WHICH THEY ARE
CONSTRUCTED AND SHALL BE MAINTAINED BY SUCH OWNER IN ACCORDANCE WITH CITY OF
LYNNWOOD FIRE DEPARTMENT

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

    REQUIREMENTS. ALL POST INDICATOR VALVES WITHIN THIS BINDING SITE PLAN
CONSTRUCTED WITHIN 5 0 FEET OF THE CITY OF LYNNWOOD WATERLINE AS SUCH WATERLINE
IS CONSTRUCTED WITHIN THE UTILITY EASEMENT SHOWN ON THE BINDING SITE PLAN SHALL
BE MAINTAINED BY THE CITY OF LYNNWOOD.     3. MAINTENANCE AND REPAIR OF THE
UTILITY INSTALLATIONS WHICH SERVE THE LOTS WITHIN THIS BINDING SITE PLAN
INDIVIDUALLY AND WHICH ARE NOT PART OF A PUBLICLY MAINTAINED SYSTEM, TOGETHER
WITH LANDSCAPING, PARKING AND OTHER LOT IMPROVEMENTS LOCATED ON ANY LOT SHALL BE
THE RESPONSIBILITY OF THE LOT OWNER UPON WHOSE LAND SUCH UTILITIES, LANDSCAPING,
PARKING AND IMPROVEMENTS ARE CONSTRUCTED, UNLESS, UNDER A RECORDED EASEMENT
AGREEMENT SUCH RESPONSIBILITY IS SHARED WITH OR TRANSFERRED TO ANOTHER LOT OWNER
WHOSE LOT IS SERVED BY SUCH INSTALLATIONS OR IMPROVEMENTS.     4. ALL BUILDINGS
TO BE CONSTRUCTED ON ANY LOT WITHIN THIS BINDING SITE PLAN SHALL HAVE A MINIMUM
SEPARATION OF 4 0 FEET BETWEEN BUILDINGS SUBJECT TO APPROVAL OR MODIFICATION OF
THE BUILDING OFFICIAL OF THE CITY OF LYNNWOOD.     5. EACH LOT OWNER SHALL
PERMIT STORM WATER DRAINAGE FROM UPLAND LOTS AND FROM OFF-SITE TO PASS THROUGH
THEIR RESPECTIVE LOTS IN ACCORDANCE WITH THE REQUIREMENTS OF LAW AND WITH CITY
OF LYNNWOOD APPROVED STORM WATER DRAINAGE PLANS FOR THE LOT.     6. THE PROPERTY
OWNERS THROUGH THE BOARD OF DIRECTORS OF THE OWNERS ASSOCIATION SHALL FILE WITH
THE CITY OF LYNNWOOD THE NAME, ADDRESS AND TELEPHONE NUMBER OF A DESIGNATED
REPRESENTATIVE FOR THE ASSOCIATION WHO SHALL SERVE AS THE CONTACT FOR THE
ASSOCIATION IN ANY MATTER OF MUNICIPAL INTEREST. THE CITY SHALL BE NOTIFIED BY
THE BOARD OF ANY CHANGE IN DESIGNATED REPRESENTATIVE, AND THE BOARD SHALL
ANNUALLY ADVISE THE CITY FIRE MARSHAL OF THE DESIGNATED REPRESENTATIVE FOR
MATTERS ASSOCIATED WITH FIRE SYSTEM MONITORING. L     SAID SITE PLAN WAS AMENDED
UNDER AUDITOR’S FILE NUMBER 92 05015002. M   7.   NOTES AS CONTAINED ON THE FACE
OF BINDING SITE PLAN RECORDED UNDER AUDITOR’S FILE NUMBER 9102215001, AS
FOLLOWS:     TRACT A SHALL BE CONVEYED TO THE QUADRANT I-5 CENTER OWNERS
ASSOCIATION FOR STORM WATER DETENTION AND OPEN SPACE PURPOSES.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

    TRACT B SHALL BE CONVEYED TO THE QUADRANT I-5 CENTER OWNERS ASSOCIATION FOR
ROADWAY AND PEDESTRIAN ACCESS, UTILITY AND LANDSCAPING PURPOSES. N   8.  
COVENANTS, CONDITIONS, RESTRICTIONS, EASEMENTS AND LIABILITY FOR ASSESSMENTS
CONTAINED IN INSTRUMENT, BUT OMITTING ANY COVENANTS OR RESTRICTIONS, IF ANY,
BASED UPON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, FAMILIAL STATUS,
MARITAL STATUS, DISABILITY, HANDICAP, NATIONAL ORIGIN, ANCESTRY, OR SOURCE OF
INCOME, AS SET FORTH IN APPLICABLE STATE OR FEDERAL LAWS, EXCEPT TO THE EXTENT
THAT SAID COVENANT OR RESTRICTION IS PERMITTED BY APPLICABLE LAW:     RECORDED:
  FEBRUARY 25, 1991     RECORDING NUMBER:   9102250309 O     AMENDMENT AND/OR
MODIFICATION OF SAID RESTRICTIONS:     RECORDED:   APRIL 23, 1992     RECORDING
NUMBER:   9204230640 P     AMENDMENT AND/OR MODIFICATION OF SAID RESTRICTIONS:  
  RECORDED:   JUNE 25, 1992     RECORDING NUMBER:   9206250231 Q   9.   COVENANT
TO BEAR PART OR ALL OF THE COST OF CONSTRUCTION OR REPAIR OF EASEMENT GRANTED
OVER ADJACENT PROPERTY:     PURPOSE OF EASEMENT:   STORM DRAINAGE     RECORDING
NUMBER:   9102250312 R     SAID INSTRUMENT WAS AMENDED UNDER AUDITOR’S FILE
NUMBER 9205280310. S   10.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:    
GRANTEE:   PARCELS 2 AND 3 OF BINDING SITE PLAN UNDER AUDITOR’S FILE NUMBER
9102215001      

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

    PURPOSE:   RECIPROCAL PARKING TOGETHER WITH PEDESTRIAN AND VEHICULAR ACCESS
    AREA AFFECTED:   PORTIONS OF PARCELS 2 AND 3 OF BINDING SITE PLAN UNDER
AUDITOR’S FILE NUMBER 9102215001     RECORDED:   FEBRUARY 25, 1991     RECORDING
NUMBER:   9102250317 T     SAID INSTRUMENT CONTAINS PROVISIONS FOR BEARING THE
COST OF MAINTENANCE, REPAIR OR RECONSTRUCTION OF THE EASEMENT BY THE USERS. U  
11.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:     GRANTOR:   QUADRANT
TAIYO ASSOCIATES 1, A WASHINGTON PARTNERSHIP (AS TO PARCEL A), QUADRANT I-5
CENTER OWNERS ASSOCIATION, A WASHINGTON NOT FOR PROFIT ASSOCIATION (AS TO PARCEL
B)     GRANTEE:   PUBLIC UTILITY DISTRICT NO. 1 OF SNOHOMISH COUNTY    
LOCATION:   PORTION     DATED:   APRIL 23, 1992     RECORDED:   MAY 4, 1992    
RECORDING NUMBER:   9205040130     PURPOSE:   RIGHT TO ENTER SAID PREMISES TO
OPERATE, MAINTAIN AND REPAIR UNDERGROUND OR OVERHEAD ELECTRIC TRANSMISSION
AND/OR DISTRIBUTION SYSTEM, TOGETHER WITH THE RIGHT TO REMOVE BRUSH, TREES AND
LANDSCAPING WHICH MAY CONSTITUTE A DANGER TO SAID LINES. V   12.   EASEMENT AND
THE TERMS AND CONDITIONS THEREOF:     GRANTEE:   PARCELS 1A, 1B, 2, 5, 6, 7 OF
BINDING SITE PLAN RECORDED UNDER AUDITOR’S FILE NUMBER 9102215001     PURPOSE:  
ACCESS CORRIDOR AND COMMUNICATION LINE

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

    AREA AFFECTED:   AS DESCRIBED AND DELINEATED IN SAID DOCUMENT OVER LOTS 1A,
1B AND 2     RECORDED:   JUNE 16, 1992     RECORDING NUMBER:   9206160122 W    
SAID INSTRUMENT CONTAINS PROVISIONS FOR BEARING THE COST OF MAINTENANCE, REPAIR
OR RECONSTRUCTION OF THE EASEMENT BY THE USERS. X   13.   EASEMENT AND THE TERMS
AND CONDITIONS THEREOF:     GRANTEE:   PARCELS 1A, 1B, 2, 5, 6 AND 7    
PURPOSE:   METAL STAIRS AND RECIPROCAL UTILITIES     AREA AFFECTED:   THE
DESCRIPTION CONTAINED THEREIN IS NOT SUFFICIENT TO DETERMINE ITS EXACT LOCATION
WITHIN THE PROPERTY HEREIN DESCRIBED.     RECORDED:   JUNE 17, 1992    
RECORDING NUMBER:   9206170393 Y     SAID INSTRUMENT CONTAINS PROVISIONS FOR
BEARING THE COST OF MAINTENANCE, REPAIR OR RECONSTRUCTION OF THE EASEMENT BY THE
USERS. Z   14.   IRREVOCABLE EASEMENT AND AGREEMENT FOR PARKING AND MAINTENANCE
THERETO AND THE TERMS, CONDITIONS AND PROVISIONS CONTAINED THEREIN:    
RECORDED:   JULY 2, 2004     RECORDING NUMBER:   200407020906 AA     SAID
INSTRUMENT IS A RE-RECORDING OF INSTRUMENT RECORDED UNDER RECORDING NUMBER
200405270852. AB   15.   PAYMENT OF THE REAL ESTATE EXCISE TAX, IF REQUIRED.    
THE PROPERTY DESCRIBED HEREIN IS SITUATED WITHIN THE BOUNDARIES OF LOCAL TAXING
AUTHORITY OF CITY OF LYNNWOOD.     PRESENT RATE OF REAL ESTATE EXCISE TAX AS OF
THE DATE HEREIN IS 1.78 PERCENT, PLUS A $5.00 STATE TECHNOLOGY FEE.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

    (NOTE: A DEED EXEMPT FROM EXCISE TAX IS STILL SUBJECT TO THE $5.00
TECHNOLOGY FEE AND AN ADDITIONAL $5.00 AFFIDAVIT PROCESSING FEE).     ANY
CONVEYANCE DOCUMENT MUST BE ACCOMPANIED BY THE OFFICIAL WASHINGTON STATE EXCISE
TAX AFFIDAVIT. THE APPLICABLE EXCISE TAX MUST BE PAID AND THE AFFIDAVIT APPROVED
AT THE TIME OF THE RECORDING OF THE CONVEYANCE DOCUMENTS. AC   16.   GENERAL AND
SPECIAL TAXES AND CHARGES, PAYABLE FEBRUARY 15, DELINQUENT IF FIRST HALF UNPAID
ON MAY 1, SECOND HALF DELINQUENT IF UNPAID ON NOVEMBER 1 OF THE TAX YEAR
(AMOUNTS DO NOT INCLUDE INTEREST AND PENALTIES):     YEAR:   2013     TAX
ACCOUNT NUMBER:   270421-004-053-00     LEVY CODE:   00452     ASSESSED
VALUE-LAND:   $ 1,944,600.00     ASSESSED VALUE-IMPROVEMENTS:   $ 27,205,400.00
    GENERAL & SPECIAL TAXES:   BILLED:  $ 345,016.19       PAID:       $
172,508.09       UNPAID: $ 172,508.10     AFFECTS: PROPERTY A   AD   17.  
LIABILITY, IF ANY, FOR PERSONAL PROPERTY TAXES PURSUANT TO RCW 84.56.070 WHEREIN
NO SALE CAN BE MADE WITHOUT PREPAYMENT OF SAID TAX, INCLUDING ADVANCE TAX. FOR
FURTHER INFORMATION, PLEASE CALL THE SNOHOMISH COUNTY TREASURER’S OFFICE AT
(425)388-3307. AE     ACCOUNT NUMBERS:       2845237, 2845313, 2832512, 2804210,
2804286, 2771993, 2772869, 2772721, 2804187, 0244285, AND 0261024 AF   18.  
DEED OF TRUST AND THE TERMS AND CONDITIONS THEREOF:     GRANTOR:   NORTHVIEW
CORPORATE CENTER, LLC, A DELAWARE LIMITED LIABILITY COMPANY     TRUSTEE:  
STEWART TITLE COMPANY     BENEFICIARY:   PFP HOLDING COMPANY II, LLC, A

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

      DELAWARE LIMITED LIABILITY COMPANY     AMOUNT:   $ 21,000,000.00    
DATED:   MARCH 8, 2011     RECORDED:   MARCH 8, 2011     RECORDING NUMBER:  
201103080667     LOAN NUMBER:   NOT DISCLOSED     THE AMOUNT NOW SECURED BY SAID
DEED OF TRUST AND THE TERMS UPON WHICH THE SAME CAN BE DISCHARGED OR ASSUMED
SHOULD BE ASCERTAINED FROM THE HOLDER OF THE INDEBTEDNESS SECURED. AG    
AFFECTS: INCLUDES OTHER PROPERTY AH     ASSIGNMENT OF SAID DEED OF TRUST:    
DATED:   MARCH 8, 2011     RECORDED:   MARCH 8, 2011     RECORDING NUMBER:  
201103080670     ASSIGNEE:   PFP II SUB I, LLC, A DELAWARE LIMITED LIABILITY
COMPANY AI   19.   ASSIGNMENT OF RENTS AND/OR LEASES AND THE TERMS AND
CONDITIONS THEREOF:     ASSIGNOR:   NORTHVIEW CORPORATE CENTER, LLC, A DELAWARE
LIMITED LIABILITY COMPANY     ASSIGNEE:   PFP HOLDING COMPANY II, LLC, A
DELAWARE LIMITED LIABILITY COMPANY     DATED:   MARCH 8, 2011     RECORDED:  
MARCH 8, 2011     RECORDING NUMBER:   201103080668 AJ     AFFECTS: INCLUDES
OTHER PROPERTY AK     ASSIGNMENT OF SAID ASSIGNMENT OF LEASES AND RENTS:    
DATED:   MARCH 8, 2011     RECORDED:   MARCH 8, 2011     RECORDING NUMBER:  
201103080671     ASSIGNEE:   PFP II SUB I, LLC, A DELAWARE LIMITED LIABILITY
COMPANY

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

AL   20.   UNRECORDED LEASE, INCLUDING THE TERMS AND CONDITIONS THEREOF:    
LESSOR:   NORTHVIEW CORPORATE CENTER, LLC, A DELAWARE LIMITED LIABILITY COMPANY
    LESSEE(S):   THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA, A NEW YORK
CORPORATION     DISCLOSED BY:   SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT RECORDED UNDER AUDITOR’S FILE NUMBER 201103150402 AM     SUBORDINATION
AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     RECORDED:   MARCH 15, 2011  
  RECORDING NUMBER:   201103150402     SAID AGREEMENT RELATES TO THE LIEN
PRIORITY OF THE ABOVE LEASE AND THE DEED OF TRUST RECORDED UNDER RECORDING
NUMBER 201103080667. AN   21.   DEED OF TRUST AND THE TERMS AND CONDITIONS
THEREOF:     GRANTOR:   NORTHVIEW CORPORATE CENTER, LLC, A DELAWARE LIMITED
LIABILITY COMPANY     TRUSTEE:   PRLAP, INC.     BENEFICIARY:   BANK OF AMERICA,
N.A., A NATIONAL       BANKING ASSOCIATION     AMOUNT:   $ 23,500,000.00    
DATED:   MARCH 8, 2013     RECORDED:   MARCH 8, 2013     RECORDING NUMBER:  
201303080273     LOAN NUMBER:   NOT DISCLOSED     THE AMOUNT NOW SECURED BY SAID
DEED OF TRUST AND THE TERMS UPON WHICH THE SAME CAN BE DISCHARGED OR ASSUMED
SHOULD BE ASCERTAINED FROM THE HOLDER OF THE INDEBTEDNESS SECURED.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

AO     AFFECTS: INCLUDES OTHER PROPERTY AP   22.   UNRECORDED LEASE, INCLUDING
THE TERMS AND CONDITIONS THEREOF:     LESSOR:   NORTHVIEW CORPORATE CENTER, LLC,
A DELAWARE LIMITED LIABILITY COMPANY     LESSEE(S):   ADP, INC., A DELAWARE
CORPORATION     DISCLOSED BY:   SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT RECORDED UNDER AUDITOR’S FILE NUMBER 201303250310 AND PERSONAL
PROPERTY ACCOUNT NO. 2772869 AQ     SUBORDINATION AGREEMENT AND THE TERMS AND
CONDITIONS THEREOF:     RECORDED:   MARCH 25, 2013     RECORDING NUMBER:  
201303250310     SAID AGREEMENT RELATES TO THE LIEN PRIORITY OF THE ABOVE LEASE
AND THE DEED OF TRUST RECORDED UNDER RECORDING NUMBER 201303080273. AR   23.  
UNRECORDED LEASE, INCLUDING THE TERMS AND CONDITIONS THEREOF:     LESSOR:  
NORTHVIEW CORPORATE CENTER, LLC,       PREDECESSOR IN INTEREST TO CRS FINANCIAL
II LLC     LESSEE(S):   DAVIS SCHUELLER, INC.     DISCLOSED BY:   SUBORDINATION,
NONDISTURBANCE AND       ATTORNMENT AGREEMENT UNDER AUDITOR’S FILE NUMBER
200704030834 AND PERSONAL PROPERTY ACCOUNT NO. 0244285 AS   24.   UNRECORDED
LEASE, INCLUDING THE TERMS AND CONDITIONS THEREOF:     LESSOR:   NORTHVIEW
CORPORATE CENTER, LLC     LESSEE(S):   THE UNIVERSITY OF PHOENIX, INC., AN
ARIZONA CORPORATION     DISCLOSED BY:   SUBORDINATION, NONDISTURBANCE AND      
ATTORNMENT AGREEMENT UNDER AUDITOR’S FILE NUMBER 201007220445 AND PERSONAL
PROPERTY ACCOUNT NO. 2832512

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

AT   25.   RIGHT, TITLE AND INTEREST OF LION NEW MEDIA, PRESUMED FROM EXECUTION
OF FINANCING STATEMENT RECORDED UNDER AUDITOR’S FILE NUMBER 201101040547. AU    
AFFECTS: SUITE 290   AV   26.   UNRECORDED LEASEHOLDS, IF ANY, RIGHTS OF VENDORS
AND HOLDERS OF SECURITY INTERESTS ON PERSONAL PROPERTY INSTALLED UPON SAID
PROPERTY AND RIGHTS OF TENANTS TO REMOVE TRADE FIXTURES AT THE EXPIRATION OF THE
TERM. AW   27.  

UNRECORDED LEASES AS DISCLOSED BY THE FOLLOWING PERSONAL PROPERTY ACCOUNTS,
INCLUDING THE TERMS AND CONDITIONS THEREOF:

 

LESSEE (S):

 

2845237 ATKINS NORTH AMERICA INC. (SUITE 110)

2845313 SODEXO AMERICA LLC

2804210 FINE SOLUTIONS LLC (SUITE 260)

2804286 IEPLEXUS INC. (SUITE 120)

27719 93 ACCRUWEALTH LLC (SUITE 240)

2772721 SPEAR STREET CAPITAL, SSC II LP

2804187 AUDIT & ADJUSTMENT COMPANY (SUITE 100)

0261024 ALL FOR KIDZ INC. (SUITE 220)

AX   28.   TERMS AND CONDITIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT FOR
NORTHVIEW CORPORATE CENTER, LLC, A DELAWARE LIMITED LIABILITY COMPANY. AY    
NOTE: A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AND AMENDMENTS THERETO,
IF ANY, MUST BE SUBMITTED. AZ   29.   ANY CONVEYANCE OR MORTGAGE BY NORTHVIEW
CORPORATE CENTER, LLC, MUST BE EXECUTED IN ACCORDANCE WITH THE LIMITED LIABILITY
COMPANY AGREEMENT AND BY ALL THE MEMBERS, OR EVIDENCE MUST BE SUBMITTED THAT
CERTAIN DESIGNATED MANAGERS/MEMBERS HAVE BEEN AUTHORIZED TO ACT FOR THE LIMITED
LIABILITY COMPANY.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

BA   30.  

TO PROVIDE AN EXTENDED COVERAGE LENDER’S POLICY GENERAL EXCEPTIONS B AND C ARE
HEREBY DELETED. GENERAL EXCEPTIONS A AND D HAVE NOT BEEN CLEARED.

 

IN CONSIDERATION OF CLEARING PARAGRAPHS A AND D OF SCHEDULE B, PLEASE HAVE THE
BORROWER/OWNER COMPLETE THE OWNER’S AFFIDAVIT AND RETURN TO OUR OFFICE FOR
REVIEW.

BE   31.   TITLE IS TO BE VESTED IN PERSONS NOT YET REVEALED AND WHEN SO VESTED
WILL BE SUBJECT TO MATTERS DISCLOSED BY A SEARCH OF THE RECORDS AGAINST THEIR
NAMES. END OF SCHEDULE B BC    

NOTE A:

COUNTY RECORDS INDICATE THAT THE ADDRESS OF THE IMPROVEMENT LOCATED ON SAID LAND
IS:

   

20700 44TH AVENUE WEST

LYNNWOOD, WASHINGTON 98036

  BD    

NOTE B:

PART OF THE RESPA RULE TO SIMPLIFY AND IMPROVE THE PROCESS OF OBTAINING
MORTGAGES AND REDUCE CONSUMER SETTLEMENT COSTS REQUIRES THE SETTLEMENT AGENT TO
DISCLOSE THE AGENT AND UNDERWRITER SPLIT OF TITLE PREMIUMS, INCLUDING
ENDORSEMENTS AS FOLLOWS:

 

LINE 1107 IS USED TO RECORD THE AMOUNT OF THE TOTAL TITLE INSURANCE PREMIUM,
INCLUDING ENDORSEMENTS, THAT IS RETAINED BY THE TITLE AGENT. CHICAGO TITLE
COMPANY RETAINS 88% OF THE TOTAL PREMIUM AND ENDORSEMENTS.

 

LINE 1108 USED TO RECORD THE AMOUNT OF THE TOTAL TITLE INSURANCE PREMIUM,
INCLUDING ENDORSEMENTS, THAT IS RETAINED BY THE TITLE UNDERWRITER. CHICAGO TITLE
INSURANCE COMPANY RETAINS 12% OF THE TOTAL PREMIUM AND ENDORSEMENTS.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

BF    

NOTE C:

THE FOLLOWING MAY BE USED AS AN ABBREVIATED LEGAL DESCRIPTION ON THE DOCUMENTS
TO BE RECORDED TO COMPLY WITH THE REQUIREMENTS OF RCW 65.04. SAID ABBREVIATED
LEGAL DESCRIPTION IS NOT A SUBSTITUTE FOR A COMPLETE LEGAL DESCRIPTION WHICH
MUST ALSO APPEAR IN THE BODY OF THE DOCUMENT:

    E1/2 OF SE1/4 21-27-4   BG     mw  

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    5306300    Your No.:   

 

SPECIAL EXCEPTIONS

 

BH     THE FOLLOWING PARTIES HAVE BEEN SENT A COPY OF THIS COMMITMENT:    
CHICAGO TITLE COMPANY NBU       TERINA KUNG  

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

LOGO [g556892ex10_1pg115a.jpg]

 

COMMITMENT FOR TITLE INSURANCE

BY

Chicago Title Insurance Company

Chicago Title Insurance Company, a Nebraska corporation (“Company”), for a
valuable consideration, commits to issue its policy or policies of title
insurance, as identified in Schedule A, in favor of the Proposed Insured named
in Schedule A, as owner or mortgagee of the estate or interest in the land
described or referred to in Schedule A, upon payment of the premiums and charges
and compliance with the Requirements; all subject to the provisions of Schedule
A and B and to the Conditions of this Commitment,

This Commitment shall be effective only when the identity of the Proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A by the Company,

All liability and obligation under this Commitment shall cease and terminate 6
months after the Effective Date or when the policy or policies committed for
shall issue, whichever first occurs, provided that the failure to issue the
policy or policies is not the fault of the Company,

The Company will provide a sample of the policy form upon request.

IN WITNESS WHEREOF, Chicago Title Insurance Company has caused its corporate
name and seal to be affixed by its duly authorized officers on the date shown in
Schedule A.

 

   

    Chicago Title Insurance Company

   

 

LOGO [g556892ex10_1pg115b.jpg]

  By:   LOGO [g556892ex10_1pg115c.jpg]   Chicago Title of Washington          
701 5th Avenue, Suite 2300           President Seattle, WA 98104         ATTEST:
          LOGO [g556892ex10_1pg115d.jpg]             Secretary

 

 

 

FORM 72-83-06 (6/08)    ALTA Commitment - 2006



--------------------------------------------------------------------------------

CONDITIONS

 

1. The term mortgage, when used herein, shall include deed of trust, trust deed,
or other security instrument.

 

2. If the proposed Insured has or acquired actual knowledge of any defect, lien,
encumbrance, adverse claim or other matter affecting the estate or interest or
mortgage thereon covered by this Commitment other than those shown in Schedule B
hereof, and shall fail to disclose such knowledge to the Company in writing, the
Company shall be relieved from liability for any loss or damage resulting from
any act of reliance hereon to the extent the Company is prejudiced by failure to
so disclose such knowledge, If the proposed Insured shall disclose such
knowledge to the Company, or if the Company otherwise acquires actual knowledge
of any such defect, lien, encumbrance, adverse claim, or other matter, the
Company at its option may amend Schedule B of this Commitment accordingly, but
such amendment shall not relieve the Company from liability previously incurred
pursuant to paragraph 3 of these Conditions.

 

3. Liability of the Company under this Commitment shall be only to the named
proposed Insured and such parties included under the definition of Insured in
the form of policy or policies committed for and only for actual loss incurred
in reliance hereon in undertaking in good faith (a) to comply with the
requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or
(c) to acquire or create the estate or interest or mortgage thereon covered by
this Commitment. In no event shall such liability exceed the amount stated in
Schedule A for the policy or policies committed for and such liability is
subject to the insuring provisions and Conditions and the Exclusions from
Coverage of the form of policy or policies committed for in favor of the
proposed Insured which are hereby incorporated by reference and are made a part
of this Commitment except as expressly modified herein,

 

4. This Commitment is a contract to issue one or more title insurance policies
and is not an abstract of title or a report of the condition of title. Any
action or actions or rights of action that the proposed Insured may have or may
bring against the Company arising out of the status of the title to the estate
or interest or the status of the mortgage thereon covered by this Commitment
must be based on and are subject to the provisions of this Commitment.

 

5. The policy to be issued contains an arbitration clause. All arbitrable
matters when the Amounts of Insurance is $2,000,000 or less shall be arbitrated
at the option of either the Company or the Insured as the exclusive remedy of
the parties. You may review a copy of the arbitration rules at
<http://www.alta.org/>.

 

FORM 72-83-06 (6/08)   ALTA Commitment - 2006



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

701 FIFTH AVENUE, #2300, SEATTLE, WA 98104

 

A.L.T.A. COMMITMENT      SCHEDULE A    Order No.:           1363962        

 

Title Unit:       U-06    Customer Number:    KING & DEARBORN/NBU 160330434
Phone:   (206)628-5610    Buyer(s):    Fax:   (206)628-9717       Officer:  
SAVIDIS/CAMPBELL/EISENBREY/HARRIS

 

Commitment Effective Date: MAY 10, 2013                        at 8:00 A.M.   1.
  Policy or Policies to be issued:      

ALTA Owner’s Policy

  Amount:       $0.00  

EXTENDED POLICY (6/17/2006)

  Premium:    

COMMERCIAL SHORT TERM/PRIOR POLICY

  Tax:    

RATE

     

Proposed Insured:

      Policy or Policies to be issued:      

ALTA Loan Policy

  Amount:       $0.00     Premium:       Tax:    

Proposed Insured:

      Policy or Policies to be issued:      

ALTA Loan Policy

  Amount:       $0.00     Premium:    

Proposed Insured:

  Tax:   2.   The estate or interest in the land which is covered by this
Commitment is:    

FEE SIMPLE

    3.   Title to the estate or interest in the land is at the effective date
hereof vested in:    

KING & DEARBORN, LLC, A DELAWARE LIMITED LIABILITY COMPANY

4.   The land referred to in this Commitment is described as follows:  

SEE ATTACHED LEGAL DESCRIPTION EXHIBIT

 

 

COMMA805/KLC/11.1.05



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE A

(Continued)

 

   Order No.:    1363962    Your No.:   

 

LEGAL DESCRIPTION EXHIBIT

(Paragraph 4 of Schedule A continuation)

 

PARCEL A:

LOTS 1, 2 AND 3, BLOCK 327, SEATTLE TIDELANDS, IN KING COUNTY, WASHINGTON, AS
SHOWN ON THE OFFICIAL MAPS ON FILE IN THE OFFICE OF THE COMMISSIONER OF PUBLIC
LANDS AT OLYMPIA, WASHINGTON.

PARCEL B:

LOTS 4, 5, 6 AND THE NORTHERLY 3 0 FEET OF LOT 7, BLOCK 327, SEATTLE TIDELANDS,
IN KING COUNTY, WASHINGTON, AS SHOWN ON THE OFFICIAL MAPS ON FILE IN THE OFFICE
OF THE COMMISSIONER OF PUBLIC LANDS AT OLYMPIA, WASHINGTON.

PARCEL C:

THE SOUTH 30 FEET OF LOT 7, AND ALL OF LOT 8, EXCEPT THE SOUTH 48.74 FEET
THEREOF, BLOCK 327, SEATTLE TIDELANDS, IN KING COUNTY, WASHINGTON, AS SHOWN ON
THE OFFICIAL MAPS ON FILE IN THE OFFICE OF THE COMMISSIONER OF PUBLIC LANDS AT
OLYMPIA, WASHINGTON.

 

 

CLTACMA6/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

    SCHEDULE B   Order No.:       1363962       Your No.:  

 

 

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company.

GENERAL EXCEPTIONS

 

A. Rights or claims of parties in possession, or claiming possession, not shown
by the Public Records.

 

B. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land,

 

C. Easements, prescriptive rights, rights-of-way, liens or encumbrances, or
claims thereof, not shown by the Public Records.

 

D. Any lien, or right to a lien, for contributions to employee benefit funds, or
for state workers’ compensation, or for services, labor, or material heretofore
or hereafter furnished, all as imposed by law, and not shown by the Public
Records.

 

E. Taxes or special assessments which are not yet payable or which are not shown
as existing liens by the Public Records.

 

F. Any lien for service, installation, connection, maintenance, tap, capacity,
or construction or similar charges for sewer, water, electricity, natural gas or
other utilities, or for garbage collection and disposal not shown by the Public
Records.

 

G. Unpatented mining claims, and all rights relating thereto; reservations and
exceptions in United States Patents or in Acts authorizing the issuance thereof;
Indian tribal codes or regulations, Indian treaty or aboriginal rights,
including easements or equitable servitudes.

 

H. Water rights, claims or title to water.

 

I. Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the Public Records, or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires of
record for value the estate or interest or mortgage thereon covered by this
Commitment.

SPECIAL EXCEPTIONS FOLLOW

 

 

WLTACOMB bk 05/17/07



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    001363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

A   1.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:     GRANTEE:   STATE OF
WASHINGTON, DEPARTMENT OF       COMMUNITY, TRADE AND ECONOMIC DEVELOPMENT,
OFFICE OF ARCHAEOLOGY AND HISTORIC PRESERVATION     PURPOSE:   PRESERVATION OF
THE HISTORIC, OPEN SPACE AND SCENIC VALUES OF THE PREMISES IN PERPETUITY    
AREA AFFECTED:   LOTS 1 AND 2 OF PARCEL A     RECORDED:   DECEMBER 29, 2000    
RECORDING NUMBER:   20001229000558 B   2.   EXCEPTIONS AND RESERVATIONS
CONTAINED IN DEED:     FROM:   UNION PACIFIC RAILROAD COMPANY     RECORDED:  
JULY 2, 1952     RECORDING NUMBER:   4250469     AS FOLLOWS: EXCEPTING FROM THIS
CONVEYANCE AND RESERVING UNTO THE GRANTOR, ITS SUCCESSORS AND ASSIGNS FOREVER,
ALL MINERALS AND ALL MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, OIL AND GAS AND RIGHTS THERETO TOGETHER WITH THE SOLE, EXCLUSIVE AND
PERPETUAL RIGHT TO EXPLORE FOR, REMOVE AND DISPOSE OF SAID MINERALS BY ANY MEANS
OR METHODS SUITABLE TO THE GRANTOR ITS SUCCESSORS AND ASSIGNS BUT WITHOUT
ENTERING UPON OR USING THE SURFACE OF THE LANDS HEREBY CONVEYED, AND IN SUCH
MANNER AS NOT TO DAMAGE THE SURFACE OF SAID LANDS OR TO INTERFERE WITH THE USE
THEREOF BY THE GRANTEE ITS SUCCESSORS OR ASSIGNS. C     AFFECTS: PARCEL B D   3.
  COVENANTS, CONDITIONS, RESTRICTIONS, REQUIREMENTS AND PROVISIONS CONTAINED IN
CITY OF SEATTLE ORDINANCE NUMBER 112134, ESTABLISHING A PIONEER SQUARE
PRESERVATION DISTRICT AND AN INTERNATIONAL SPECIAL REVIEW DISTRICT:    
RECORDED:   MARCH 14, 1985     RECORDING NUMBER:   8503140774

 

 

CLTACMB1/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

E   4.   COVENANTS, CONDITIONS AND RESTRICTIONS CONTAINED IN INSTRUMENT, BUT
OMITTING ANY COVENANTS OR RESTRICTIONS, IF ANY, BASED UPON RACE, COLOR,
RELIGION, SEX, SEXUAL ORIENTATION, FAMILIAL STATUS, MARITAL STATUS, DISABILITY,
HANDICAP, NATIONAL ORIGIN, ANCESTRY, OR SOURCE OF INCOME, AS SET FORTH IN
APPLICABLE STATE OR FEDERAL LAWS, EXCEPT TO THE EXTENT THAT SAID COVENANT OR
RESTRICTION IS. PERMITTED BY APPLICABLE LAW:     RECORDED:   JUNE 11, 2007    
RECORDING NUMBER:   20070611000125 F   5.   RELEASE OF DAMAGE AGREEMENT AND THE
TERMS AND CONDITIONS THEREOF:     BETWEEN:   SEATTLE HARDWARE CO.     AND:  
CITY OF SEATTLE     RECORDED:   JANUARY 26, 1921     RECORDING NUMBER:   1487541
    RELEASING CITY OF SEATTLE FROM ALL FUTURE CLAIMS FOR DAMAGES RESULTING FROM:
    PERMISSION TO OCCUPY SIDEWALK SPACE BY ERECTING AND MAINTAINING THEREIN AN
AREAWAY WITH NECESSARY BULKHEAD AND SIDEWALK TOGETHER WITH SIDEWALK LIGHTS AND
ELEVATOR DOORS. G     AFFECTS: LOTS 1 AND 2 OF PARCEL A H   6.   RELEASE OF
DAMAGE AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:   SEATTLE
HARDWARE COMPANY     AND:   CITY OF SEATTLE    

RECORDED:

RECORDING NUMBER:

 

MAY 7, 1940

3100080

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

    RELEASING CITY OF SEATTLE FROM ALL FUTURE CLAIMS FOR DAMAGES RESULTING FROM:
    PERMISSION TO USE A PORTION OF PUBLIC SPACE IN SIDEWALK AREA BY ERECTING AND
MAINTAINING THEREIN A LOADING PLATFORM. I     AFFECTS: PARCEL A   J   7.  
RELEASE OF DAMAGE AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:  
HARDWARE PROPERTIES, INC. FORMERLY NATIONAL HARDWARE STORES, INC.     AND:  
CITY OF SEATTLE     RECORDED:   DECEMBER 14, 1961     RECORDING NUMBER:  
5364687     RELEASING CITY OF SEATTLE FROM ALL FUTURE CLAIMS FOR DAMAGES
RESULTING FROM:     PERMISSION TO CONSTRUCT A SIDE SEWER TO CONNECT THESE
PREMISES TO THE EXISTING SIDE SEWER, SAID SIDE SEWER COVERED WITHOUT INSPECTION,
NOT CONFORMING TO THE REQUIREMENTS OF ORDINANCE NUMBER 82321, AS AMENDED, OF THE
CITY OF SEATTLE. K     AFFECTS: PARCELS A AND B   L   8.   AGREEMENT AND THE
TERMS AND CONDITIONS THEREOF:     BETWEEN:   SPRINCIN KING STREET PARTNERS    
AND:   SUMMIT COMMUNICATIONS     RECORDED:   SEPTEMBER 7, 1994     RECORDING
NUMBER:   9409071151     REGARDING:   ESTABLISHMENT OF EASEMENT TO INSTALL,
OPERATE AND MAINTAIN A CABLE TELEVISION SYSTEM M     AFFECTS: PARCELS A AND B  

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

N   9.   AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:   MSI 83
KING LLC AND 83 KING PARTNERS LLC     AND:   CITY OF SEATTLE     RECORDED:  
OCTOBER 29, 2003     RECORDING NUMBER:   20031029001273     REGARDING:  
TRANSPORTATION MANAGEMENT PROGRAM O   10.   RELEASE OF DAMAGE AGREEMENT AND THE
TERMS AND CONDITIONS THEREOF:     BETWEEN:   STARBUCKS CORPORATION     AND:  
CITY OF SEATTLE     RECORDED:   SEPTEMBER 20, 2007     RECORDING NUMBER:  
20070920002241     RELEASING CITY OF SEATTLE FROM ALL FUTURE CLAIMS FOR DAMAGES
RESULTING FROM:     PERMISSION TO OCCUPY PUBLIC RIGHTS-OF-WAY ADJACENT TO 5 05
1ST AVENUE SOUTH FOR 3 65 FEET ALONG 1ST AVENUE SOUTH AND FOR 4 24 FEET ALONG
RAILROAD WAY SOUTH BY ERECTING AND MAINTAINING THEREIN A SHORING SYSTEM DESIGNED
TO SUPPORT THE PUBLIC RIGHTS-OF-WAY DURING THE CONSTRUCTION OF THE DEVELOPMENT
WITH TIEBACKS AND SOLDIER PILES EXTENDING INTO THE PUBLIC RIGHTS-OF-WAY. P   11.
  RELEASE OF DAMAGE AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:
  STARBUCKS CORPORATION     AND:   CITY OF SEATTLE     RECORDED:   OCTOBER 3,
2007     RECORDING NUMBER:   20071003001264     RELEASING CITY OF SEATTLE FROM
ALL FUTURE CLAIMS FOR DAMAGES RESULTING FROM:     SOIL MOVEMENT, ETC. IN
LIQUEFACTION-PRONE AREA

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

Q   12.   MEMORANDUM OF DRAINAGE CONTROL PLAN, INCLUDING THE TERMS AND
CONDITIONS OF THE AGREEMENT DISCLOSED THEREIN:     BETWEEN:   STARBUCKS
CORPORATION     AND:   CITY OF SEATTLE     RECORDED:   FEBRUARY 17, 2009    
RECORDING NUMBER:   20090217001336     REGARDING:   MAINTENANCE OF DRAINAGE
CONTROL       FACILITIES R   13.   AGREEMENT AND THE TERMS AND CONDITIONS
THEREOF:     BETWEEN:   STARBUCKS CORPORATION     AND:   CITY OF SEATTLE, CITY
LIGHT DEPARTMENT     RECORDED:   SEPTEMBER 24, 2009     RECORDING NUMBER:  
20090924000936     REGARDING:   EQUIPMENT TRANSPORTATION S   14.   RIGHT TO
DAMAGE SAID PREMISES FOR ELEVATED ROADWAYS AND APPROACHES THERETO, AS PROVIDED
IN KING COUNTY SUPERIOR COURT CAUSE NUMBER 397727, AS PROVIDED IN CITY OF
SEATTLE ORDINANCE NUMBER 77088 AND 77749. T   15.   ALTA SURVEY DATED JUNE 28,
2011, AND REVISED AS OF AUGUST 5, 2011, PREPARED BY BUSH, ROED & HITCHINGS, INC.
UNDER JOB NO. 2000027.08 DISCLOSED THE FOLLOWING:    

A. LOT 1: NORTHWEST BUILDING CORNER IS 0.3 FEET WEST OF WEST PROPERTY LINE AND
0.4 FEET SOUTH OF NORTH PROPERTY LINE; AND SOUTHWEST BUILDING CORNER IS 0.2 FEET
WEST OF WEST PROPERTY LINE;

LOT 2: SOUTHWEST BUILDING CORNER IS 1.0 FEET WEST OF PROPERTY LINE;

LOT 3: SOUTHEAST BUILDING CORNER IS 0.1 EAST OF PROPERTY LINE;

    B. FENCE MEANDERS OFF WESTERLY PROPERTY LINE ONTO LOTS 6 AND 7.     C.
AWNINGS ATTACHED TO IMPROVEMENTS ON SAID PREMISES EXTEND INTO RIGHTS OF WAY FOR
1ST AVENUE SOUTH, RAILROAD WAY SOUTH AND SOUTH KING STREET.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

U   16.   PAYMENT OF THE REAL ESTATE EXCISE TAX, IF REQUIRED.     THE PROPERTY
DESCRIBED HEREIN IS SITUATED WITHIN THE BOUNDARIES OF LOCAL TAXING AUTHORITY OF
CITY OF SEATTLE. PRESENT RATE IS 1.78%.     ANY CONVEYANCE DOCUMENT MUST BE
ACCOMPANIED BY THE OFFICIAL WASHINGTON STATE EXCISE TAX AFFIDAVIT. THE
APPLICABLE EXCISE TAX MUST BE PAID AND THE AFFIDAVIT APPROVED AT THE TIME OF THE
RECORDING OF THE CONVEYANCE DOCUMENTS.     (NOTE: A DEED EXEMPT FROM EXCISE TAX
IS STILL SUBJECT TO THE $5.00 TECHNOLOGY FEE AND AN ADDITIONAL $5.00 AFFIDAVIT
PROCESSING FEE). V   17.   GENERAL AND SPECIAL TAXES AND CHARGES, PAYABLE
FEBRUARY 15, DELINQUENT IF FIRST HALF UNPAID ON MAY 1, SECOND HALF DELINQUENT IF
UNPAID ON NOVEMBER 1 OF THE TAX YEAR (AMOUNTS DO NOT INCLUDE INTEREST AND
PENALTIES):     YEAR:   2013     TAX ACCOUNT NUMBER:   766620-6895-01     LEVY
CODE:   0010     ASSESSED VALUE-LAND:   $ 4,284,800.00     ASSESSED
VALUE-IMPROVEMENTS:   $ 30,480,200.00     GENERAL & SPECIAL TAXES:   BILLED:   $
367,609.21       PAID:   $ 183,804.61       UNPAID:   $ 183,804.60     AFFECTS:
PORTION OF PARCEL A W   18.   GENERAL AND SPECIAL TAXES AND CHARGES, PAYABLE
FEBRUARY 15, DELINQUENT IF FIRST HALF UNPAID ON MAY 1, SECOND HALF DELINQUENT IF
UNPAID ON NOVEMBER 1 OF THE TAX YEAR (AMOUNTS DO NOT INCLUDE INTEREST AND
PENALTIES):     YEAR:   2013     TAX ACCOUNT NUMBER:   766620-6900-04     LEVY
CODE:   0010     ASSESSED VALUE-LAND:   $ 7,658,800.00     ASSESSED
VALUE-IMPROVEMENTS:   $ 64,009,200.00     GENERAL & SPECIAL TAXES:   BILLED:   $
757,208.41       PAID:   $ 378,604.21       UNPAID:   $ 378,604.20     AFFECTS:
REMAINDER OF PARCEL A AND ALL OF PARCELS B AND C

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

X   19.   MEMORANDUM OF LEASE AGREEMENT, INCLUDING THE TERMS AND CONDITIONS OF
THE LEASE DISCLOSED THEREIN:     LESSOR:   MSI 83 KING LLC, A WASHINGTON LIMITED
LIABILITY COMPANY     LESSEE:   PACIFIC BELL WIRELESS NORTHWEST, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, D/B/A CINGULAR WIRELESS     RECORDED:   DECEMBER 3,
2004     RECORDING NUMBER:   20041203000191 Y     AFFECTS: PORTION OF PARCEL A  
Z   20.   LEASE AND THE TERMS AND CONDITIONS THEREOF:       LESSOR:   MSI 83
KING, LLC, A LIMITED LIABILITY COMPANY     LESSEE:   STATE OF WASHINGTON, BOARD
OF INDUSTRIAL INSURANCE APPEALS     FOR A TERM OF:   5 YEARS, WITH AN OPTION TO
RENEW FOR AN ADDITIONAL 5 YEAR TERM     RECORDED:   AUGUST 11, 2005    
RECORDING NUMBER:   20050811000091 AA     AFFECTS: PORTION OF PARCEL A   AB    
AMENDMENT AND/OR MODIFICATION OF LEASE:       RECORDED:   JULY 12, 2006    
RECORDING NUMBER:   20060712000012

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

AC     AMENDMENT AND/OR MODIFICATION OF LEASE:     RECORDED:   FEBRUARY 5, 2010
    RECORDING NUMBER:   20100205000762 AD   21.   MEMORANDUM OF LEASE, INCLUDING
THE TERMS AND CONDITIONS OF THE LEASE DISCLOSED THEREIN:     LESSOR:   STARBUCKS
CORPORATION, A WASHINGTON CORPORATION     LESSEE:   ING BANK, FSB, A FEDERALLY
CHARTERED SAVINGS BANK     RECORDED:   NOVEMBER 25, 2008     RECORDING NUMBER:  
20081125000818 AE   22.   SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE
ASSIGNMENT, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND THE TERMS
AND CONDITIONS THEREOF:     LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION    
TENANT:   ING BANK, FSB     LANDLORD:   KING & DEARBORN, LLC     RECORDED:  
OCTOBER 31, 2011     RECORDING NUMBER:   20111031001043 AF   23.   DEED OF TRUST
WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILIN, AND THE TERMS AND CONDITIONS THEREOF:     GRANTOR:   KING & DEARBORN,
LLC, A DELAWARE LIMITED LIABILITY COMPANY     TRUSTEE:   CHICAGO TITLE INSURANCE
COMPANY     BENEFICIARY:   WELLS FARGO BANK, NATIONAL ASSOCIATION     AMOUNT:  
$ 76,500,000.00     DATED:   OCTOBER 27, 2011     RECORDED:   OCTOBER 31, 2011  
  RECORDING NUMBER:   20111031001042

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

    THE AMOUNT NOW SECURED BY SAID DEED OF TRUST AND THE TERMS UPON WHICH THE
SAME CAN BE DISCHARGED OR ASSUMED SHOULD BE ASCERTAINED FROM THE HOLDER OF THE
INDEBTEDNESS SECURED. AG     MODIFICATION OF DEED OF TRUST AND THE TERMS AND
CONDITIONS THEREOF:     DATED:   OCTOBER 31, 2011     RECORDED:   DECEMBER 22,
2011     RECORDING NUMBER:   20111222000818 AH   24.   UNRECORDED LEASE,
INCLUDING THE TERMS AND CONDITIONS THEREOF:     LESSOR:   KING & DEARBORN, LLC,
A DELAWARE LIMITED LIABILITY COMPANY     LESSEE(S):   NUANCE COMMUNICATIONS,
INC., A DELAWARE CORPORATION     DISCLOSED BY:   INSTRUMENT RECORDED UNDER
RECORDING NUMBER 20111107000682 AI   25.   SUBORDINATION AGREEMENT,
ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE
AGREEMENT, AND THE TERMS AND CONDITIONS THEREOF:     LENDER:   WELLS FARGO BANK,
NATIONAL ASSOCIATION     TENANT:   NUANCE COMMUNICATIONS, INC., A DELAWARE
CORPORATION     LANDLORD:   KING & DEARBORN, LLC, A DELAWARE LIMITED LIABILITY
COMPANY     RECORDED:   NOVEMBER 7, 2011     RECORDING NUMBER:   20111107000682

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

AJ   26.   UNRECORDED LEASE, INCLUDING THE TERMS AND CONDITIONS THEREOF:    
LESSOR:   KING & DEARBORN, LLC, A DELAWARE LIMITED LIABILITY COMPANY    
LESSEE(S):   ISILON SYSTEMS LLC, A DELAWARE LIMITED LIABILITY COMPANY, FORMERLY
KNOWN AS ISILON SYSTEMS, INC., A DELAWARE CORPORATION     DISCLOSED BY:  
INSTRUMENT RECORDED UNDER RECORDING NUMBER 20111220001611 AK   27.  
SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND THE TERMS AND CONDITIONS THEREOF:
    LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION     TENANT:   ISILON
SYSTEMS LLC, A DELAWARE LIMITED LIABILITY COMPANY, FORMERLY KNOWN AS ISILON
SYSTEMS, INC., A DELAWARE CORPORATION     LANDLORD:   KING & DEARBORN, LLC, A
DELAWARE LIMITED LIABILITY COMPANY     RECORDED:   DECEMBER 20, 2011    
RECORDING NUMBER:   20111220001611 AL   28.   UNRECORDED LEASE, INCLUDING THE
TERMS AND CONDITIONS THEREOF:     LESSOR:   KING & DEARBORN, LLC, A DELAWARE
LIMITED LIABILITY COMPANY     LESSEE(S):   EMC CORPORATION, A MASSACHUSETTS
CORPORATION     DISCLOSED BY:   INSTRUMENT RECORDED UNDER RECORDING NUMBER
20120906001320 AM   29.   SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE
ASSIGNMENT, ESTOPPEL, ATTORNMENT AND NON-DISTURBANCE AGREEMENT, AND THE TERMS
AND CONDITIONS THEREOF:     LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION    
TENANT:   EMC CORPORATION, A MASSACHUSETTS CORPORATION     LANDLORD:   KING &
DEARBORN, LLC, A DELAWARE LIMITED LIABILITY COMPANY     RECORDED:   SEPTEMBER 6,
2012     RECORDING NUMBER:   20120906001320

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

AN   30.   UNRECORDED LEASEHOLDS, IF ANY, RIGHTS OF VENDORS AND HOLDERS OF
SECURITY INTERESTS ON PERSONAL PROPERTY INSTALLED UPON SAID PROPERTY AND RIGHTS
OF TENANTS TO REMOVE TRADE FIXTURES AT THE EXPIRATION OF THE TERM. AO   31.  
TERMS AND CONDITIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT FOR KING &
DEARBORN, LLC. AP     NOTE: A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT,
AND AMENDMENTS THERETO, IF ANY, MUST BE SUBMITTED. AQ   32.   ANY CONVEYANCE OR
MORTGAGE BY KING & DEARBORN, LLC, MUST BE EXECUTED IN ACCORDANCE WITH THE
LIMITED LIABILITY COMPANY AGREEMENT AND BY ALL THE MEMBERS, OR EVIDENCE MUST BE
SUBMITTED THAT CERTAIN DESIGNATED MANAGERS/MEMBERS HAVE BEEN AUTHORIZED TO ACT
FOR THE LIMITED LIABILITY COMPANY. AR   33.   TITLE IS TO BE VESTED IN PERSONS
NOT YET REVEALED AND WHEN SO VESTED WILL BE SUBJECT TO MATTERS DISCLOSED BY A
SEARCH OF THE RECORDS AGAINST THEIR NAMES. AS   34.   THE LEGAL DESCRIPTION IN
THIS COMMITMENT IS BASED ON INFORMATION PROVIDED WITH THE APPLICATION AND THE
PUBLIC RECORDS AS DEFINED IN THE POLICY TO ISSUE. THE PARTIES TO THE FORTHCOMING
TRANSACTION MUST NOTIFY THE TITLE INSURANCE COMPANY PRIOR TO CLOSING IF THE
DESCRIPTION DOES NOT CONFORM TO THEIR EXPECTATIONS. AT   35.   IMPORTANT!! THIS
TRANSACTION HAS NOT BEEN APPROVED FOR INSURANCE AGAINST UNRECORDED LABOR AND
MATERIAL LIEN RIGHTS NOR FOR MATTERS THAT COULD BE DISCLOSED BY AN ACCURATE AND
COMPLETE SURVEY OF THE LAND. YOU MAY NOT CLOSE UNTIL YOU HAVE RECEIVED A
SUPPLEMENTAL FROM THE TITLE UNIT ADDRESSING THIS PARAGRAPH!

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

    TO PROVIDE AN EXTENDED COVERAGE OWNER’S POLICY GENERAL EXCEPTIONS A THROUGH
D WILL BE CONSIDERED WHEN OUR INSPECTION AND/OR REVIEW OF SURVEY, IF REQUIRED,
IS COMPLETED. GENERAL EXCEPTIONS E THROUGH H WILL REMAIN IN THE OWNER’S POLICY
TO ISSUE. A SUPPLEMENTAL COMMITMENT WILL FOLLOW.     IF THE ANTICIPATED CLOSING
DATE IS LESS THAN 4 WEEKS FROM THE DATE OF THIS COMMITMENT, PLEASE CONTACT YOUR
TITLE OFFICER IMMEDIATELY. AU   36.   PRIOR TO ISSUING AN EXTENDED FORM OWNER’S
POLICY THIS COMPANY REQUIRES THAT THE PARTIES TO THE TRANSACTION PROVIDE AN
ALTA/ACSM CERTIFIED, AS-BUILT SURVEY. AV    

NOTE 1:

IN THE EVENT THE OWNER’S POLICY COVERAGE IS CHANGED FROM EXTENDED TO STANDARD
COVERAGE A CHARGE OF $230.00, PLUS $21.85 SALES TAX, WILL BE ADDED TO COVER THE
COSTS RELATING TO THE EXTENDED COVERAGE INSPECTION.

AW    

NOTE 2:

ANY MAP FURNISHED WITH THIS COMMITMENT IS FOR CONVENIENCE IN LOCATING THE LAND
INDICATED HEREIN WITH REFERENCE TO STREETS AND OTHER LAND.

NO LIABILITY IS ASSUMED BY REASON OF RELIANCE THEREON.

AX    

NOTE 3:

EFFECTIVE JANUARY 1, 1997, DOCUMENT FORMAT AND CONTENT REQUIREMENTS HAVE BEEN
IMPOSED BY WASHINGTON LAW. FAILURE TO COMPLY WITH THE FOLLOWING REQUIREMENTS MAY
RESULT IN REJECTION OF THE DOCUMENT BY THE COUNTY RECORDER OR IMPOSITION OF A
$50.00 SURCHARGE.

    FOR DETAILS OF THESE STATEWIDE REQUIREMENTS PLEASE VISIT THE KING COUNTY
RECORDER’S OFFICE WEBSITE AT WWW.KINGCOUNTY.GOV/BUSINESS/RECORDERS.ASPX AND
SELECT ONLINE FORMS AND DOCUMENT STANDARDS.     THE FOLLOWING MAY BE USED AS AN
ABBREVIATED LEGAL DESCRIPTION ON THE DOCUMENTS TO BE RECORDED TO COMPLY WITH THE
REQUIREMENTS OF RCW 65.04. SAID ABBREVIATED LEGAL DESCRIPTION IS NOT A
SUBSTITUTE FOR A COMPLETE LEGAL DESCRIPTION WHICH MUST ALSO APPEAR IN THE BODY
OF THE DOCUMENT:     ALL OF LOTS 1-7 & A PORTION OF LOT 8, BLOCK 327, SEATTLE
TIDELANDS, IN THE NORTHEAST QUARTER OF SECTION 6-24-4.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363962    Your No.:   

 

SPECIAL EXCEPTIONS

 

END OF SCHEDULE B

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

LOGO [g556892ex10_1pg133a.jpg]

 

COMMITMENT FOR TITLE INSURANCE

BY

Chicago Title Insurance Company

Chicago Title Insurance Company, a Nebraska corporation (“Company”), for a
valuable consideration, commits to issue its policy or policies of title
insurance, as identified in Schedule A, in favor of the Proposed Insured named
in Schedule A, as owner or mortgagee of the estate or interest in the land
described or referred to in Schedule A, upon payment of the premiums and charges
and compliance with the Requirements; all subject to the provisions of Schedule
A and B and to the Conditions of this Commitment.

This Commitment shall be effective only when the identity of the Proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A by the Company.

All liability and obligation under this Commitment shall cease and terminate 6
months after the Effective Date or when the policy or policies committed for
shall issue, whichever first occurs, provided that the failure to issue the
policy or policies is not the fault of the Company.

The Company will provide a sample of the policy form upon request.

IN WITNESS WHEREOF, Chicago Title Insurance Company has caused its corporate
name and seal to be affixed by its duly authorized officers on the date shown in
Schedule A.

 

   

    Chicago Title Insurance Company

   

LOGO [g556892ex10_1pg133b.jpg]

  By:  

LOGO [g556892ex10_1pg133c.jpg]

Chicago Title of Washington

701 5th Avenue, Suite 2300

Seattle, WA 98104

                          President         ATTEST:           LOGO
[g556892ex10_1pg133d.jpg]           Secretary

 

 

 

FORM 72-83-06 (6/08)    ALTA Commitment - 2006



--------------------------------------------------------------------------------

CONDITIONS

 

1. The term mortgage, when used herein, shall include deed of trust, trust deed,
or other security instrument.

 

2. If the proposed Insured has or acquired actual knowledge of any defect, lien,
encumbrance, adverse claim or other matter affecting the estate or interest or
mortgage thereon covered by this Commitment other than those shown in Schedule B
hereof, and shall fail to disclose such knowledge to the Company in writing, the
Company shall be relieved from liability for any loss or damage resulting from
any act of reliance hereon to the extent the Company is prejudiced by failure to
so disclose such knowledge. If the proposed Insured shall disclose such
knowledge to the Company, or if the Company otherwise acquires actual knowledge
of any such defect, lien, encumbrance, adverse claim or other matter, the
Company at its option may amend Schedule B of this Commitment accordingly, but
such amendment shall not relieve the Company from liability previously incurred
pursuant to paragraph 3 of these Conditions.

 

3. Liability of the Company under this Commitment shall be only to the named
proposed Insured and such parties included under the definition of Insured in
the form of policy or policies committed for and only for actual loss incurred
in reliance hereon in undertaking in good faith (a) to comply with the
requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or
(c) to acquire or create the estate or interest or mortgage thereon covered by
this Commitment. In no event shall such liability exceed the amount stated in
Schedule A for the policy or policies committed for and such liability is
subject to the insuring provisions and Conditions and the Exclusions from
Coverage of the form of policy or policies committed for in favor of the
proposed Insured which are hereby incorporated by reference and are made a part
of this Commitment except as expressly modified herein.

 

4. This Commitment is a contract to issue one or more title insurance policies
and is not an abstract of title or a report of the condition of title. Any
action or actions or rights of action that the proposed Insured may have or may
bring against the Company arising out of the status of the title to the estate
or interest or the status of the mortgage thereon covered by this Commitment
must be based on and are subject to the provisions of this Commitment.

 

5. The policy to be issued contains an arbitration clause. All arbitrable
matters when the Amounts of Insurance is $2,000,000 or less shall be arbitrated
at the option of either the Company or the Insured as the exclusive remedy of
the parties. You may review a copy of the arbitration rules at
<http://www.alta.org/>.

 

FORM 72-83-06 (6/08)   ALTA Commitment - 2006



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                                                 

701 FIFTH AVENUE, #2300, SEATTLE, WA 98104

 

A.L.T.A. COMMITMENT      SCHEDULE A    Order No.:           1363961        

 

Title Unit:       U-06    Customer Number:    MET PARK NORTH /NBU 160330433
Phone:   (206)628-5610    Buyer(s):    Fax:   (206)628-9717       Officer:  
SAVIDIS/CAMPBELL/EISENBREY/HARRIS

 

Commitment Effective Date: MAY 9, 2013                        at 8:00 A.M.   1.
  Policy or Policies to be issued:      

ALTA Owner’s Policy

  Amount:       $0.00  

EXTENDED POLICY (6/17/2006)

  Premium:    

COMMERCIAL SHORT TERM/PRIOR POLICY

  Tax:    

RATE

     

Proposed Insured:

      Policy or Policies to be issued:      

ALTA Loan Policy

  Amount:       $0.00     Premium:       Tax:    

Proposed Insured:

      Policy or Policies to be issued:      

ALTA Loan Policy

  Amount:       $0.00     Premium:    

Proposed Insured:

  Tax:   2.   The estate or interest in the land which is covered by this
Commitment is:    

FEE SIMPLE

    3.   Title to the estate or interest in the land is at the effective date
hereof vested in:    

1220 HOWELL LLC, A DELAWARE LIMITED LIABILITY COMPANY

4.   The land referred to in this Commitment is described as follows:  

SEE ATTACHED LEGAL DESCRIPTION EXHIBIT

 

 

COMMA805/KLC/11.1.05



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE A

(Continued)

 

   Order No.:    1363961    Your No.:   

 

LEGAL DESCRIPTION EXHIBIT

(Paragraph 4 of Schedule A continuation)

 

LOTS 7, 8, 9, 10, 11 AND 12, BLOCK 55, SECOND ADDITION TO THE TOWN OF SEATTLE AS
LAID OFF BY THE HEIRS OF SARAH A. BELL (DECEASED), (COMMONLY KNOWN AS HEIRS OF
SARAH A. BELL’S SECOND ADDITION TO THE CITY OF SEATTLE), ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 1 OF PLATS, PAGE(S) 121, IN KING COUNTY, WASHINGTON;

EXCEPT THE NORTHWESTERLY 7 FEET OF SAID LOT 7 CONDEMNED FOR STEWART STREET BY
THE CITY OF SEATTLE ON JULY 29, 1908 UNDER KING COUNTY SUPERIOR COURT CAUSE
NUMBER 58229 AS PROVIDED FOR IN CITY OF SEATTLE ORDINANCE NUMBER 14881.

 

 

CLTACMA6/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

 

  A.L.T.A. COMMITMENT      SCHEDULE B     
Order No.: 1363961                                               
Your No.:                                                       

 

 

Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company.

GENERAL EXCEPTIONS

 

A. Rights or claims of parties in possession, or claiming possession, not shown
by the Public Records.

 

B. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land.

 

C. Easements, prescriptive rights, rights-of-way, liens or encumbrances, or
claims thereof, not shown by the Public Records.

 

D. Any lien, or right to a lien, for contributions to employee benefit funds, or
for state workers’ compensation, or for services, labor, or material heretofore
or hereafter furnished, all as imposed by law, and not shown by the Public
Records.

 

E. Taxes or special assessments which are not yet payable or which are not shown
as existing liens by the Public Records.

 

F. Any lien for service, installation, connection, maintenance, tap, capacity,
or construction or similar charges for sewer, water, electricity, natural gas or
other utilities, or for garbage collection and disposal not shown by the Public
Records.

 

G. Unpatented mining claims, and all rights relating thereto; reservations and
exceptions in United States Patents or in Acts authorizing the issuance thereof;
Indian tribal codes or regulations, Indian treaty or aboriginal rights,
including easements or equitable servitudes.

 

H. Water rights, claims or title to water.

 

I. Defects, liens, encumbrances, adverse claims or other matters, if any,
created, first appearing in the Public Records, or attaching subsequent to the
effective date hereof but prior to the date the proposed Insured acquires of
record for value the estate or interest or mortgage thereon covered by this
Commitment.

SPECIAL EXCEPTIONS FOLLOW

 

 

WLTACOMB bk 05/17/07



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    001363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

A   1.   EASEMENT AND THE TERMS AND CONDITIONS THEREOF:     GRANTEE(S):   MET
PARK EAST IV, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY; AND MET PARK WEST
IV, L.L.C., A DELAWARE LIMITED LIABILITY COMPANY     PURPOSE:   PARKING     AREA
AFFECTED:   PORTION OF SAID PREMISES     RECORDED:   OCTOBER 20, 2005    
RECORDING NUMBER:   20051020001631 B     AS AMENDED BY FIRST AMENDMENT THERETO:
    RECORDED   MARCH 28, 2006     RECORDING NUMBER:   20060328002381 C     SAID
EASEMENT HAS BEEN MODIFIED BY AMENDMENT THERETO RECORDED UNDER RECORDING NUMBER
20080421002126. D   2.   MEMORANDUM OF DRAINAGE CONTROL PLAN AND THE TERMS AND
CONDITIONS THEREOF:     BETWEEN:   MARTIN SELIG     AND:   CITY OF SEATTLE    
RECORDED:   JUNE 6, 1991     RECORDING NUMBER:   9106060726     REGARDING:  
MAINTENANCE OF DRAINAGE CONTROL FACILITY E   3.   TMP ACKNOWLEDGMENT LETTER AND
THE TERMS AND CONDITIONS THEREOF:     EXECUTED BY:   BENAROYA CAPITAL COMPANY,
LLC     RECORDED:   MARCH 18, 1999     RECORDING NUMBER:   9903183344    
REGARDING:   TRANSPORTATION MANAGEMENT PLAN FOR BUILDING LOCATED ON SAID
PREMISES

 

 

CLTACMB1/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

F   4.   RELEASE OF DAMAGE AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:    
BETWEEN:   BENAROYA CAPITAL COMPANY, L.L.C.     AND:   CITY OF SEATTLE    
RECORDED:   JULY 16, 1999     RECORDING NUMBER:   19990716000245     RELEASING
CITY OF SEATTLE FROM ALL FUTURE CLAIMS FOR DAMAGES RESULTING FROM:    
PERMISSION TO OCCUPY DEDICATED STREET/ALLEY AREA(S) BY ERECTING AND MAINTAINING
THEREIN A SHORING SYSTEM WITH EXTERIOR TIEBACKS. G   5.   AGREEMENT AND THE
TERMS AND CONDITIONS THEREOF:     BETWEEN:   BENAROYA CAPITAL COMPANY, LIMITED
LIABILITY COMPANY     AND:   CITY OF SEATTLE     RECORDED:   SEPTEMBER 27, 1999
    RECORDING NUMBER:   19990927001807     REGARDING:   MAINTENANCE OF DRAINAGE
CONTROL FACILITY H   6.   AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:    
BETWEEN:   BENAROYA CAPITAL COMPANY, L.L.C., A WASHINGTON LIMITED LIABILITY
COMPANY (LICENSOR)     AND:   SEAFX PROPERTY, L.P., A TEXAS LIMITED PARTNERSHIP
(LICENSEE)     RECORDED:   NOVEMBER 4, 1999     RECORDING NUMBER:  
19991104001409     REGARDING:   RIGHT TO USE A PORTION OF PARKING STALLS LOCATED
ON SAID PREMISES I     THE LICENSOR’S INTEREST WAS ASSIGNED TO MET PARK NORTH
IV, L.L.C., BY INSTRUMENT:     RECORDED:   OCTOBER 20, 2005     RECORDING
NUMBER:   20051020001630

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

J   7.   AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:   BENAROYA
CAPITAL COMPANY, LLC     AND:   CITY OF SEATTLE     RECORDED:   OCTOBER 6, 2000
    RECORDING NUMBER:   20001006000278     REGARDING:   OFF-SITE ACCESSORY
PARKING K   8.   AGREEMENT AND THE TERMS AND CONDITIONS THEREOF:     BETWEEN:  
BENAROYA CAPITAL COMPANY, L.L.C.     AND:   CITY OF SEATTLE, CITY LIGHT
DEPARTMENT     RECORDED:   NOVEMBER 1, 2000     RECORDING NUMBER:  
20001101000067     REGARDING:   EQUIPMENT TRANSPORTATION L   9.   AGREEMENT AND
THE TERMS AND CONDITIONS THEREOF:     BETWEEN:   MET PARK NORTH IV, L.L.C.    
AND:   MET PARK EAST IV, L.L.C., AND MET PARK WEST, L.L.C.     RECORDED:   MARCH
28, 2006     RECORDING NUMBER:   20060328002381     REGARDING:   COVENANT
REGARDING PARKING M   10.  

MATTERS DISCLOSED IN ALTA SURVEY BY BUSH, ROED & HITCHINGS, INC.,

DATED JANUARY 26, 2006, REVISED FEBRUARY 21, 2012, AND DESIGNATED JOB NO.
2005160.05 AS FOLLOWS:

    A) ENCROACHMENT OF THE UPPER LEVEL BUILDING FACE INTO THE ADJOINING ALLEY A
DISTANCE OF 0.4 FEET;     B) ENCROACHMENT OF THE UPPER LEVEL BUILDING FACE INTO
THE RIGHT OF WAY FOR HOWELL STREET A DISTANCE OF 1.1 FEET; AND     C) AWNINGS
EXTEND INTO THE ADJOINING RIGHTS OF WAY FOR STEWART STREET AND YALE AVENUE.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

N   11.   PAYMENT OF THE REAL ESTATE EXCISE TAX, IF REQUIRED.     THE PROPERTY
DESCRIBED HEREIN IS SITUATED WITHIN THE BOUNDARIES OP LOCAL TAXING AUTHORITY OP
CITY OF SEATTLE. PRESENT RATE IS 1.78%.     ANY CONVEYANCE DOCUMENT MUST BE
ACCOMPANIED BY THE OFFICIAL WASHINGTON STATE EXCISE TAX AFFIDAVIT. THE
APPLICABLE EXCISE TAX MUST BE PAID AND THE AFFIDAVIT APPROVED AT THE TIME OF THE
RECORDING OP THE CONVEYANCE DOCUMENTS.     (NOTE: A DEED EXEMPT FROM EXCISE TAX
IS STILL SUBJECT TO THE $5.00 TECHNOLOGY FEE AND AN ADDITIONAL $5.00 AFFIDAVIT
PROCESSING FEE). O   12.   GENERAL AND SPECIAL TAXES AND CHARGES, PAYABLE
FEBRUARY 15, DELINQUENT IF FIRST HALF UNPAID ON MAY 1, SECOND HALF DELINQUENT IF
UNPAID ON NOVEMBER 1 OF THE TAX YEAR (AMOUNTS DO NOT INCLUDE INTEREST AND
PENALTIES):     YEAR:   2013     TAX ACCOUNT NUMBER:   066000-2381-06     LEVY
CODE:   0010     ASSESSED VALUE-LAND:   $ 17,040,000.00     ASSESSED
VALUE-IMPROVEMENTS:   $ 36,167,000.00     GENERAL & SPECIAL TAXES:   BILLED:   $
562,747.30       PAID:   $ 281,373.65       UNPAID:   $ 281,373.65 P   13.  
MEMORANDUM OF LEASE, INCLUDING THE TERMS AND CONDITIONS OP THE LEASE DISCLOSED
THEREIN:     LESSOR:   BENAROYA CAPITAL, L.L.C., A WASHINGTON LIMITED LIABILITY
COMPANY     LESSEE:   24 HOUR FITNESS, INC., A CALIFORNIA CORPORATION    
RECORDED:   APRIL 23, 1999     RECORDING NUMBER:   9904231487 Q     AFFECTS:
PORTION OF SAID PREMISES    

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

R   14.   DEED OF TRUST AND ASSIGNMENT OF RENTS AND/OR LEASES, AND THE TERMS AND
CONDITIONS THEREOF:     GRANTOR:   1220 HOWELL LLC, A DELAWARE LIMITED LIABILITY
COMPANY     TRUSTEE:   CHICAGO TITLE INSURANCE COMPANY     BENEFICIARY:   AXA
EQUITABLE LIFE INSURANCE COMPANY, A NEW YORK CORPORATION     AMOUNT:   $
38,610,000.00     DATED:   MARCH 23, 2012     RECORDED:   MARCH 23, 2012    
RECORDING NUMBER:   20120323001129     THE AMOUNT NOW SECURED BY SAID DEED OF
TRUST AND THE TERMS UPON WHICH THE SAME CAN BE DISCHARGED OR ASSUMED SHOULD BE
ASCERTAINED FROM THE HOLDER OF THE INDEBTEDNESS SECURED. S   15.   ASSIGNMENT OF
LEASES AND RENTS GIVEN FOR SECURITY AND THE TERMS AND CONDITIONS THEREOF:    
ASSIGNOR:   1220 HOWELL LLC, A DELAWARE LIMITED LIABILITY COMPANY     ASSIGNEE:
  AXA EQUITABLE LIFE INSURANCE COMPANY, A NEW YORK CORPORATION     DATED:  
MARCH 23, 2012     RECORDED:   MARCH 23, 2012     RECORDING NUMBER:  
20120323001130 T   16.   MEMORANDUM OF LEASE, INCLUDING THE TERMS AND CONDITIONS
OF THE LEASE DISCLOSED THEREIN:     LESSOR:   1220 HOWELL LLC, A DELAWARE
LIMITED LIABILITY COMPANY     LESSEE:   AMAZON CORPORATE LLC, A DELAWARE LIMITED
LIABILITY COMPANY     RECORDED:   MARCH 22, 2013     RECORDING NUMBER:  
20130322000901

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

U   17.   SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT, AND THE TERMS
AND CONDITIONS THEREOF:     LENDER:   AXA EQUITABLE LIFE INSURANCE COMPANY, A
NEW YORK CORPORATION     TENANT:   AMAZON CORPORATE LLC, A DELAWARE LIMITED
LIABILITY COMPANY     LANDLORD:   1220 HOWELL LLC, A DELAWARE LIMITED LIABILITY
COMPANY     RECORDED:   MARCH 26, 2013     RECORDING NUMBER:   20130326001164 V
  18.  

UNRECORDED LEASEHOLDS, IF ANY, RIGHTS OF VENDORS AND HOLDERS OF

SECURITY INTERESTS ON PERSONAL PROPERTY INSTALLED UPON SAID PROPERTY AND RIGHTS
OF TENANTS TO REMOVE TRADE FIXTURES AT THE EXPIRATION OF THE TERM.

W   19.   TERMS AND CONDITIONS OF THE LIMITED LIABILITY COMPANY AGREEMENT FOR
122 0 HOWELL LLC. X     NOTE: A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT,
AND AMENDMENTS THERETO, IF ANY, MUST BE SUBMITTED. Y   20.  

ANY CONVEYANCE OR MORTGAGE BY 122 0 HOWELL LLC, MUST BE EXECUTED IN

ACCORDANCE WITH THE LIMITED LIABILITY COMPANY AGREEMENT AND BY ALL THE MEMBERS,
OR EVIDENCE MUST BE SUBMITTED THAT CERTAIN DESIGNATED MANAGERS/MEMBERS HAVE BEEN
AUTHORIZED TO ACT FOR THE LIMITED LIABILITY COMPANY.

Z   21.   TITLE IS TO BE VESTED IN PERSONS NOT YET REVEALED AND WHEN SO VESTED
WILL BE SUBJECT TO MATTERS DISCLOSED BY A SEARCH OF THE RECORDS AGAINST THEIR
NAMES. AA   22.  

THE LEGAL DESCRIPTION IN THIS COMMITMENT IS BASED ON INFORMATION

PROVIDED WITH THE APPLICATION AND THE PUBLIC RECORDS AS DEFINED IN THE POLICY TO
ISSUE. THE PARTIES TO THE FORTHCOMING TRANSACTION MUST NOTIFY THE TITLE
INSURANCE COMPANY PRIOR TO CLOSING IP THE DESCRIPTION DOES NOT CONFORM TO THEIR
EXPECTATIONS.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

AB   23.   IMPORTANT!! THIS TRANSACTION HAS NOT BEEN APPROVED FOR INSURANCE
AGAINST UNRECORDED LABOR AND MATERIAL LIEN RIGHTS NOR FOR MATTERS THAT COULD BE
DISCLOSED BY AN ACCURATE AND COMPLETE SURVEY OP THE LAND. YOU MAY NOT CLOSE
UNTIL YOU HAVE RECEIVED A SUPPLEMENTAL PROM THE TITLE UNIT ADDRESSING THIS
PARAGRAPH!     TO PROVIDE AN EXTENDED COVERAGE OWNER’S POLICY GENERAL EXCEPTIONS
A THROUGH D WILL BE CONSIDERED WHEN OUR INSPECTION AND/OR REVIEW OF SURVEY, IF
REQUIRED, IS COMPLETED, GENERAL EXCEPTIONS E THROUGH H WILL REMAIN IN THE
OWNER’S POLICY TO ISSUE, A SUPPLEMENTAL COMMITMENT WILL FOLLOW.     IF THE
ANTICIPATED CLOSING DATE IS LESS THAN 4 WEEKS FROM THE DATE OF THIS COMMITMENT,
PLEASE CONTACT YOUR TITLE OFFICER IMMEDIATELY. AC   24.  

PRIOR TO ISSUING AN EXTENDED FORM OWNER’S POLICY THIS COMPANY REQUIRES THAT THE
PARTIES TO THE TRANSACTION PROVIDE AN ALTA/ACSM CERTIFIED,

AS-BUILT SURVEY.

AD    

NOTE 1:

IN THE EVENT THE OWNER’S POLICY COVERAGE IS CHANGED FROM EXTENDED TO STANDARD
COVERAGE A CHARGE OF $230.00, PLUS $21.85 SALES TAX, WILL BE ADDED TO COVER THE
COSTS RELATING TO THE EXTENDED COVERAGE INSPECTION.

AE    

NOTE 2:

ANY MAP FURNISHED WITH THIS COMMITMENT IS FOR CONVENIENCE IN LOCATING THE LAND
INDICATED HEREIN WITH REFERENCE TO STREETS AND OTHER LAND.

NO LIABILITY IS ASSUMED BY REASON OF RELIANCE THEREON.

AF    

NOTE 3:

EFFECTIVE JANUARY 1, 1997, DOCUMENT FORMAT AND CONTENT REQUIREMENTS HAVE BEEN
IMPOSED BY WASHINGTON LAW. FAILURE TO COMPLY WITH THE FOLLOWING REQUIREMENTS MAY
RESULT IN REJECTION OF THE DOCUMENT BY THE COUNTY RECORDER OR IMPOSITION OF A
$50.00 SURCHARGE.

    FOR DETAILS OF THESE STATEWIDE REQUIREMENTS PLEASE VISIT THE KING COUNTY
RECORDER’S OFFICE WEBSITE AT WWW.KINGCOUNTY.GOV/BUSINESS/RECORDERS.ASPX AND
SELECT ONLINE FORMS AND DOCUMENT STANDARDS.

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

CHICAGO TITLE COMPANY                        

A.L.T.A. COMMITMENT

SCHEDULE B

(Continued)

 

   Order No.:    1363961    Your No.:   

 

SPECIAL EXCEPTIONS

 

    THE FOLLOWING MAY BE USED AS AN ABBREVIATED LEGAL DESCRIPTION ON THE
DOCUMENTS TO BE RECORDED TO COMPLY WITH THE REQUIREMENTS OF RCW 65.04. SAID
ABBREVIATED LEGAL DESCRIPTION IS NOT A SUBSTITUTE FOR A COMPLETE LEGAL
DESCRIPTION WHICH MUST ALSO APPEAR IN THE BODY OF THE DOCUMENT:     PORTION OF
LOT 7 AND ALL OF LOTS 8-12, BLOCK 55, VOLUME 1 OF PLATS, PAGE 121.

END OF SCHEDULE B

 

 

CLTACMB2/RDA/0999        



--------------------------------------------------------------------------------

Schedule 1.2(a)

List of Documents Produced as Part of the Seller Diligence Documents

Finance - Expenses

First and King

2013 Budget

First & King - 2013 Budget

First & King - Parking Revenue

Historical Capital Work

First & King - Historical Capital Projects

Operating Statements

First & King 2011 Income Statement

First & King 2012 Income Statement

First & King March-2013 YTD Income Statement

Parking Agreement

Standard Parking Agreement October 2011

Property Management Agreement

CBRE Agreement - Executed

Schedule of Planned Capital Work

First & King - Schedule of Planned Capital Projects

Tax Bills

Tax Bill - 2011 Taxes - Paid in 2012

Tax Bill - 2012 Taxes - To Pay in 2013

Tax Notice - 2012 Taxes - To Pay in 2013

Met Park North

2013 Budget

2013 Met Park North Budget

Met Park North 2013 parking Budget-10-13-12 -82090

Met Park North Parking Revenue Reforecast - Monthly parkers (Aug 13 - Dec 13)

MPN - Parking Model

Historical Capital Work

MPN Historical Capital Work

Operating Statements

MPN_2012 Operating Statement

MPN_March 2013 YTD Operating Statement

Parking Agreement

Fully Executed Parking Management Agreement.(4.16.2012).Standard Parking

Property Management Agreement

Fully Executed Property Management Agreement.(6.30.2012)

Schedule of Planned Capital Work

MPN Schedule of Planned Capital Work

Tax Bills

MPN 2011 Tax Bill

MPN 2012 Tax Bill (website)

MPN 2013 Tax Bill

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Tax Consultant Agreement

NWPTC_MPN Authorization_executed

Tax Consultant Agreement_3.8.13

Northview

2013 Budget

Northview_2013 Budget

Historical Capital Work

NCC Historical Capital Work

Operating Statements

NCC 2011 Income Statement

NCC 2012 Income Statement

NCC Mar-2013 YTD Income Statement

Property Management Agreement

Property Management Agreement

NCC-Amendment to Property Management Agreement

Second Amendment to Property Management Agreement (dated)

Tax Bills

2011 Tax Bills

2012 Tax Bills

2013 Tax Bills

Tax Consultant Agreement

Signed Proposal August 2012

Finance - Income

First and King

Expense Reimbursements

CAMs 2011 and Estimates for 2012

Cap One CAM 2012

EMC CAM 2012

First & King - 1Q13 Budget - Reimbursements

ING_Letter

Nuance CAM 2012

Nuance_Letter

Summary of ING Base Year Final

Summit Power CAM 2012

Lease Documents

Licenses and Agreements

atlas_20110718172656

Cingular Memorandum of Agreement Dated 11.29.04

Cingular Subordination Agreement Dated 11.29.04

Commencement of Cingular Lease Letter Dated 12 10 04 (2)

Communications Site Lease Agreement Dated 11 29 04

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Drop Box Agreement Dated 06 24 05

UPS-Additional Letter Agreement Dated 08 03 87

UPS-Letter Agreement Dated 08 03 87_#2

Comcast agreement and easement

Capital One

Deli

EMC

Nuance

Socrata

Summit Power

Misc Income

Arpil 2013

First King - Parking Budget_2013

FK_Event Parking Revenue - Thru Sep ‘12

FK_Parking 2012 Operating Statement

March 2013

Parking Summary - Tenant Spaces and Allowances

Rent Roll

First & King - RR

First and King Rent Roll_3.2013

Met Park North

Expense Reimbursements

Historical

24 Hour Fitness CAMs

Martini CAMs

Nordstrom CAMs

Reza CAMs

Starbucks CAMs

Subway CAMs

2011 Escalation True-Up - Evidence of Refund Payment to Tenants 3.21.12

2012 CAM Estimates 2012 Escalations

2012 FINAL CAM Rec Calculation

2013 Estimates_MPN

MPN 2012 Est Escalation-All Tenants

MPN 2012 Est Escalation-Nordstrom(Feb-Dec)

Tenant Pools_MPN 2012 Finals

Lease Documents

24 Hour Fitness

24 Hour Fitness Estoppel dated 2006

Amazon.com

Dr. Jurga Martini

Nordstrom

Subway

Telecommunications Agreements

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Misc Income

Parking

Rent Roll

Met Park North - RR

MPN Rent Roll_3.2013

Northview

Expense Reimbursements

2012_CAM Recs_NCC

2013 OPX Estimates Worksheets

NCC_ 2011 CAM Rec TT Worksheets FINAL 5-17-12

License Agreements

Verizon

Lease Documents

ADP

All for Kidz

Audit and Adjustment

Cemex

Comcast

Davis Schueller

lEPlexus

FEMA

Fine Business Solutions

Homestreet Bank

Lion New Media

PBSJ

University of Phoenix

Misc Income

_Summary

Parking Agreement_LION

Storage Agreement_FBS

Storage Agreement_FEMA

NCC DS Parking 2011

NCC DS Parking 2012

NCC DS Storage

NCC MTM Storage_Cobalt

Rent Roll

Northview 03.2013 Rent Roll

Northview Corporate Center - RR

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Legal

First and King

Certificate of Occupancy

Easements

Legal Description and ALTA Survey

Title

Zoning

Met Park North

Certificate of Occupancy

Easements

Legal Description and ALTA Survey

Permits

Title

Warranties

Zoning

Northview

CC&Rs

Tl Final -

Permits

Easements

Legal Description and ALTA Survey

Signs

Title

Zoning

Physical

First and King

BOMA and Floor Plans

CAD Files

Phase I Environmental

Phase II Environmental

Property Condition Report

Warranties

Summary of Starbucks Improvements

Met Park North

BOMA and Floor Plans

CAD Files

Flood

Phase I documents

Property Condition Reports

Seismic

Northview

ADA Survey

BOMA and Floor Plans

CAD Files

Phase I Environmental

Property Condition Reports

Structural

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

SSC Capital & Free Rent Obligations

Schedule of LL schedule of improvements in progress

Schedule of free/reduced rent obligations

Schedule of contingent/remaining leasing commissions

Schedule of LL Tl obligations outstanding

Accounting/Financing Reporting Docs/Reports

First and King

Tenant Histories/Monthly billings/collections

Aged Delinquencies

General Ledger

Security Deposit Master list

Historical Utility Bills

Tenant CM Report

Met Park North

Tenant Histories/Monthly billings/collections

Aged Delinquencies

General Ledger

Security Deposit Master list

Historical Utility Bills

Tenant CM Report

Northview

Tenant Histories/Monthly billings/collections

Aged Delinquencies

General Ledger

Security Deposit Master list

Historical Utility Bills

Tenant CM Report

Property Documents

First and King

Copies of all service contracts to be transferred

Right of Entry agreement with the State of Washington (9/22/11)

Viaduct and Railroad Way Documents

120627 Viaduct Coordination Meeting Notes

120710 Viaduct Coordination Meeting Notes

City Plan

Executed - Noise Monitor.Right of Entry Agreement

Noise Report - 3.14.13

Railroad Way - Spear Street Capital

Transpo Agreement - Executed

Tunnel Contact List

WashDOT Letter about Surveys - 12.5.12

WashDOT ROE

Railroad Way - SSC Specific Slides

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Bloom Consulting Contract

List of personal property

Schedule of Building Service contracts/agreements

Inspection Reports and Licenses

Tenant’s certificates of insurance

Listing Agreements

Met Park North

Copies of all service contracts to be transferred

Bloom Consulting Contract

HVAC Equipment maintenance reports

List of personal property

Schedule of Building Service contracts/agreements

Inspection Reports and Licenses

Tenant’s certificates of insurance

Listing Agreements

Northview

Building Standards

Bloom Consulting Contract

Copies of all service contracts to be transferred

HVAC Equipment maintenance reports

List of personal property

Schedule of Building Service contracts/agreements

Inspection Reports and Licenses

Tenant’s certificates of insurance

Listing Agreements

 

Schedule 1.2(a)



--------------------------------------------------------------------------------

Schedule 2.1

Allocated Value for Each Property (including Personal Property Value)

 

Name of Seller

 

Name of Property owned by Seller

 

Allocated Value to Real

Property and Personal

Property

1220 Howell LLC   Metropolitan Park – North Tower, Seattle, Washington  

Real Property: $                    

 

Personal Property: $                    

King & Dearborn, LLC   83 South King Street and 505 First Street, Seattle,
Washington  

Real Property: $                    

 

Personal Property: $                    

Northview Corporate Center LLC   Northview Corporate Center, 20700 44th Avenue
West, Lynnwood, Washington  

Real Property: $                    

 

Personal Property: $                    

 

Schedule 2.1



--------------------------------------------------------------------------------

Schedule 5.1

Litigation

None.

 

Schedule 5.1



--------------------------------------------------------------------------------

Schedule 5.1(b)

List of any Tenant Audits of Operating Expenses

None.

 

Schedule 5.1(b)



--------------------------------------------------------------------------------

Schedule 5.1(f)

List of Tax Appeals

Met Park North:

 

  •  

Pending 2011 value for 2012 taxes pending at the Board of Tax Appeals. A hearing
is not yet scheduled.

 

  •  

Pending 2012 value for 2013 taxes pending with the Board of Tax Appeals. A
hearing is not yet scheduled.

Northview:

 

  •  

Pending 2011 value for 2012 taxes pending at the Board of Tax Appeals. A hearing
is not yet scheduled.

 

  •  

Pending 2012 value of 2013 taxes pending with the County Board of Equalization.
A hearing is not yet scheduled.

 

Schedule 5.1(f)



--------------------------------------------------------------------------------

Schedule 5.1(g)(1)

Description of Current Ongoing Tenant Improvement Work and

Improvement Allowance for Such Work, Free Rent, Current and Future Brokerage

Commissions, and Other Unexpired or Outstanding Tenant Inducements of Monetary
Concessions

 

Schedule of Remaining Capital Obligations

  

As of

          6/5/2013     

Schedule of Contigent/Remaining Leasing Commissions

  

Tenant

  Anticipated
Payment Date     Total Obligation     Amount Paid     Estimated
Remaining
Obligation        

First & King

         

EMC (2nd floor expansion)

    6/1/13 and 1/1/14      $ 622,833        —        $ 622,833     

Met Park North

         

24 Hour Fitness

    6/1/2013      $ 113,346        —        $ 113,346     

Northview Corporate Center

         

Lion New Media

    10/1/2013      $ 10,074        —        $ 10,074     

Schedule of LL Tl Outstanding Obligations

  

Tenant

  Estimated Start Date     Total Obligation     Amount Paid     Estimated
Remaining
Obligation        

First & King

         

EMC (2nd floor expansion)

    6/1/2013      $ 3,006,780        —        $ 3,006,780     

Met Park North

         

Amazon

    7/3/2013      $ 4,807,670        —        $ 4,807,670     

24 Hour Fitness

    TBD      $ 377,820        —        $ 377,820     

Jurga Martini

    5/12/2013      $ 124,300      $ 105,430      $ 18,870     

Northview Corporate Center

         

Cemex

    In progress      $ 141,855        —        $ 141,855     

Davis Schueller

    N/A      $ 6,000        —        $ 6,000     

HomeStreet

    N/A      $ 65,870        —        $ 65,870     

HomeStreet

    N/A      $ 96,248        —        $ 96,248     

Lion New Media

    10/1/2013      $ 34,440        —        $ 34,440     

Schedule of Free Rent

  

Tenant

  Total Free Rent     Estimated Transaction
Close Date     Amount Past     Estimated
Remaining
Obligation     Per diem Free Rent  

Northview Corporate Center

         

Cemex

  $ 58,028        7/12/2013        15,550      $ 42,478      $ 379.26   

Schedule of Rent Obligations for Leases Yet to Commence

  

Tenant

  Original Seller Argus
Credit     Estimated Transaction
Close Date           Estimated
Credit to Buyer     Note  

First & King

         

EMC (2nd floor expansion) Modified Gross Rent

  $ 720,000        7/12/2013        $ 676,957        Adjusted for Closing Date
  

Met Park North

         

Amazon Modified Gross Rent

  $ 1,600,000        7/12/2013        $ 1,600,000     

Amazon Parking Payment

  $ 400,000        7/12/2013        $ 376,087        Adjusted for Closing Date
          

 

 

   

TOTAL

    $ 11,997,328             

 

 

   

 

Schedule 5.1(g)(1)



--------------------------------------------------------------------------------

Schedule 6.1(d)

List of Tenants

List of Tenants:

First and King

 

  1. Capital One Financial Corporation

 

  2. Chong Ku and Young Ae Kim (Deli)

 

  3. EMC Corporation

 

  4. Nuance Communications, Inc.

 

  5. Socrata, Inc.

 

  6. Summit Power Group Inc.

Met Park North

 

  1. 24 Hour Fitness USA, Inc.

 

  2. Amazon Corporate LLC

 

  3. Jurga Martini D.M.D., P.S. d/b/a Advanced Metropolitan Dentistry

 

  4. Nordstrom, Inc.

 

  5. Subway Real Estate LLC

Northview

 

  1. ADP, Inc.

 

  2. All For Kidz, Inc.

 

  3. Audit & Adjustment Company, Inc.

 

  4. Cemex Construction Materials Pacific, LLC

 

  5. Davis Schueller, Inc.

 

  6. iePlexus

 

  7. United States of America

 

  8. Fine Business Solutions, LLC

 

  9. HomeStreet Bank

 

  10. Lion New Media LLC

 

  11. Post, Buckley, Schuh & Jernigan, Inc.

 

  12. University of Phoenix, Inc.

 

Schedule 6.1(d)



--------------------------------------------------------------------------------

Schedule 6.1(d)(1)

Estoppel Certificates - List of Tenants With Form Estoppels Attached to Lease

First and King

 

  1. EMC Corporation

 

  2. Socrata, Inc.

Met Park North

 

  1. Amazon Corporate LLC

Northview

 

  1. ADP, Inc.

 

  2. All For Kidz, Inc.

 

  3. Audit & Adjustment Company, Inc.

 

  4. Cemex Construction Materials Pacific, LLC

 

  5. Fine Business Solutions, LLC

 

  6. HomeStreet Bank

 

  7. Lion New Media LLC

 

  8. Post, Buckley, Schuh & Jernigan, Inc.

 

  9. University of Phoenix, Inc.

 

Schedule 6.1(d)(1)



--------------------------------------------------------------------------------

Schedule 7.2(e)

List of Required Tenant Estoppels

83 South King Street and 505 First Street:

 

  1. Nuance;

 

  2. EMC; and

 

  3. Capital One.

Metropolitan Park - North Tower:

 

  1. Amazon; and

 

  2. 24 Hour Fitness.

Northview Corporate Center:

 

  1. ADP;

 

  2. HomeStreet Bank;

 

  3. University of Phoenix; and

 

  4. All for Kidz.

 

Schedule 7.2(e)



--------------------------------------------------------------------------------

Schedule 7.2(f)

Lobby Work Budget

 

Schedule 7.2(f)



--------------------------------------------------------------------------------

Lobby Renovation

 

MetPark North

 

Summary

 

Location

  

1st Floor

      Start Date    1/18/2013   

Report Date

  

6/8/2013

      Subst Compl Date    6/15/2013 Phase 2 (west)   

Approx RSF

  

3,000

      Closed Date    TBD   

Plan Date

  

11/5/2012

           

 

 

 

[ILLEGIBLE]                                                        

Architect/Engineering

     45,500.00         15.17         49,872.50         16.62         48,122.50
        16.04         45,441.55         2,680.95   

Permit

     8,975.00         2.99         0.00         0.00         0.00         0.00
        0.00         0.00   

Construction

     548,534.37         182.84         612,069.72         204.02        
612,069.72         204.02         316,734.49         295,335.23   

Signage and Building Support

     24,637.50         8.21         14,481.96         4.83         3,531.96   
     1.18         3,531.96         0.00   

Haz/Mat and Consulting

     2,000.00         0.67         762.50         0.25         762.50        
0.25         762.50         0.00   

Furniture, Fixtures & Equipment

     58,177.35         19.39         70,839.55         23.61         70,839.55
        23.61         43,874.05         26,965.50   

Technology

     7,336.50         2.45         7,336.50         2.45         0.00        
0.00         0.00         0.00   

Contingency

     60,000.00         20.00         5,000.00         1.67         0.00        
0.00         0.00         0.00   

Project Management

     35,349.04         11.78         38,018.14         12.67         36,766.31
        12.26         18,117.82         18,648.49      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Cost of Work

     790,509.76         263.50         798,380.86         266.13        
772,092.53         257.36         428,462.37         343,630.16   

 

  LOGO [g556892ex10_1pg162.jpg]   Page 1 of 5



--------------------------------------------------------------------------------

Lobby Renovation

 

MetPark North

 

Details

 

Location

   1st Floor                Parent Permit      6323974, 6335585, 6346901

Report Date

   6/8/2013                Child Permit      NA

Approx RSF

   3,000                Start Date      1/18/2013

Plan Date

   11/5/2012    Weaver Design             Subst Compl Date      6/15/2013 Phase
2 (west)                   Closed Date      TBD

 

 

 

Architect/Engineering

  Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

Weaver Architects #1206300

      0.00          0.00          0.00                 

SD/DD NTE

    8,000.00        2.67        8,000.00        2.67        8,000.00        2.67
             Not to exceed     June 15, 2012 proposal

Permit/CD’s NTE

    14,000.00        4.67        14,000.00        4.67        14,000.00       
4.67              Not to exceed    

Reimbursables- Allowance

    1,000.00        0.33        1,000.00        0.33        1,000.00        0.33
             Estimated    

10% on subconsultants and reimb’s

      0.00          0.00          0.00                 

Additional Services

      0.00          0.00          0.00                 

Structural Engineer

    5,000.00        1.67        5,000.00        1.67          0.00             
   

Retail Concepts #1206302

    500.00        0.17        500.00        0.17        500.00        0.17     
           

Retail Rendering

    1,000.00        0.33        1,000.00        0.33        1,000.00        0.33
                

Permit - combine to one set

    3,000.00        1.00        3,000.00        1.00        3,000.00        1.00
                

Plan coordination and completion

    5,000.00        1.67        5,000.00        1.67        5,000.00        1.67
                

Construction Administration

    8,000.00        2.67        8,000.00        2.67        8,000.00        2.67
                

Furniture Selection

      0.00          0.00        3.000.00        1.00              Proposal
1/16/13    

Reimbursables- Allowance

      0.00          0.00        250.00        0.08                        0.00
         0.00          0.00                 

Building Permit

      0.00        4,372.50        1.46        4,372.50        1.46             
$3975 plus 10% markup           0.00          0.00          0.00               
 

Weaver Architects

      0.00          0.00          0.00      3,693.72   1206300-01   5/31/2012  
  Initial marketing and Conceptual Design

Weaver Architects

      0.00          0.00          0.00      5,008.70   1206300-02   6/30/2012  
     

Weaver Architects

      0.00          0.00          0.00      15,681.29   1206300-03   7/31/2012  
  Includes permit for $3975    

Weaver Architects

      0.00          0.00          0.00      2,816.25   1206300-04   8/31/2012  
     

Weaver Architects

      0.00          0.00          0.00      5,369.51   1206300-05   9/30/2012  
     

Weaver Architects

      0.00          0.00          0.00      7,276.22   1206300-06   10/31/2012  
     

Weaver Architects

      0.00          0.00          0.00      4,235.50   1206300-07   12/31/2012  
     

Weaver Architects

      0.00          0.00          0.00      1,360.36   1206300-08   1/31/2013  
            0.00          0.00          0.00                        0.00       
  0.00          0.00                   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

    45,500.00        15.17        49,872.50        16.62        48,122.50       
16.04                   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    0.00        0.00        0.00        0.00        0.00        0.00           
       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

    45,500.00        15.17        49,872.50        16.62        48,122.50       
16.04      45,441.55            

Permit

  Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

Permit and Plan Review

    3,975.00        1.33        0.00        0.00        0.00        0.00     
See architecture section for invoicing        

Permit Inspections

    5,000.00        1.67        0.00        0.00          0.00                 
      0.00          0.00          0.00                        0.00          0.00
         0.00                   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

    8,975.00        2.99        0.00        0.00        0.00        0.00       
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    0.00        0.00        0.00        0.00        0.00        0.00           
       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

    8,975.00        2.99        0.00        0.00        0.00        0.00     
0.00            

 

  LOGO [g556892ex10_1pg163.jpg]   Page 2 of 5



--------------------------------------------------------------------------------

Lobby Renovation

 

MetPark North

 

Details

 

Location

  1st Floor           Parent Permit      6323974, 6335585, 6346901

Report Date

  6/8/2013           Child Permit      NA

Approx RSF

  3,000           Start Date      1/16/2013

Plan Date

  11/5/2012   Weaver Design         Subst. Compl Date      6/15/2013 Phase 2
(west)             Closed Date      TBD

 

 

 

Construction

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

Davis Schueller

      456,944.63        152.31        456,944.63        152.31        456,944.63
       152.31                 

Alt 1— changes to CD’s

        0.00        22,718.00        7.57        22,718.00        7.57         
       

Yale Entry Door In-Fill

      16,000.00        5.33        15,581.64        5.19        15,581.64       
5.19              Newscope— 2/4/13             0.00          0.00          0.00
                

Change Order Log

      28,000.00        9.33        63,723.51        21.24        63,723.51     
  21.24              Budget increase approved per C. Hines 2/12/13         0.00
         0.00          0.00                 

Davis Schueller

        0.00          0.00          0.00      132,737.77   22244   2/27/2013    
   

Davis Schueller

        0.00          0.00          0.00      183,996.72   22279   3/22/2013    
            0.00          0.00          0.00                          0.00     
    0.00          0.00                          0.00          0.00          0.00
                    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      500,944.63        166.98        558,967.78        186.32        558,967.78
       186.32                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50%        47,589.74        15.86        53,101.94        17.70       
53,101.94        17.70                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      548,534.37        182.84        612,069.72        204.02        612,069.72
       204.02      316,734.49            

Signage and
Building Support

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

Directory

      20,000.00        6.67        10,000.00        3.33          0.00         
       

Food Court Signage

      2,000.00        0.67        0.00        0.00          0.00               
 

Temp Signage during const

      500.00        0.17        0.00        0.00          0.00                 
        0.00          0.00          0.00                 

American Reprographics

        0.00        164.70        0.05        164.70        0.05      180.35  
20-492092   8/30/2012     Structural plans to digital    

MacDonald Miller

        0.00        3,060.83        1.02        3,060.83        1.02     
3,351.61   SVC038737   2/21/2013     Filter replacements due to demo dust      
    0.00          0.00          0.00                          0.00          0.00
         0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      22,500.00        7.50        13,225.53        4.41        3,225.53       
1.08                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50%        2,137.50        0.71        1,256.43        0.42        306.43
       0.10                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      24,637.50        8.21        14,481.96        4.83        3,531.96       
1.18      3,531.96            

Haz/Mat and
Consulting

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

TBD-survey and tests

      2,000.00        0.67        762.50        025          0.00               
 

PBS Environmental

        0.00          0.00        762.50        0.25              ACM testing  
 

PBS Environmental

        0.00          0.00          0.00      762.50   40976.014   5/1/2013    
Phase 1 Asbestos Survey             0.00          0.00          0.00           
         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      2,000.00        0.67        76250        025        762.50        0.25   
                 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00        0.00        0.00        0.00        0.00         
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      2,000.00        0.67        762.50        0.25        76250        0.25   
  762.50            

Furniture,
Fixtures &
Equipment

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #   Inv Date   PO
No.  

Description

  Aprv  

Notes

See Fum Choices tab

      53,130.00        17.71        64,693.65        21.56          0.00       
         

Legacy Group

        0.00          0.00        64,693.65        21.56      894.00   8062  
4/10/2013     deposit for ottoman fabric     Total $1,632.95 + tax

Legacy Group

        0.00          0.00          0.00      34,526.00   7943   4/17/2013    
Deposit for lobby furniture    

Legacy Group

        0.00          0.00          0.00      8,454.05   7785   5/16/2013    
balance of Hightower order             0.00          0.00          0.00         
                0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      53,130.00        17.71        64,693.65        21.56        64,693.65     
  21.56                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50%        5,047.35        1.68        6,145.90        2.05       
6,145.90        2.05                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      58,177.35        19.39        70,839.55        23.61        70,839.55     
  23.61      43,874.05            

 

  LOGO [g556892ex10_1pg164.jpg]   Page 3 of 5



--------------------------------------------------------------------------------

Lobby Renovation

 

MetPark North

 

Details

 

Location

  1st Floor           Parent Permit      6323974, 6335585, 6346901

Report Date

  6/8/2013           Child Permit      NA

Approx RSF

  3,000           Start Date      1/18/2013

Plan Date

  11/5/2012   Weaver Design         Subst. Compl Date      6/15/2013 Phase 2
(west)             Closed Date      TBD

 

 

 

Technology

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #     Inv Date     PO
No.  

Description

  Aprv  

Notes

See Technology Tab

      6,700.00        2.23        6,700.00        2.23          0.00           
              0.00          0.00          0.00                          0.00   
      0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      6,700.00        2.23        6,700.00        2.23        0.00        0.00
                    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50 %      636.50        0.21        636.50        0.21        0.00       
0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      7,336.50        2.45        7,336.50        2.45        0.00        0.00
     0.00            

Contingency

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #     Inv Date     PO
No.  

Description

  Aprv  

Notes

Contingency

      60,000.00        20.00        5,000.00        1.67        0.00        0.00
                         0.00          0.00          0.00                       
  0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      60,000.00        20.00        5,000.00        1.67        0.00        0.00
                    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00        0.00        0.00        0.00        0.00         
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      60,000.00        20.00        5,000.00        1.67        0.00        0.00
     0.00            

Project Management

        Budget     $/SF     Forecast     $/SF     Contract     $/SF    

Invoice

  Inv #     Inv Date     PO
No.  

Description

  Aprv  

Notes

Bloom Projects, LLC

      35,349.04        11.78        38,018.14        12.67        36,766.31     
  12.26      20,517.23            

Bloom Projects, LLC

        0.00          0.00          0.00      1,219.19     698        9/16/2012
          

Bloom Projects, LLC

        0.00          0.00          0.00      149.83     711        10/7/2012   
    Includes Am Repro reimbursable expenses

Bloom Projects, LLC

        0.00          0.00          0.00      632.29     732        12/2/2012   
       

Bloom Projects, LLC

        0.00          0.00          0.00      16,116.52     793        3/24/2013
                   0.00          0.00          0.00                         
0.00          0.00          0.00                          0.00          0.00   
      0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      35,349.04        11.78        38,018.14        12.67        36,766.31     
  12.26                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00        0.00        0.00        0.00        0.00         
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

           

Subtotals

      35,349.04        11.78        38,018.14        12.67        36,766.31     
  1226      18,117.82            

Total Cost of the Work

      790,509.76        263.50        798,380.86        266.13        772,092.53
       257.36      428,462.37            

 

  LOGO [g556892ex10_1pg165.jpg]   Page 4 of 5



--------------------------------------------------------------------------------

Met Park North Lobby

Furniture Choices

4/16/2013

 

Item

      

Manufacturer

  

Details

   Qty    Price      Total  

North Lobby U Sectional Sofa - large

     Jeffrey Braun    Corner loveseat, Armless loveseat (2), Armless chair,
Ottomans (3)    1      8,534.00         8,534.00   

South Lobby L Sectional Sofa

     Jeffrey Braun    Corner loveseat, Loveseat, Ottomans (2)    1      5,067.00
        5,067.00   

Sofa Fabric

     Knoll    Venue KT Color: Riverbank K15587 58” wide    57      29.41        
1,676.37      Freight    Knoll       1      92.75         92.75   

Ottoman Fabric

     Knoll    Rivington color: Saphire K10802    15      103.53         1,552.95
     Freight    Knoll       1      80.00         80.00   

North Lobby Coffee Table

     Jeffrey Braun    Custom 60x60 Table Top - sandblasted stainless steel w/
clear powdercoat    1      7,333.33         7,333.33      Freight    Jeffrey
Braun       1      2,366.67         2,366.67   

South Lobby Coffee Tables

     Hightower    Insula EJ 1910 Large Powder Coated Steel (Black)    1     
1,500.00         1,500.00   

South Lobby Coffee Tables

     Hightower    Insula EJ 1900 Small Powder Coated Steel (Black)    2     
1,196.67         2,393.34   

Lounge Chairs

     Hightower    Happy Highback Lounge Chair - Knoll Noble K1556-4 Bermuda
fabric    2      2,262.67         4,525.34   

Lounge Chairs

     Hightower    Happy Highback Lounge Chair - Knoll Hourglass K1523/20 Almond
fabric    2      2,140.67         4,281.34      Freight    Hightower       1   
  1,508.24         1,508.24   

Connectivity Tables

     Andreu World    Closed Table ME-3581 27.5 x 71 Finish 370 on Ash wood    4
     2,462.67         9,850.68   

Connectivity Barstools

     Andreu World    Moody BQ 1261 barstool    16      643.33         10,293.28
  

Barstool fabric

     cfstinson    Avant vinyl - Space Blue - av105    6      26.41        
158.46      Freight    cfstinson       1      20.00         20.00      Freight
   Andreu World       1      1,875.90         1,875.90     
Delivery & Installation    Legacy       1      1,296.00         1,296.00     
Design    Legacy       1      288.00         288.00                    

 

 

 

Total Lobby Furniture

                   64,693.65   

Tax added in budget

                



--------------------------------------------------------------------------------

Food Court

 

MetPark North

 

Summary

 

Location   1st Floor   Start Date   10/30/2013 Report Date   6/8/2013   Subst.
Compl Date        TBD Approx RSF   1,800   Closed Date        TBD Plan Date  
9/28/2012    

 

[ILLEGIBLE]                                                        

Architect / Engineering

     5,000.00         2.78         7,000.00         3.89         7,000.00      
  3.89         1,673.75         5,326.25   

Construction

     58,217.90         32.34         79,940.37         44.41         78,877.16
        43.82         59,161.79         19,715.37   

Signage

     547.50         0.30         0.00         0.00         0.00         0.00   
     0.00         0.00   

Furniture, Fixtures & Equipment

     3,832.50         1.94         32,356.32         17.98         32,356.32   
     17.98         23,259.44         9,096.88   

Contingency

     10,000.00         5.56         0.00         0.00         0.00         0.00
        0.00         0.00   

Project Management

     3,879.89         2.16         5,964.83         3.31         5,911.67      
  3.28         3,117.61         2,794.06      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Cost of Work

     81,477.79         45.08         125,261.53         69.59         124,145.15
        68.97         87,212.59         36,932.56   

 

  LOGO [g556892ex10_1pg167.jpg]   Page 1 of 4



--------------------------------------------------------------------------------

Food Court

 

MetPark North

 

Details

 

Location   1st Floor   Parent Permit:   NA Report Date   6/8/2013   Child
Permit:   NA Approx RSF   1.800   Start Date   10/30/2013 Plan Date   9/28/2012
  Subst. Compl Date   TBD     Closed Date   TBD

 

 

 

Architect / Engineering

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.   Description   Aprv   Notes

Weaver Architects #1206306

      5,000.00        2.78        5,000.00        2.78        5,000.00       
2.78                 

SD/DD

        0.00          0.00          0.00                 

Coffee Bar Study

        0.00        1,750.00        0.97        1,750.00        0.97           
  Proposal 1/16/13    

Reimbursable Expenses

        0.00        250.00        0.14        250.00        0.14               
          0.00          0.00          0.00                 

Weaver Architects

        0.00          0.00          0.00        585.00        1206302-01       
7/31/2012           

Weaver Architects

        0.00          0.00          0.00        1,088.75        1206302-02     
  8/31/2012                    0.00          0.00          0.00                 
        0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      5,000.00        2.78        7,000.00        3.89        7,000.00       
3.89                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00        0.00        0.00        0.00        0.00         
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      5,000.00        2.78        7,000.00        3.89        7,000.00       
3.89        1,673.75               

Construction

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.   Description   Aprv   Notes

Davis Schueller

      53,167.03        29.54        54,000.00        30.00        53,167.03     
  29.54                 

Change Order Log

        0.00        1,000.00        0.56        862.00        0.48             
   

Scope Additions:

        0.00          0.00          0.00                 

Drum lights, recycling

        0.00        15,004.91        8.34        15,004.91        8.34         
    3/26/13 proposal    

Demo bar counters, repair floor

        0.00        3,000.00        1.67        3,000.00        1.67           
  Allowance             0.00          0.00          0.00                 

Davis Schueller

        0.00          0.00          0.00        59,161.79        22212       
2/15/2013                    0.00          0.00          0.00                   
      0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      53,167.03        29.54        73,004.91        40.56        72,033.94     
  40.02                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50 %      5,050.87        2.81        6,935.47        3.85        6,843.22
       3.80                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      58,217.90        32.34        79,940.37        44.41        78,877.16     
  43.82        59,161.79               

Signage

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.   Description   Aprv   Notes

Signage Allowance

      500.00        0.28        0.00        0.00          0.00                 
        0.00          0.00          0.00                          0.00         
0.00          0.00                          0.00          0.00          0.00   
                 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      500.00        0.28        0.00        0.00        0.00        0.00       
             

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50 %      47.50        0.03        0.00        0.00        0.00       
0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      547.50        0.30        0.00        0.00        0.00        0.00       
0.00               

 

 

  LOGO [g556892ex10_1pg168.jpg]   Page 2 of 4



--------------------------------------------------------------------------------

Food Court

 

MetPark North

 

Details

 

Location   1st Floor   Parent Permit:   NA Report Date   6/8/2013   Child Permit
  NA Approx RSF   1,800   Start Date   10/30/2013 Plan Date   9/28/2012   Subst.
Compl Date   TBD     Closed Date   TBD

 

 

 

Furniture, Fixtures & Equipment

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.  

Description

  Aprv     Notes

Seating Allowance

      3,500.00        1.94          0.00          0.00                 

Kasala Chairs

        0.00        1,603.80        0.89        1,603.80        0.89           
 

6 leather chairs

    NG     

CB2 Furniture

        0.00        1,385.00        0.77        1,385.00        0.77           
 

3 chairs, 2 coffee tbls

    NG     

CB2

        0.00          0.00          0.00        1,516.58           

Paid by M. Grainger

            0.00          0.00          0.00                 

See Food Ct Furn tab

        0.00        26,560.35        14.76        26,560.35        14.76       
         

Legacy Group

        0.00          0.00          0.00        14,542.00        8064       
4/17/2013       

Deposit for Food Court furniture

   

Legacy Group

        0.00          0.00          0.00        7,200.86        7810       
5/23/2013       

[Balance of Emeco order (chairs)

            0.00          0.00          0.00                          0.00     
    0.00          0.00                          0.00          0.00          0.00
                    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      3,500.00        1.94        29,549.15        16.42        29,549.15       
16.42                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

    9.50 %      332.50        0.00        2,807.17        1.56        2,807.17
       1.56                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      3,832.50        1.94        32,356.32        17.98        32,356.32       
17.98        23,259.44               

Contingency

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.  

Description

  Aprv     Notes

Contingency

      10,000.00        5.56        0.00        0.00          0.00               
          0.00          0.00          0.00                          0.00       
  0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      10,000.00        5.56        0.00        0.00        0.00        0.00     
               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00        0.00        0.00        0.00        0.00         
           

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      10,000.00        5.56        0.00        0.00        0.00        0.00     
  0.00               

Project Management

    Budget     $/SF     Forecast     $/SF     Contract     $/SF     Invoice    
Inv #     Inv Date     PO No.  

Description

  Aprv     Notes

Bloom Projects, LLC

      3,879.89        2.16        5,964.83        3.31        5,911.67       
328        4,204.75               

Bloom Projects, LLC

        0.00          0.00          0.00        3,117.61        785       
3/10/2013                    0.00          0.00          0.00                   
      0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

Pre-Tax Subtotal

      3,879.89        2.16        5,964.83        3.31        5,911.67       
328                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

               

WSST

      0.00        0.00          0.00          0.00                     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

             

Subtotals

      3,879.89        2.16        5,964.83        3.31        5,911.67       
328        3,117.61               

Total Cost of the Work

      81,477.79        45.08        125,261.53        69.59        124,145.15   
    68.97        87,212.59               

 

  LOGO [g556892ex10_1pg169.jpg]   Page 3 of 4



--------------------------------------------------------------------------------

Met Park North Food Court

Furniture Options

4/3/2013

 

Item

 

Manufacturer

 

Details

  Qty   Price     Total  

Café Chairs

  Emeco  

Navy 1111N - Red

  26     180.00        4,680.00   

Café Tables

  Mayline  

Bistro Base & Custom Top - 30×30

  5     325.00        1,625.00   

Mobile Banquet Seating

  Kimball  

Villa Lounge 2 seat w/o arm K602

  3     1,235.00        3,705.00   

Banquet Tables

  Mayline  

Bistro Base & Custom Top - 30×60

  3     500.00        1,500.00   

Bar Tables

  Andreu World  

Closed Table ME-3581 27.5 × 71 Finish 370 on Ash wood

  2     2,462.67        4,925.34   

Freight

  Andreu World     1     487.94        487.94   

Bar Stools

  Emeco  

Navy Bar 1006-30 - Brushed Aluminum

  12     486.00        5,832.00   

Freight

  Emeco     1     1,591.07        1,591.07   

Delivery & Installation

  Legacy     1     2,142.00        2,142.00   

Design

  Legacy     1     72.00        72.00             

 

 

 

Total Food Court Furniture

        26,560.35   

Tax added in budget

               

 

 

 



--------------------------------------------------------------------------------

Schedule 8.7

Buyer Audit Information

 

Property:    EY Audit Requests    Audit Period:    12/31/2012
Initial Request Date:   

 

Title

  

Ref

  

Description of Request

GENERAL          A1    General Ledger detail report showing all journal entry
activity for the year (Excel format if available)    A2    Comparative trial
balance comparing 12/31/2012 to 12/31/2011 (Excel format if available)    A2.1
   Comparative trial balance comparing 3/31/2012 to 3/31/2013 (Excel format if
available)    A3    Detail of checks / wire transfers from 1/1/2013 through the
end of fieldwork. (Excel format if available)    A4    Organization/Structure
chart for legal entities    A5    LLC/Partnership agreements for all legal
entities listed in the organization/structure chart in item A4 above    A6   
Provide a listing of any related parties.    A7    Is management aware of any
material litigation, claims or assessments at December 31, 2012, or which arose
subsequently related to pre-December 31, 2012?    A8    Provide process
narratives regarding the following:    A9   

Cash receipts/revenues/AR

   A10   

Cash disbursements/expenses/AP

REVENUES      

Rental Revenues

         B1    Listing of Lease Agreements and Amendments for the property    B2
   Signed and final copies of Lease Agreements or Amendments    B3   
Straight-line (SL) rent calculation schedules for all leases    B4    Listing of
5-year minimum rental payments for disclosure purposes

Tenant Reimbursements

         C1    CAM reconciliations for current fiscal year

 

Schedule 8.7



--------------------------------------------------------------------------------

EXPENSES      

R&M

   D1    Provide detail by GL account. Selections to be made by EY.    D2   
Provide invoices, service contracts, and evidence of payment (check copy or
other) for significant repairs and maintenance expenses

Utilities

   E1    Provide detail by GL account. Selections to be made by EY.    E2   
Provide invoices, service contract, and evidence of payment (check copy or
other) for significant utilities expenses

Insurance

   F1    Provide invoices, service contract, and evidence of payment (check copy
or other) for 2012 insurance premiums

Real Estate Tax

   G1    Provide invoices, service contract, and evidence of payment (check copy
or other) for 2012 real estate taxes

G&A

   H1    Provide detail by GL account. Selections to be made by EY.    H2   
Provide invoices, service contract, and evidence of payment (check copy or
other) for significant G&A expenses

Professional Fees

   I1    Provide detail by GL account. Selections to be made by EY.    I2   
Provide invoices, property management contract, and evidence of payment (check
copy or other) for property management fees

Cutoff testing

   J1    Selections below

Selection #

   Check #    Vendor

 

Schedule 8.7